 

Exhibit 10.29

 

Marquis at Cascade I

f/k/a The Mansions at The Cascades I

 

FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

AND OTHER LOAN DOCUMENTS

(Multipurpose)

 

This FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT AND OTHER LOAN
DOCUMENTS (this “Amendment”) dated as of June 9, 2017, is executed by and
between BR CWS CASCADES I OWNER, LLC, a Delaware limited liability company
(“Borrower”) and FANNIE MAE, a corporation duly organized under the Federal
National Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq.
and duly organized and existing under the laws of the United States (“Fannie
Mae”).

 

RECITALS:

 

A.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of May 27, 2014 (the “Effective Date”), executed by and between BRE MF
Cascades I LLC, a Delaware limited liability company (“Original Borrower”) and
Wells Fargo Bank, National Association, a national banking association (“Prior
Lender”) (as amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), Prior Lender made a loan to Original
Borrower in the original principal amount of Thirty-Three Million Two Hundred
Seven Thousand and 00/100 Dollars ($33,207,000.00) (the “Mortgage Loan”), as
evidenced by that certain Multifamily Note dated as of the Effective Date,
executed by Original Borrower and made payable to Prior Lender in the amount of
the Mortgage Loan (as amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Note”).

 

B.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by, among other things, a certain Multifamily Mortgage, Deed of
Trust, or Deed to Secure Debt dated as of the Effective Date (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Security Instrument”).

 

C.           Fannie Mae is the successor-in-interest to the Prior Lender under
the Loan Agreement, the holder of the Note and the mortgagee or beneficiary
under the Security Instrument.

 

D.           Prior Lender services the Mortgage Loan on behalf of Fannie Mae.

 

E.           Pursuant to the Assumption and Release Agreement dated as of the
date hereof (“Assumption Agreement”) and this Amendment, Borrower has agreed to
ratify and assume all of Original Borrower’s rights, obligations, and
liabilities created or arising under the Loan Documents, as those rights,
obligations and liabilities may have been modified in writing by this Amendment,
the Assumption Agreement or otherwise (“Assumption”).

 

F.           In consideration of Fannie Mae’s consent to the Assumption,
Borrower and Fannie Mae have agreed to make certain amendments to the Loan
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Fannie Mae agree as
follows:

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page 1 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

AGREEMENTS:

 

Section 1.          Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Amendment.

 

Section 2.          Defined Terms.

 

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

 

Section 3.          Amendment and Modification of Loan Documents.

 

(a)        Amendment and Modification of Loan Agreement. The Loan Agreement is
hereby amended and restated in its entirety in the form attached as Exhibit A.

 

(b)        Amendment and Modification of Environmental Indemnity Agreement. The
Environmental Indemnity Agreement dated as of May 27, 2014 is modified as shown
on the attached Exhibit B.

 

Section 4.          Reserved.

 

Section 5.          Authorization.

 

Borrower represents and warrants that Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to perform
its obligations under the Loan Agreement, as amended hereby.

 

Section 6.          Compliance with Loan Documents.

 

The representations and warranties set forth in the Loan Documents, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents. In addition, Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Documents, as amended hereby.

 

Section 7.          No Event of Default.

 

Borrower represents and warrants that, to Borrower’s knowledge after due inquiry
and investigation, as of the date hereof, no Event of Default under the Loan
Documents, as amended hereby, or event or condition which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default,
has occurred and is continuing.

 

Section 8.          Costs.

 

Borrower agrees to pay all fees and costs (including attorneys’ fees) incurred
by Fannie Mae and any Loan Servicer in connection with this Amendment.

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page 2 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

Section 9.          Continuing Force and Effect of Loan Documents.

 

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Loan Agreement and the other Loan Documents
are incorporated by reference herein and in all respects shall continue in full
force and effect. Borrower, by execution of this Amendment, hereby reaffirms,
assumes and binds itself to all of the obligations, duties, rights, covenants,
terms and conditions that are contained in the Loan Agreement and the other Loan
Documents, including Section 15.01 (Governing Law; Consent to Jurisdiction and
Venue), Section 15.04 (Counterparts), Section 15.07 (Severability; Entire
Agreement; Amendments) and Section 15.08 (Construction) of the Loan Agreement.

 

Section 10. Counterparts.

 

This Amendment may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

[Remainder of Page Intentionally Blank]

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page 3 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

IN WITNESS WHEREOF, Borrower and Fannie Mae have signed and delivered this
Amendment under seal (where applicable) or have caused this Amendment to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Fannie Mae
intend that this Amendment shall be deemed to be signed and delivered as a
sealed instrument.

 

  BORROWER       BR CWS CASCADES I OWNER, LLC, a Delaware limited liability
company       By: BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability
company, its sole member

 

  By: BR CWS Portfolio Member, LLC, a Delaware liability company, its manager

 

  By: /s/Jordan B. Ruddy     Jordan B. Ruddy     Authorized Signatory

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page S-1 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

  FANNIE MAE

 

  By: Wells Fargo Bank, National Association, a national banking association,
its Attorney-in-Fact

 

  By: /s/ Christian Adrian     Christian Adrian
Managing Director

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page S-2 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

EXHIBIT A

 

Amended and Restated Multifamily Loan and Security Agreement

 

See Attached

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page A-1 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

AMENDED AND RESTATED
MULTIFAMILY LOAN AND SECURITY AGREEMENT
(NON-RECOURSE)

 

BY AND BETWEEN

 

BR CWS CASCADES I OWNER, LLC,
a Delaware limited liability company

 

AND

 

FANNIE MAE,
a corporation duly organized under the
Federal National Mortgage Association Charter Act,
as amended, 12 U.S.C. § 1716 et seq., and duly organized
and existing under the laws of the United States

 

DATED AS OF


 

June 9, 2017

 

[v471650_ex10-29img02.jpg]

 

 

 

 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE LOAN TERMS 2     Section 1.01
Defined Terms 2 Section 1.02 Schedules, Exhibits, and Attachments Incorporated 2
    ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS 2     Section 2.01 Mortgage Loan
Origination and Security 2 (a) Making of Mortgage Loan 2 (b) Security for
Mortgage Loan 2 (c) Protective Advances 2 Section 2.02 Payments on Mortgage Loan
3 (a) Debt Service Payments 3 (b) Capitalization of Accrued But Unpaid Interest
4 (c) Late Charges 4 (d) Default Rate 4 (e) Address for Payments 5 (f)
Application of Payments 6 Section 2.03 Lockout/Prepayment 6 (a) Prepayment;
Prepayment Lockout; Prepayment Premium 6 (b) Voluntary Prepayment in Full 6 (c)
Acceleration of Mortgage Loan 7 (d) Application of Collateral 7 (e) Casualty and
Condemnation 7 (f) No Effect on Payment Obligations 7 (g) Loss Resulting from
Prepayment 8     ARTICLE 3 - PERSONAL LIABILITY 8     Section 3.01 Non-Recourse
Mortgage Loan; Exceptions 8 Section 3.02 Personal Liability of Borrower
(Exceptions to Non-Recourse Provision) 8 (a) Personal Liability Based on
Lender’s Loss 8 (b) Full Personal Liability for Mortgage Loan 9 Section 3.03
Personal Liability for Indemnity Obligations 10 Section 3.04 Lender’s Right to
Forego Rights Against Mortgaged Property 10     ARTICLE 4 - BORROWER STATUS 10  
  Section 4.01 Representations and Warranties 10 (a) Due Organization and
Qualification 11 (b) Location 11 (c) Power and Authority 11 (d) Due
Authorization 11 (e) Valid and Binding Obligations 11 (f) Effect of Mortgage
Loan on Borrower’s Financial Condition 12 (g) Economic Sanctions, Anti-Money
Laundering, and Anti-Corruption 12 (h) Borrower Single Asset Status 12 (i) No
Bankruptcies or Judgments 14 (j) No Actions or Litigation 14 (k) Payment of
Taxes, Assessments, and Other Charges 14

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page i
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

(1) Not a Foreign Person 15 (m) ERISA 15 (n) Default Under Other Obligations 15
(o) Prohibited Person 15 (p) No Contravention 15 (q) Lockbox Arrangement 16
Section 4.02 Covenants 16 (a) Maintenance of Existence; Organizational Documents
16 (b) Economic Sanctions, Anti-Money Laundering, and Anti-Corruption 16 (c)
Payment of Taxes, Assessments, and Other Charges 17 (d) Borrower Single Asset
Status 17 (e) ERISA 18 (f) Notice of Litigation or Insolvency 18 (g) Payment of
Costs, Fees, and Expenses 19 (h) Restrictions on Distributions 19 (i) Lockbox
Arrangement 19     ARTICLE 5 - THE MORTGAGE LOAN 20     Section 5.01
Representations and Warranties 20 (a) Receipt and Review of Loan Documents 20
(b) No Default 20 (c) No Defenses 20 (d) Loan Document Taxes 20 Section 5.02
Covenants 20 (a) Ratification of Covenants; Estoppels; Certifications 20 (b)
Further Assurances 21 (c) Sale of Mortgage Loan 21 (d) Limitations on Further
Acts of Borrower 22 (e) Financing Statements; Record Searches 22 (f) Loan
Document Taxes 23     ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE 23
    Section 6.01 Representations and Warranties 23 (a) Compliance with Law;
Permits and Licenses 23 (b) Property Characteristics 23 (c) Property Ownership
24 (d) Condition of the Mortgaged Property 24 (e) Personal Property 24 Section
6.02 Covenants 24 (a) Use of Property 24 (b) Property Maintenance 25 (c)
Property Preservation 26 (d) Property Inspections 27 (e) Compliance with Laws 27
Section 6.03 Mortgage Loan Administration Matters Regarding the Property 28 (a)
Property Management 28 (b) Subordination of Fees to Affiliated Property Managers
28 (c) Property Condition Assessment 28

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page ii
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

ARTICLE 7 - LEASES AND RENTS 28     Section 7.01 Representations and Warranties
28 (a) Prior Assignment of Rents 28 (b) Prepaid Rents 29 Section 7.02 Covenants
29 (a) Leases 29 (b) Commercial Leases 29 (c) Payment of Rents 30 (d) Assignment
of Rents 31 (e) Further Assignments of Leases and Rents 31 (f) Options to
Purchase by Tenants 31 Section 7.03 Mortgage Loan Administration Regarding
Leases and Rents 31 (a) Material Commercial Lease Requirements 31 (b)
Residential Lease Form 32     ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING
32     Section 8.01 Representations and Warranties 32 (a) Financial Information
32 (b) No Change in Facts or Circumstances 32 Section 8.02 Covenants 32 (a)
Obligation to Maintain Accurate Books and Records 32 (b) Items to Furnish to
Lender 33 (c) Audited Financials 35 (d) Delivery of Books and Records 35 Section
8.03 Mortgage Loan Administration Matters Regarding Books and Records and
Financial Reporting 36 (a) Lender’s Right to Obtain Audited Books and Records 36
(b) Credit Reports; Credit Score 36     ARTICLE 9 - INSURANCE 36     Section
9.01 Representations and Warranties 36 (a) Compliance with Insurance
Requirements 36 (b) Property Condition 37 Section 9.02 Covenants 37 (a)
Insurance Requirements 37 (b) Delivery of Policies, Renewals, Notices, and
Proceeds 37 Section 9.03 Mortgage Loan Administration Matters Regarding
Insurance 38 (a) Lender’s Ongoing Insurance Requirements 38 (b) Application of
Proceeds on Event of Loss 39 (c) Payment Obligations Unaffected 41 (d)
Foreclosure Sale 41 (e) Appointment of Lender as Attorney-In-Fact 41     ARTICLE
10 - CONDEMNATION 41     Section 10.01 Representations and Warranties 41 (a)
Prior Condemnation Action 41 (b) Pending Condemnation Actions 41

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page iii
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

Section 10.02 Covenants 42 (a) Notice of Condemnation 42 (b) Condemnation
Proceeds 42 Section 10.03 Mortgage Loan Administration Matters Regarding
Condemnation 42 (a) Application of Condemnation Awards 42 (b) Payment
Obligations Unaffected 42 (c) Appointment of Lender as Attorney-In-Fact 42 (d)
Preservation of Mortgaged Property 43     ARTICLE 11- LIENS, TRANSFERS, AND
ASSUMPTIONS 43     Section 11.01 Representations and Warranties 43 (a) No Labor
or Materialmen’s Claims 43 (b) No Other Interests 43 Section 11.02 Covenants 43
(a) Liens; Encumbrances 43 (b) Transfers 44 (c) No Other Indebtedness 47 (d) No
Mezzanine Financing or Preferred Equity 47 Section 11.03 Mortgage Loan
Administration Matters Regarding Liens, Transfers, and Assumptions 47 (a)
Assumption of Mortgage Loan 47 (b) Transfers to Key Principal-Owned Affiliates
or Guarantor-Owned Affiliates 49 (c) Estate Planning 49 (d) Termination or
Revocation of Trust 50 (e) Death of Key Principal or Guarantor; Transfer Due to
Death 51 (f) Bankruptcy of Guarantor 52 (g) Further Conditions to Transfers and
Assumption 53 (h) Additional Conditionally Permitted Transfers 53 Section 11.04
Permitted Transfers and Permitted Property Transfers to Sherwood Affiliates 57
(a) Requirements for Permitted Transfers and Permitted Property Tranfers 57 (b)
Permitted Transfer to a Sherwood Affiliate 58 (c) Permitted Property Transfer to
Sherwood Affiliates 58 Section 11.05 Permitted Transfers and Permitted Property
Transfers by Non-Sherwood Co-tenant 53 (a) Permitted Transfer by a Non-Sherwood
Co-Tenant to an Affliate of a Non-Sherwood Co-Tenant 53     ARTICLE 12 -
IMPOSITIONS 59     Section 12.01 Representations and Warranties 59 (a) Payment
of Taxes, Assessments, and Other Charges 59 Section 12.02 Covenants 59 (a)
Imposition Deposits, Taxes, and Other Charges 59 Section 12.03 Mortgage Loan
Administration Matters Regarding Impositions 60 (a) Maintenance of Records by
Lender 60 (b) Imposition Accounts 60 (c) Payment of Impositions; Sufficiency of
Imposition Deposits 60 (d) Imposition Deposits Upon Event of Default 61 (e)
Contesting Impositions 61

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page iv
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

(f) Release to Borrower 61     ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS 61  
  Section 13.01 Covenants 61 (a) Initial Deposits to Replacement Reserve Account
and Repairs Escrow Account 61 (b) Monthly Replacement Reserve Deposits 62 (c)
Payment for Replacements and Repairs 62 (d) Assignment of Contracts for
Replacements and Repairs 62 (e) Indemnification 62 (f) Amendments to Loan
Documents 62 (g) Administrative Fees and Expenses 63 Section 13.02 Mortgage Loan
Administration Matters Regarding Reserves 63 (a) Accounts, Deposits, and
Disbursements 63 (b) Approvals of Contracts; Assignment of Claims 70 (c) Delays
and Workmanship 70 (d) Appointment of Lender as Attorney-In-Fact 70 (e) No
Lender Obligation 70 (f) No Lender Warranty 71     ARTICLE 14 -
DEFAULTS/REMEDIES 71     Section 14.01 Events of Default 71 (a) Automatic Events
of Default 71 (b) Events of Default Subject to a Specified Cure Period 72 (c)
Events of Default Subject to Extended Cure Period 73 Section 14.02 Remedies 73
(a) Acceleration; Foreclosure 73 (b) Loss of Right to Disbursements from
Collateral Accounts 73 (c) Remedies Cumulative 74 Section 14.03 Additional
Lender Rights; Forbearance 74 (a) No Effect Upon Obligations 74 (b) No Waiver of
Rights or Remedies 75 (c) Appointment of Lender as Attorney-In-Fact 75 (d)
Borrower Waivers 76 Section 14.04 Waiver of Marshaling 77     ARTICLE 15 -
MISCELLANEOUS 77     Section 15.01 Governing Law; Consent to Jurisdiction and
Venue 77 (a) Governing Law 77 (b) Venue 77 SECTION 15.02 NOTICE 78 (a) Process
of Serving Notice 78 (b) Change of Address 78 (c) Default Method of Notice 78
(d) Receipt of Notices 78 Section 15.03 Successors and Assigns Bound; Sale of
Mortgage Loan 79 (a) Binding Agreement 79 (b) Sale of Mortgage Loan; Change of
Servicer 79

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page v
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

Section 15.04 Counterparts 79 Section 15.05 Joint and Several (or Solidary)
Liability 79 Section 15.06 Relationship of Parties; No Third Party Beneficiary
79 (a) Solely Creditor and Debtor 79 (b) No Third Party Beneficiaries 79 Section
15.07 Severability; Entire Agreement; Amendments 80 Section 15.08 Construction
80 Section 15.09 Mortgage Loan Servicing 81 Section 15.10 Disclosure of
Information 81 Section 15.11 Waiver; Conflict 81 Section 15.12 No Reliance 81
Section 15.13 Subrogation 82 Section 15.14 Counting of Days 82 Section 15.15
Revival and Reinstatement of Indebtedness 82 Section 15.16 Time is of the
Essence 82 Section 15.17 Final Agreement 82 Section 15.18 Waiver of Trial by
Jury 83

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page vi
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

SCHEDULES & EXHIBITS

 

Schedules         Schedule 1   Definitions Schedule (required)   Form 6101.SARM
Schedule 2   Summary of Loan Terms (required)   Form 6102.SARM Schedule 2  
Addenda to Schedule 2 - Summary of Loan Terms (Replacement Reserve Deposits —
Deposits Partially or Fully Waived)   Form 6102.04 Schedule 3   Interest Rate
Type Provisions (required)   Form 6103.SARM Schedule 4   Prepayment Premium
Schedule (required)   Form 6104.11 Schedule 5   Required Replacement Schedule
(required)   Form 6001.NR Schedule 6   Required Repair Schedule (required)  
Form 6001.NR Schedule 7   Exceptions to Representations and Warranties Schedule
(required)   Form 6001.NR

 

Exhibits         Exhibit A   Modifications to Multifamily Loan and Security
Agreement (Co-Tenants)   Form 6232 Exhibit B   Modifications to Multifamily Loan
and Security Agreement (Replacement Reserve — Deposits Partially or Fully
Waived)   Form 6220 Exhibit C   Modifications to Multifamily Loan and Security
Agreement (Waiver of Imposition Deposits)   Form 6228

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page vii
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

Marquis at Cascade I

f/k/a The Mansions at The Cascades I

 

AMENDED AND RESTATED

MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Non-Recourse)

 

This AMENDED AND RESTATED MULTIFAMILY LOAN AND SECURITY AGREEMENT (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”) is made as of the Effective Date (as hereinafter defined) by
and between BR CWS CASCADES I OWNER, LLC, a Delaware limited liability company
(“Borrower”), and FANNIE MAE, a corporation duly organized under the Federal
National Mortgage Association Charter Act, as amended, 12 U.S.C. § 1716 et seq.,
and duly organized and existing under the laws of the United States (“Lender”).

 

RECITALS:

 

WHEREAS, Wells Fargo Bank, National Association, a national banking association
(“Prior Lender”) made the Mortgage Loan (as hereinafter defined) to BRE MF
Cascades I LLC, a Delaware limited liability company (“Original Borrower”)
pursuant to that certain Multifamily Loan and Security Agreement dated as of the
Effective Date, executed by and between Original Borrower and Prior Lender (as
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Original Loan Agreement”), as evidenced by the Note (as hereinafter
defined).

 

WHEREAS, in addition to the Original Loan Agreement, the Mortgage Loan and the
Note are also secured by, among other things, a certain Multifamily Mortgage,
Deed of Trust, or Deed to Secure Debt dated as of the Effective Date (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Security Instrument”).

 

WHEREAS, Lender is the successor-in-interest to the Prior Lender under the
Original Loan Agreement, the holder of the Note and the mortgagee or beneficiary
under the Security Instrument.

 

WHEREAS, Prior Lender services the Mortgage Loan on behalf of Lender.

 

WHEREAS, Pursuant to the Assumption and Release Agreement dated as of the date
hereof (“Assumption Agreement”), Borrower has agreed to ratify and assume all of
Original Borrower’s rights, obligations, and liabilities created or arising
under the Loan Documents, as those rights, obligations and liabilities may have
been modified in writing by the Assumption Agreement and all other transfer
documents executed in connection with Borrower’s assumption of the Mortgage Loan
(the “Assumption”).

 

NOW, THEREFORE, in consideration of Lender’s consent to the Assumption and other
good and valuable consideration, the receipt and adequacy of which are hereby
conclusively acknowledged, the parties hereby agree to amend and restate the
Original Loan Agreement as follows:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 1
Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

AGREEMENTS:

 

ARTICLE 1 - DEFINITIONS; SUMMARY OF MORTGAGE
LOAN TERMS

 

Section 1.01         Defined Terms.

 

Capitalized terms not otherwise defined in the body of this Loan Agreement shall
have the meanings set forth in the Definitions Schedule attached as Schedule 1
to this Loan Agreement.

 

Section 1.02         Schedules, Exhibits, and Attachments Incorporated.

 

The schedules, exhibits, and any other addenda or attachments are incorporated
fully into this Loan Agreement by this reference and each constitutes a
substantive part of this Loan Agreement.

 

ARTICLE 2 - GENERAL MORTGAGE LOAN TERMS

 

Section 2.01         Mortgage Loan Origination and Security.

 

(a)          Making of Mortgage Loan.

 

Subject to the terms and conditions of this Loan Agreement and the other Loan
Documents, Lender hereby makes the Mortgage Loan to Borrower, and Borrower
hereby accepts the Mortgage Loan from Lender. Borrower covenants and agrees that
it shall:

 

(1)         pay the Indebtedness, including the Prepayment Premium, if any
(whether in connection with any voluntary prepayment or in connection with an
acceleration by Lender of the Indebtedness), in accordance with the terms of
this Loan Agreement and the other Loan Documents; and

 

(2)         perform, observe, and comply with this Loan Agreement and all other
provisions of the other Loan Documents.

 

(b)          Security for Mortgage Loan.

 

The Mortgage Loan is made pursuant to this Loan Agreement, is evidenced by the
Note, and is secured by the Security Instrument, this Loan Agreement, and the
other Loan Documents that are expressly stated to be security for the Mortgage
Loan.

 

(c)          Protective Advances.

 

As provided in the Security Instrument, Lender may take such actions or disburse
such funds as Lender reasonably deems necessary to perform the obligations of
Borrower under this Loan Agreement and the other Loan Documents and to protect
Lender’s interest in the Mortgaged Property.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 2
Article 1 01-16 © 2016 Fannie Mae

 

 

 

 

Section 2.02         Payments on Mortgage Loan.

 

(a)          Debt Service Payments.

 

(1)         Short Month Interest.

 

If the date the Mortgage Loan proceeds are disbursed is any day other than the
first day of the month, interest for the period beginning on the disbursement
date and ending on and including the last day of the month in which the
disbursement occurs shall be payable by Borrower on the date the Mortgage Loan
proceeds are disbursed. In the event that the disbursement date is not the same
as the Effective Date, then:

 

(A)         the disbursement date and the Effective Date must be in the same
month, and

 

(B)         the Effective Date shall not be the first day of the month.

 

(2)         Interest Accrual and Computation.

 

Except as provided in Section 2.02(a)(1), interest shall be paid in arrears.
Interest shall accrue as provided in the Schedule of Interest Rate Type
Provisions and shall be computed in accordance with the Interest Accrual Method.
If the Interest Accrual Method is “Actual/360,” Borrower acknowledges and agrees
that the amount allocated to interest for each month will vary depending on the
actual number of calendar days during such month.

 

(3)         Monthly Debt Service Payments.

 

Consecutive monthly debt service installments (comprised of either interest only
or principal and interest, depending on the Amortization Type), each in the
amount of the applicable Monthly Debt Service Payment, shall be due and payable
on the First Payment Date, and on each Payment Date thereafter until the
Maturity Date, at which time all Indebtedness shall be due. Any regularly
scheduled Monthly Debt Service Payment that is received by Lender before the
applicable Payment Date shall be deemed to have been received on such Payment
Date solely for the purpose of calculating interest due. All payments made by
Borrower under this Loan Agreement shall be made without set-off, counterclaim,
or other defense.

 

(4)         Payment at Maturity.

 

The unpaid principal balance of the Mortgage Loan, any Accrued Interest thereon
and all other Indebtedness shall be due and payable on the Maturity Date.

 

(5)         Interest Rate Type.

 

See the Schedule of Interest Rate Type Provisions for additional provisions, if
any, specific to the Interest Rate Type.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 3
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Capitalization of Accrued But Unpaid Interest.

 

Any accrued and unpaid interest on the Mortgage Loan remaining past due for
thirty (30) days or more may, at Lender’s election, be added to and become part
of the unpaid principal balance of the Mortgage Loan.

 

(c)          Late Charges.

 

(1)         If any Monthly Debt Service Payment due hereunder is not received by
Lender within ten (10) days (or fifteen (15) days for any Mortgaged Property
located in Mississippi or North Carolina to comply with applicable law) after
the applicable Payment Date, or any amount payable under this Loan Agreement
(other than the payment due on the Maturity Date for repayment of the Mortgage
Loan in full) or any other Loan Document is not received by Lender within ten
(10) days (or fifteen (15) days for any Mortgaged Property located in
Mississippi or North Carolina to comply with applicable law) after the date such
amount is due, inclusive of the date on which such amount is due, Borrower shall
pay to Lender, immediately without demand by Lender, the Late Charge.

 

The Late Charge is payable in addition to, and not in lieu of, any interest
payable at the Default Rate pursuant to Section 2.02(d).

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan;

 

(B)         it is extremely difficult and impractical to determine those
additional expenses;

 

(C)         Lender is entitled to be compensated for such additional expenses;
and

 

(D)         the Late Charge represents a fair and reasonable estimate, taking
into account all circumstances existing on the date hereof, of the additional
expenses Lender will incur by reason of any such late payment.

 

(d)          Default Rate.

 

(1)         Default interest shall be paid as follows:

 

(A)         If any amount due in respect of the Mortgage Loan (other than
amounts due on the Maturity Date) remains past due for thirty (30) days or more,
interest on such unpaid amount(s) shall accrue from the date payment is due at
the Default Rate and shall be payable upon demand by Lender.

 

(B)         If any Indebtedness due is not paid in full on the Maturity Date,
then interest shall accrue at the Default Rate on all such unpaid amounts from
the Maturity Date until fully paid and shall be payable upon demand by Lender.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 4
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

Absent a demand by Lender, any such amounts shall be payable by Borrower in the
same manner as provided for the payment of Monthly Debt Service Payments. To the
extent permitted by applicable law, interest shall also accrue at the Default
Rate on any judgment obtained by Lender against Borrower in connection with the
Mortgage Loan. To the extent Borrower or any other Person is vested with a right
of redemption, interest shall continue to accrue at the Default Rate during any
redemption period until such time as the Mortgaged Property has been redeemed.

 

(2)         Borrower acknowledges and agrees that:

 

(A)         its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Mortgage Loan; and

 

(B)         in connection with any failure to timely pay all amounts due in
respect of the Mortgage Loan on the Maturity Date, or during the time that any
amount due in respect of the Mortgage Loan is delinquent for more than thirty
(30) days:

 

(i)          Lender’s risk of nonpayment of the Mortgage Loan will be materially
increased;

 

(ii)         Lender’s ability to meet its other obligations and to take
advantage of other investment opportunities will be adversely impacted;

 

(iii)        Lender will incur additional costs and expenses arising from its
loss of the use of the amounts due;

 

(iv)        it is extremely difficult and impractical to determine such
additional costs and expenses;

 

(v)         Lender is entitled to be compensated for such additional risks,
costs, and expenses; and

 

(vi)        the increase from the Interest Rate to the Default Rate represents a
fair and reasonable estimate of the additional risks, costs, and expenses Lender
will incur by reason of Borrower’s delinquent payment and the additional
compensation Lender is entitled to receive for the increased risks of nonpayment
associated with a delinquency on the Mortgage Loan (taking into account all
circumstances existing on the Effective Date).

 

(e)          Address for Payments.

 

All payments due pursuant to the Loan Documents shall be payable at Lender’s
Payment Address, or such other place and in such manner as may be designated
from time to time by written notice to Borrower by Lender.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 5
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

(l)         Application of Payments.

 

If at any time Lender receives, from Borrower or otherwise, any payment in
respect of the Indebtedness that is less than all amounts due and payable at
such time, then Lender may apply such payment to amounts then due and payable in
any manner and in any order determined by Lender or hold in suspense and not
apply such payment at Lender’s election. Neither Lender’s acceptance of a
payment that is less than all amounts then due and payable, nor Lender’s
application of, or suspension of the application of, such payment, shall
constitute or be deemed to constitute either a waiver of the unpaid amounts or
an accord and satisfaction. Notwithstanding the application of any such payment
to the Indebtedness, Borrower’s obligations under this Loan Agreement and the
other Loan Documents shall remain unchanged.

 

Section 2.03         Lockout/Prepayment.

 

(a)          Prepayment; Prepayment Lockout; Prepayment Premium.

 

(1)         Borrower shall not make a voluntary full or partial prepayment on
the Mortgage Loan during any Prepayment Lockout Period nor shall Borrower make a
voluntary partial prepayment at any time. Except as expressly provided in this
Loan Agreement (including as provided in the Prepayment Premium Schedule), a
Prepayment Premium calculated in accordance with the Prepayment Premium Schedule
shall be payable in connection with any prepayment of the Mortgage Loan.

 

(2)         If a Prepayment Lockout Period applies to the Mortgage Loan, and
during such Prepayment Lockout Period Lender accelerates the unpaid principal
balance of the Mortgage Loan or otherwise applies collateral held by Lender to
the repayment of any portion of the unpaid principal balance of the Mortgage
Loan, the Prepayment Premium shall be due and payable and equal to the amount
obtained by multiplying the percentage indicated (if at all) in the Prepayment
Premium Schedule by the amount of principal being prepaid at the time of such
acceleration or application.

 

(b)          Voluntary Prepayment in Full.

 

At any time after the expiration of any Prepayment Lockout Period, Borrower may
voluntarily prepay the Mortgage Loan in full on a Permitted Prepayment Date so
long as:

 

(1)         Borrower delivers to Lender a Prepayment Notice specifying the
Intended Prepayment Date not more than sixty (60) days, but not less than thirty
(30) days (if given via U.S. Postal Service) or twenty (20) days (if given via
facsimile, e-mail, or overnight courier) prior to such Intended Prepayment Date;
and

 

(2)         Borrower pays to Lender an amount equal to the sum of:

 

(A)         the entire unpaid principal balance of the Mortgage Loan; plus

 

(B)         all Accrued Interest (calculated through the last day of the month
in which the prepayment occurs); plus

 

(C)         the Prepayment Premium; plus

 

(D)         all other Indebtedness.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 6
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

In connection with any such voluntary prepayment, Borrower acknowledges and
agrees that interest shall always be calculated and paid through the last day of
the month in which the prepayment occurs (even if the Permitted Prepayment Date
for such month is not the last day of such month, or if Lender approves
prepayment on an Intended Prepayment Date that is not a Permitted Prepayment
Date). Borrower further acknowledges that Lender is not required to accept a
voluntary prepayment of the Mortgage Loan on any day other than a Permitted
Prepayment Date. However, if Lender does approve an Intended Prepayment Date
that is not a Permitted Prepayment Date and accepts a prepayment on such
Intended Prepayment Date, such prepayment shall be deemed to be received on the
immediately following Permitted Prepayment Date. If Borrower fails to prepay the
Mortgage Loan on the Intended Prepayment Date for any reason (including on any
Intended Prepayment Date that is approved by Lender) and such failure either
continues for five (5) Business Days, or into the following month, Lender shall
have the right to recalculate the payoff amount. If Borrower prepays the
Mortgage Loan either in the following month or more than five (5) Business Days
after the Intended Prepayment Date that was approved by Lender, Lender shall
also have the right to recalculate the payoff amount based upon the amount of
such payment and the date such payment was received by Lender. Borrower shall
immediately pay to Lender any additional amounts required by any such
recalculation.

 

(c)          Acceleration of Mortgage Loan.

 

Upon acceleration of the Mortgage Loan, Borrower shall pay to Lender:

 

(1)         the entire unpaid principal balance of the Mortgage Loan;

 

(2)         all Accrued Interest (calculated through the last day of the month
in which the acceleration occurs);

 

(3)         the Prepayment Premium; and

 

(4)         all other Indebtedness.

 

(d)          Application of Collateral.

 

Any application by Lender of any collateral or other security to the repayment
of all or any portion of the unpaid principal balance of the Mortgage Loan prior
to the Maturity Date in accordance with the Loan Documents shall be deemed to be
a prepayment by Borrower. Any such prepayment shall require the payment to
Lender by Borrower of the Prepayment Premium calculated on the amount being
prepaid in accordance with this Loan Agreement.

 

(e)          Casualty and Condemnation.

 

Notwithstanding any provision of this Loan Agreement to the contrary, no
Prepayment Premium shall be payable with respect to any prepayment occurring as
a result of the application of any insurance proceeds or amounts received in
connection with a Condemnation Action in accordance with this Loan Agreement.

 

(l)         No Effect on Payment Obligations.

 

Unless otherwise expressly provided in this Loan Agreement, any prepayment
required by any Loan Document of less than the entire unpaid principal balance
of the Mortgage Loan shall not extend or postpone the due date of any subsequent
Monthly Debt Service Payments, Monthly Replacement Reserve Deposit, or other
payment, or change the amount of any such payments or deposits.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 7
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

(g)          Loss Resulting from Prepayment.

 

In any circumstance in which a Prepayment Premium is due under this Loan
Agreement, Borrower acknowledges that:

 

(1)         any prepayment of the unpaid principal balance of the Mortgage Loan,
whether voluntary or involuntary, or following the occurrence of an Event of
Default by Borrower, will result in Lender’s incurring loss, including
reinvestment loss, additional risk, expense, and frustration or impairment of
Lender’s ability to meet its commitments to third parties;

 

(2)         it is extremely difficult and impractical to ascertain the extent of
such losses, risks, and damages;

 

(3)         the formula for calculating the Prepayment Premium represents a
reasonable estimate of the losses, risks, and damages Lender will incur as a
result of a prepayment; and

 

(4)         the provisions regarding the Prepayment Premium contained in this
Loan Agreement are a material part of the consideration for the Mortgage Loan,
and that the terms of the Mortgage Loan are in other respects more favorable to
Borrower as a result of Borrower’s voluntary agreement to such prepayment
provisions.

 

ARTICLE 3 - PERSONAL LIABILITY

 

Section 3.01         Non-Recourse Mortgage Loan; Exceptions.

 

Except as otherwise provided in this Article 3 or in any other Loan Document,
none of Borrower, or any director, officer, manager, member, partner,
shareholder, trustee, trust beneficiary, or employee of Borrower, shall have
personal liability under this Loan Agreement or any other Loan Document for the
repayment of the Indebtedness or for the performance of any other obligations of
Borrower under the Loan Documents, and Lender’s only recourse for the
satisfaction of such Indebtedness and the performance of such obligations shall
be Lender’s exercise of its rights and remedies with respect to the Mortgaged
Property and any other collateral held by Lender as security for the
Indebtedness. This limitation on Borrower’s liability shall not limit or impair
Lender’s enforcement of its rights against Guarantor under any Loan Document.

 

Section 3.02         Personal Liability of Borrower (Exceptions to Non-Recourse
Provision).

 

(a)          Personal Liability Based on Lender’s Loss.

 

Borrower shall be personally liable to Lender for the repayment of the portion
of the Indebtedness equal to any loss or damage suffered by Lender as a result
of, subject to any notice and cure period, if any:

 

(1)         failure to pay as directed by Lender upon demand after an Event of
Default (to the extent actually received by Borrower):

 

(A)         all Rents to which Lender is entitled under the Loan Documents; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 8
Article 2 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         the amount of all security deposits then held or thereafter
collected by Borrower from tenants and not properly applied pursuant to the
applicable Leases;

 

(2)         failure to maintain all insurance policies required by the Loan
Documents, except to the extent Lender has the obligation to pay the premiums
pursuant to Section 12.03(c);

 

(3)         failure to apply all insurance proceeds received by Borrower or any
amounts received by Borrower in connection with a Condemnation Action, as
required by the Loan Documents;

 

(4)         failure to comply with any provision of this Loan Agreement or any
other Loan Document relating to the delivery of books and records, statements,
schedules, and reports;

 

(5)         except to the extent directed otherwise by Lender pursuant to
Section 3.02(a)(1), failure to apply Rents to the ordinary and necessary
expenses of owning and operating the Mortgaged Property and Debt Service
Amounts, as and when each is due and payable, except that Borrower will not be
personally liable with respect to Rents that are distributed by Borrower in any
calendar year if Borrower has paid all ordinary and necessary expenses of owning
and operating the Mortgaged Property and Debt Service Amounts for such calendar
year;

 

(6)         waste or abandonment of the Mortgaged Property; or

 

(7)         grossly negligent or reckless unintentional material
misrepresentation or omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with on-going financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender.

 

Notwithstanding the foregoing, Borrower shall not have personal liability under
clauses (1), (3), or (5) above to the extent that Borrower lacks the legal right
to direct the disbursement of the applicable funds due to an involuntary
Bankruptcy Event that occurs without the consent, encouragement, or active
participation of (A) Borrower, Guarantor, or Key Principal, (B) any Person
Controlling Borrower, Guarantor, or Key Principal or (C) any Person Controlled
by or under common Control with Borrower, Guarantor, or Key Principal.

 

(b)        Full Personal Liability for Mortgage Loan.

 

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

 

(1)         failure by Borrower to comply with the single-asset entity
requirements of Section 4.02(d) of this Loan Agreement;

 

(2)         a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 9
Article 3 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         the occurrence of any Bankruptcy Event (other than an
acknowledgement in writing as described in clause (b) of the definition of
“Bankruptcy Event”); provided, however, in the event of an involuntary
Bankruptcy Event, Borrower shall only be personally liable if such involuntary
Bankruptcy Event occurs with the consent, encouragement, or active participation
of (A) Borrower, Guarantor, or Key Principal, (B) any Person Controlling
Borrower, Guarantor, or Key Principal, or (C) any Person Controlled by or under
common Control with Borrower, Guarantor, or Key Principal;

 

(4)         fraud, written material misrepresentation, or material omission by
Borrower, Guarantor, Key Principal, or any officer, director, partner, manager,
member, shareholder, or trustee of Borrower, Guarantor, or Key Principal in
connection with any application for or creation of the Indebtedness; or

 

(5)         fraud, written intentional material misrepresentation, or
intentional material omission by Borrower, Guarantor, Key Principal, or any
officer, director, partner, manager, member, shareholder, or trustee of
Borrower, Guarantor, or Key Principal in connection with on-going financial or
other reporting required by the Loan Documents, or any request for action or
consent by Lender.

 

Section 3.03         Personal Liability for Indemnity Obligations.

 

Borrower shall be personally and fully liable to Lender for Borrower’s indemnity
obligations under Section 13.01(e) of this Loan Agreement, the Environmental
Indemnity Agreement, and any other express indemnity obligations provided by
Borrower under any Loan Document. Borrower’s liability for such indemnity
obligations shall not be limited by the amount of the Indebtedness, the
repayment of the Indebtedness, or otherwise, provided that Borrower’s liability
for such indemnities shall not include any loss caused by the gross negligence
or willful misconduct of Lender as determined by a court of competent
jurisdiction pursuant to a final non-appealable court order.

 

Section 3.04         Lender’s Right to Forego Rights Against Mortgaged Property.

 

To the extent that Borrower has personal liability under this Loan Agreement or
any other Loan Document, Lender may exercise its rights against Borrower
personally to the fullest extent permitted by applicable law without regard to
whether Lender has exercised any rights against the Mortgaged Property, the UCC
Collateral, or any other security, or pursued any rights against Guarantor, or
pursued any other rights available to Lender under this Loan Agreement, any
other Loan Document, or applicable law. For purposes of this Section 3.04 only,
the term “Mortgaged Property” shall not include any funds that have been applied
by Borrower as required or permitted by this Loan Agreement prior to the
occurrence of an Event of Default, or that Borrower was unable to apply as
required or permitted by this Loan Agreement because of a Bankruptcy Event. To
the fullest extent permitted by applicable law, in any action to enforce
Borrower’s personal liability under this Article 3, Borrower waives any right to
set off the value of the Mortgaged Property against such personal liability.

 

ARTICLE 4 - BORROWER STATUS

 

Section 4.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
4.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 10
Article 3 01-16 © 2016 Fannie Mae

 

 

 

 

(a)          Due Organization and Qualification.

 

Borrower is validly existing and qualified to transact business and is in good
standing in the state in which it is formed or organized, the Property
Jurisdiction, and in each other jurisdiction that qualification or good standing
is required according to applicable law to conduct its business with respect to
the Mortgaged Property and where the failure to be so qualified or in good
standing would adversely affect Borrower’s operation of the Mortgaged Property
or the validity, enforceability or the ability of Borrower to perform its
obligations under this Loan Agreement or any other Loan Document.

 

(b)          Location.

 

Borrower’s General Business Address is Borrower’s principal place of business
and principal office.

 

(c)          Power and Authority.

 

Borrower has the requisite power and authority:

 

(1)         to own the Mortgaged Property and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of its obligations under this Loan Agreement and under the other Loan Documents
to which it is a party; and

 

(2)         to execute and deliver this Loan Agreement and the other Loan
Documents to which it is a party, and to carry out the transactions contemplated
by this Loan Agreement and the other Loan Documents to which it is a party.

 

(d)          Due Authorization.

 

The execution, delivery, and performance of this Loan Agreement and the other
Loan Documents to which it is a party have been duly authorized by all necessary
action and proceedings by or on behalf of Borrower, and no further approvals or
filings of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of Borrower as a condition to the valid
execution, delivery, and performance by Borrower of this Loan Agreement or any
of the other Loan Documents to which it is a party, except filings required to
perfect and maintain the liens to be granted under the Loan Documents and
routine filings to maintain good standing and its existence.

 

(e)          Valid and Binding Obligations.

 

This Loan Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligations of Borrower, enforceable against Borrower in accordance
with their respective terms, except as such enforceability may be limited by
applicable Insolvency Laws or by the exercise of discretion by any court.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 11
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(f)          Effect of Mortgage Loan on Borrower’s Financial Condition.

 

The Mortgage Loan will not render Borrower Insolvent. Borrower has sufficient
working capital, including proceeds from the Mortgage Loan, cash flow from the
Mortgaged Property, or other sources, not only to adequately maintain the
Mortgaged Property, but also to pay all of Borrower’s outstanding debts as they
come due, including all Debt Service Amounts, exclusive of Borrower’s ability to
refinance or pay in full the Mortgage Loan on the Maturity Date. In connection
with the execution and delivery of this Loan Agreement and the other Loan
Documents (and the delivery to, or for the benefit of, Lender of any collateral
contemplated thereunder), and the incurrence by Borrower of the obligations
under this Loan Agreement and the other Loan Documents, Borrower did not receive
less than reasonably equivalent value in exchange for the incurrence of the
obligations of Borrower under this Loan Agreement and the other Loan Documents.

 

(g)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in Borrower, Guarantor, or Key Principal,
is in violation of any applicable civil or criminal laws or regulations,
including those requiring internal controls, intended to prohibit, prevent, or
regulate money laundering, drug trafficking, terrorism, or corruption, of the
United States and the jurisdiction where the Mortgaged Property is located or
where the Person resides, is domiciled, or has its principal place of business.

 

(2)         None of Borrower, Guarantor, or Key Principal, nor to Borrower’s
knowledge, any Person Controlling Borrower, Guarantor, or Key Principal, nor any
Person Controlled by Borrower, Guarantor, or Key Principal that also has a
direct or indirect ownership interest in Borrower, Guarantor, or Key Principal,
is a Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.01(g)(1);

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.01(g)(1); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Loan Agreement and the other Loan Documents under any other applicable law.

 

(3)         Borrower, Guarantor, and Key Principal are in compliance with all
applicable Economic Sanctions laws and regulations.

 

(h)          Borrower Single Asset Status.

 

Borrower:

 

(1)         does not own or lease any real property, personal property, or
assets other than the Mortgaged Property;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 12
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         does not own, operate, or participate in any business other than the
leasing, ownership, management, operation, and maintenance of the Mortgaged
Property;

 

(3)         has no material financial obligation under or secured by any
indenture, mortgage, deed of trust, deed to secure debt, loan agreement, or
other agreement or instrument to which Borrower is a party, or by which Borrower
is otherwise bound, or to which the Mortgaged Property is subject or by which it
is otherwise encumbered, other than:

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts for rehabilitation,
restoration, repairs, or replacements of the Mortgaged Property) that (i) are
not evidenced by a promissory note, (ii) are payable within sixty (60) days of
the date incurred, and (iii) as of the Effective Date, do not exceed, in the
aggregate, four percent (4%) of the original principal balance of the Mortgage
Loan;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(4)         has maintained its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles);

 

(5)         has not commingled its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

(6)         has been adequately capitalized in light of its contemplated
business operations;

 

(7)         has not assumed, guaranteed, or pledged its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument), or held out its
credit as being available to satisfy the obligations of any other Person;

 

(8)         has not made loans or advances to any other Person; and

 

(9)         has not entered into, and is not a party to, any transaction with
any Borrower Affiliate, except in the ordinary course of business and on terms
which are no more favorable to any such Borrower Affiliate than would be
obtained in a comparable arm’s length transaction with an unrelated third party.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 13
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(i)          No Bankruptcies or Judgments.

 

None of Borrower, Guarantor, or Key Principal, nor to Borrower’s knowledge, any
Person Controlling Borrower, Guarantor, or Key Principal, nor any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in Borrower, Guarantor, or Key Principal, is
currently:

 

(1)         the subject of or a party to any completed or pending bankruptcy,
reorganization, including any receivership or other insolvency proceeding;

 

(2)         preparing or intending to be the subject of a Bankruptcy Event; or

 

(3)         the subject of any judgment unsatisfied of record or docketed in any
court; or

 

(4)         Insolvent.

 

(j)          No Actions or Litigation.

 

(1)         There are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending against or, to
Borrower’s knowledge, threatened against or affecting Borrower or the Mortgaged
Property not otherwise covered by insurance (except claims, actions, suits, or
proceedings regarding fair housing, anti-discrimination, or equal opportunity,
which shall always be disclosed); and

 

(2)         there are no claims, actions, suits, or proceedings at law or in
equity by or before any Governmental Authority now pending or, to Borrower’s
knowledge, threatened against or affecting Guarantor or Key Principal, which
claims, actions, suits, or proceedings, if adversely determined (individually or
in the aggregate) reasonably would be expected to materially adversely affect
the financial condition or business of Borrower, Guarantor, or Key Principal or
the condition, operation, or ownership of the Mortgaged Property (except claims,
actions, suits, or proceedings regarding fair housing, anti-discrimination, or
equal opportunity, which shall always be deemed material).

 

(k)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower confirms that:

 

(1)         it has filed all federal, state, county, and municipal tax returns
and reports required to have been filed by Borrower;

 

(2)         it has paid, before any fine, penalty, interest, lien, or costs may
be added thereto, all taxes, governmental charges, and assessments due and
payable with respect to such returns and reports;

 

(3)         there is no controversy or objection pending, or to the knowledge of
Borrower, threatened in respect of any tax returns of Borrower; and

 

(4)         it has made adequate reserves on its books and records for all taxes
that have accrued but which are not yet due and payable.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 14
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

Not a Foreign Person.

 

Borrower is not a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code.

 

(m)       ERISA.

 

Borrower represents and warrants that:

 

(1)         Borrower is not an Employee Benefit Plan;

 

(2)         no asset of Borrower constitutes “plan assets” (within the meaning
of Section 3(42) of ERISA and Department of Labor Regulation Section 2510.3-101)
of an Employee Benefit Plan;

 

(3)         no asset of Borrower is subject to any laws of any Governmental
Authority governing the assets of an Employee Benefit Plan; and

 

(4)         neither Borrower nor any ERISA Affiliate is subject to any
obligation or liability with respect to any ERISA Plan.

 

(n)        Default Under Other Obligations.

 

(1)         The execution, delivery, and performance of the obligations imposed
on Borrower under this Loan Agreement and the Loan Documents to which it is a
party will not cause Borrower to be in default under the provisions of any
agreement, judgment, or order to which Borrower is a party or by which Borrower
is bound.

 

(2)         None of Borrower, Guarantor, or Key Principal is in default under
any obligation to Lender.

 

(o)          Prohibited Person.

 

None of Borrower, Guarantor, or Key Principal is a Prohibited Person, nor to
Borrower’s knowledge, is any Person:

 

(1)         Controlling Borrower, Guarantor, or Key Principal a Prohibited
Person; or

 

(2)         Controlled by and having a direct or indirect ownership interest in
Borrower, Guarantor, or Key Principal a Prohibited Person.

 

(p)          No Contravention.

 

Neither the execution and delivery of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the fulfillment of or compliance
with the terms and conditions of this Loan Agreement and the other Loan
Documents to which Borrower is a party, nor the performance of the obligations
of Borrower under this Loan Agreement and the other Loan Documents does or will
conflict with or result in any breach or violation of, or constitute a default
under, any of the terms, conditions, or provisions of Borrower’s organizational
documents, or any indenture, existing agreement, or other instrument to which
Borrower is a party or to which Borrower, the Mortgaged Property, or other
assets of Borrower are subject.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 15
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(q)          Lockbox Arrangement.

 

Neither Borrower nor the direct or indirect owners of Borrower is party to any
type of lockbox agreement or other similar cash management arrangement with
respect to the Mortgaged Property with any direct or indirect owner of Borrower
that has not been approved by Lender in writing. In the event that Lender has
approved any such arrangement, Borrower has, at Lender’s option, entered into a
lockbox agreement or other similar cash management agreement with Lender in form
and substance acceptable to Lender.

 

Section 4.02         Covenants.

 

(a)          Maintenance of Existence; Organizational Documents.

 

Borrower shall maintain its existence, its entity status, franchises, rights,
and privileges under the laws of the state of its formation or organization (as
applicable). Borrower shall continue to be duly qualified and in good standing
to transact business in each jurisdiction in which qualification or standing is
required according to applicable law to conduct its business with respect to the
Mortgaged Property and where the failure to do so would adversely affect
Borrower’s operation of the Mortgaged Property or the validity, enforceability,
or the ability of Borrower to perform its obligations under this Loan Agreement
or any other Loan Document. Neither Borrower nor any partner, member, manager,
officer, or director of Borrower shall:

 

(1)         make or allow any material change to the organizational documents or
organizational structure of Borrower, including changes relating to the Control
of Borrower, or

 

(2)         file any action, complaint, petition, or other claim to:

 

(A)         divide, partition, or otherwise compel the sale of the Mortgaged
Property, or

 

(B)         otherwise change the Control of Borrower.

 

(b)          Economic Sanctions, Anti-Money Laundering, and Anti-Corruption.

 

(1)         Borrower, Guarantor, Key Principal, and any Person Controlling
Borrower, Guarantor, or Key Principal, or any Person Controlled by Borrower,
Guarantor, or Key Principal that also has a direct or indirect ownership
interest in Borrower, Guarantor, or Key Principal shall remain in compliance
with any applicable civil or criminal laws or regulations (including those
requiring internal controls) intended to prohibit, prevent, or regulate money
laundering, drug trafficking, terrorism, or corruption, of the United States and
the jurisdiction where the Mortgaged Property is located or where the Person
resides, is domiciled, or has its principal place of business.

 

(2)         At no time shall Borrower, Guarantor, or Key Principal, or any
Person Controlling Borrower, Guarantor, or Key Principal, or any Person
Controlled by Borrower, Guarantor, or Key Principal that also has a direct or
indirect ownership interest in Borrower, Guarantor, or Key Principal, be a
Person:

 

(A)         against whom proceedings are pending for any alleged violation of
any laws described in Section 4.02(b)(1);

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 16
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         that has been convicted of any violation of, has been subject to
civil penalties or Economic Sanctions pursuant to, or had any of its property
seized or forfeited under, any laws described in Section 4.02(b)(1); or

 

(C)         with whom any United States Person, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories, is a Sanctioned Person or is
otherwise prohibited from transacting business of the type contemplated by this
Loan Agreement and the other Loan Documents under any other applicable law.

 

(3)         Borrower, Guarantor, and Key Principal shall at all times remain in
compliance with any applicable Economic Sanctions laws and regulations.

 

(c)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower shall file all federal, state, county, and municipal tax returns and
reports required to be filed by Borrower and shall pay, before any fine,
penalty, interest, or cost may be added thereto, all taxes payable with respect
to such returns and reports.

 

(d)          Borrower Single Asset Status.

 

Until the Indebtedness is fully paid, Borrower:

 

(1)         shall not acquire or lease any real property, personal property, or
assets other than the Mortgaged Property;

 

(2)         shall not acquire, own, operate, or participate in any business
other than the leasing, ownership, management, operation, and maintenance of the
Mortgaged Property;

 

(3)         shall not commingle its assets or funds with those of any other
Person, unless such assets or funds can easily be segregated and identified in
the ordinary course of business from those of any other Person;

 

(4)         shall maintain its financial statements, accounting records, and
other partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless Borrower’s assets are included in a consolidated financial statement
prepared in accordance with generally accepted accounting principles);

 

(5)         shall have no material financial obligation under any indenture,
mortgage, deed of trust, deed to secure debt, loan agreement, or other agreement
or instrument to which Borrower is a party or by which Borrower is otherwise
bound, or to which the Mortgaged Property is subject or by which it is otherwise
encumbered, other than:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 17
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(A)         unsecured trade payables incurred in the ordinary course of the
operation of the Mortgaged Property (exclusive of amounts (i) to be paid out of
the Replacement Reserve Account or Repairs Escrow Account, or (ii) for
rehabilitation, restoration, repairs, or replacements of the Mortgaged Property
or otherwise approved by Lender) so long as such trade payables (1) are not
evidenced by a promissory note, (2) are payable within sixty (60) days of the
date incurred, and (3) as of any date, do not exceed, in the aggregate, two
percent (2%) of the original principal balance of the Mortgage Loan; provided,
however, that otherwise compliant outstanding trade payables may exceed two
percent (2%) up to an aggregate amount of four percent (4%) of the original
principal balance of the Mortgage Loan for a period (beginning on or after the
Effective Date) not to exceed ninety (90) consecutive days;

 

(B)         if the Security Instrument grants a lien on a leasehold estate,
Borrower’s obligations as lessee under the ground lease creating such leasehold
estate; and

 

(C)         obligations under the Loan Documents and obligations secured by the
Mortgaged Property to the extent permitted by the Loan Documents;

 

(6)         shall not assume, guaranty, or pledge its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Mortgage Loan or other mortgage loans that have been paid in full or
collaterally assigned to Lender, including in connection with any Consolidation,
Extension and Modification Agreement or similar instrument) or hold out its
credit as being available to satisfy the obligations of any other Person;

 

(7)         shall not make loans or advances to any other Person; or

 

(8)         shall not enter into, or become a party to, any transaction with any
Borrower Affiliate, except in the ordinary course of business and on terms which
are no more favorable to any such Borrower Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

 

(e)          ERISA.

 

Borrower covenants that:

 

(1)         no asset of Borrower shall constitute “plan assets” (within the
meaning of Section 3(42) of ERISA and Department of Labor Regulation Section
2510.3-101) of an Employee Benefit Plan;

 

(2)         no asset of Borrower shall be subject to the laws of any
Governmental Authority governing the assets of an Employee Benefit Plan; and

 

(3)         neither Borrower nor any ERISA Affiliate shall incur any obligation
or liability with respect to any ERISA Plan.

 

(f)          Notice of Litigation or Insolvency.

 

Borrower shall give immediate written notice to Lender of any claims, actions,
suits, or proceedings at law or in equity (including any insolvency, bankruptcy,
or receivership proceeding) by or before any Governmental Authority pending or,
to Borrower’s knowledge, threatened against or affecting Borrower, Guarantor,
Key Principal, or the Mortgaged Property, which claims, actions, suits, or
proceedings, if adversely determined reasonably would be expected to materially
adversely affect the financial condition or business of Borrower, Guarantor, or
Key Principal, or the condition, operation, or ownership of the Mortgaged
Property (including any claims, actions, suits, or proceedings regarding fair
housing, anti-discrimination, or equal opportunity, which shall always be deemed
material).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 18
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

(g)          Payment of Costs, Fees, and Expenses.

 

In addition to the payments specified in this Loan Agreement, Borrower shall
pay, on demand, all of Lender’s out-of-pocket fees, costs, charges, or expenses
(including the reasonable fees and expenses of attorneys, accountants, and other
experts) incurred by Lender in connection with:

 

(1)         any amendment to, or consent, or waiver required under, this Loan
Agreement or any of the Loan Documents (whether or not any such amendments,
consents, or waivers are entered into);

 

(2)         defending or participating in any litigation arising from actions by
third parties and brought against or involving Lender with respect to:

 

(A)         the Mortgaged Property;

 

(B)         any event, act, condition, or circumstance in connection with the
Mortgaged Property; or

 

(C)         the relationship between or among Lender, Borrower, Key Principal,
and Guarantor in connection with this Loan Agreement or any of the transactions
contemplated by this Loan Agreement;

 

(3)         the administration or enforcement of, or preservation of rights or
remedies under, this Loan Agreement or any other Loan Documents including or in
connection with any litigation or appeals, any Foreclosure Event or other
disposition of any collateral granted pursuant to the Loan Documents; and

 

(4)         any Bankruptcy Event or Guarantor Bankruptcy Event.

 

(h)          Restrictions on Distributions.

 

No distributions or dividends of any nature with respect to Rents or other
income from the Mortgaged Property shall be made to any Person having a direct
ownership interest in Borrower if an Event of Default has occurred and is
continuing.

 

(i)          Lockbox Arrangement.

 

Neither Borrower nor the direct or indirect owners of Borrower shall enter into
any type of lockbox agreement or other similar cash management arrangement with
respect to the Mortgaged Property with any direct or indirect owner of Borrower
without the prior written consent of Lender. In the event that Lender issues
such consent, Borrower shall, at Lender’s option, be required to enter into a
lockbox agreement or other similar cash management agreement with Lender in form
and substance acceptable to Lender.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 19
Article 4 01-16 © 2016 Fannie Mae

 

 

 

 

ARTICLE 5 - THE MORTGAGE LOAN

 

Section 5.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
5.01are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Receipt and Review of Loan Documents.

 

Borrower has received and reviewed this Loan Agreement and all of the other Loan
Documents.

 

(b)          No Default.

 

No default exists under any of the Loan Documents.

 

(c)          No Defenses.

 

The Loan Documents are not currently subject to any right of rescission,
set-off, counterclaim, or defense by either Borrower or Guarantor, including the
defense of usury, and neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim, or defense with respect thereto.

 

(d)          Loan Document Taxes.

 

All mortgage, mortgage recording, stamp, intangible, or any other similar taxes
required to be paid by any Person under applicable law currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection, or enforcement of any of the Loan Documents, including the Security
Instrument, have been paid or will be paid in the ordinary course of the closing
of the Mortgage Loan.

 

Section 5.02         Covenants.

 

(a)          Ratification of Covenants; Estoppels; Certifications.

 

Borrower shall:

 

(1)         promptly notify Lender in writing upon any violation of any covenant
set forth in any Loan Document of which Borrower has notice or knowledge;
provided, however, any such written notice by Borrower to Lender shall not
relieve Borrower of, or result in a waiver of, any obligation under this Loan
Agreement or any other Loan Document; and

 

(2)         within ten (10) days after a request from Lender, provide a written
statement, signed and acknowledged by Borrower, certifying to Lender or any
person designated by Lender, as of the date of such statement:

 

(A)         that the Loan Documents are unmodified and in full force and effect
(or, if there have been modifications, that the Loan Documents are in full force
and effect as modified and setting forth such modifications);

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 20
Article 5 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         the unpaid principal balance of the Mortgage Loan;

 

(C)         the date to which interest on the Mortgage Loan has been paid;

 

(D)         that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail);

 

(E)         whether or not there are then-existing any setoffs or defenses known
to Borrower against the enforcement of any right or remedy of Lender under the
Loan Documents; and

 

(F)         any additional facts reasonably requested in writing by Lender.

 

(b)          Further Assurances.

 

(1)         Other Documents As Lender May Require.

 

Within ten (10) days after request by Lender, Borrower shall, subject to Section
5.02(d) below, execute, acknowledge, and deliver, at its cost and expense, all
further acts, deeds, conveyances, assignments, financing statements, transfers,
documents, agreements, assurances, and such other instruments as Lender may
reasonably require from time to time in order to better assure, grant, and
convey to Lender the rights intended to be granted, now or in the future, to
Lender under this Loan Agreement and the other Loan Documents.

 

(2)         Corrective Actions.

 

Within ten (10) days after request by Lender, Borrower shall provide, or cause
to be provided, to Lender, at Borrower’s cost and expense, such further
documentation or information reasonably deemed necessary or appropriate by
Lender in the exercise of its rights under the related commitment letter between
Borrower and Lender or to correct patent mistakes in the Loan Documents, the
Title Policy, or the funding of the Mortgage Loan.

 

(c)          Sale of Mortgage Loan.

 

Borrower shall, subject to Section 5.02(d) below:

 

(1)         comply with the reasonable requirements of Lender or any Investor of
the Mortgage Loan or provide, or cause to be provided, to Lender or any Investor
of the Mortgage Loan within ten (10) days of the request, at Borrower’s cost and
expense, such further documentation or information as Lender or Investor may
reasonably require, in order to enable:

 

(A)         Lender to sell the Mortgage Loan to such Investor;

 

(B)         Lender to obtain a refund of any commitment fee from any such
Investor; or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 21
Article 5 01-16 © 2016 Fannie Mae

 

 

 

 

(C)         any such Investor to further sell or securitize the Mortgage Loan;

 

(2)         ratify and affirm in writing the representations and warranties set
forth in any Loan Document as of such date specified by Lender modified as
necessary to reflect changes that have occurred subsequent to the Effective
Date;

 

(3)         confirm that Borrower is not in default in paying the Indebtedness
or in performing or observing any of the covenants or agreements contained in
this Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail); and

 

(4)         execute and deliver to Lender and/or any Investor such other
documentation, including any amendments, corrections, deletions, or additions to
this Loan Agreement or other Loan Document(s) as is reasonably required by
Lender or such Investor.

 

(d)          Limitations on Further Acts of Borrower.

 

Nothing in Section 5.02(b) and Section 5.02(c) shall require Borrower to do any
further act that has the effect of:

 

(1)         changing the economic terms of the Mortgage Loan set forth in the
related commitment letter between Borrower and Lender;

 

(2)         imposing on Borrower or Guarantor greater personal liability under
the Loan Documents than that set forth in the related commitment letter between
Borrower and Lender; or

 

(3)         materially changing the rights and obligations of Borrower or
Guarantor under the commitment letter.

 

(e)          Financing Statements; Record Searches.

 

(1)         Borrower shall pay all costs and expenses associated with:

 

(A)         any filing or recording of any financing statements, including all
continuation statements, termination statements, and amendments or any other
filings related to security interests in or liens on collateral; and

 

(B)         any record searches for financing statements that Lender may
require.

 

(2)         Borrower hereby authorizes Lender to file any financing statements,
continuation statements, termination statements, and amendments (including an
“all assets” or “all personal property” collateral description or words of
similar import) in form and substance as Lender may require in order to protect
and preserve Lender’s lien priority and security interest in the Mortgaged
Property (and to the extent Lender has filed any such financing statements,
continuation statements, or amendments prior to the Effective Date, such filings
by Lender are hereby authorized and ratified by Borrower).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 22
Article 5 01-16 © 2016 Fannie Mae

 

 

 

 

(f)          Loan Document Taxes.

 

Borrower shall pay, on demand, any transfer taxes, documentary taxes,
assessments, or charges made by any Governmental Authority in connection with
the execution, delivery, recordation, filing, registration, perfection, or
enforcement of any of the Loan Documents or the Mortgage Loan.

 

ARTICLE 6 - PROPERTY USE, PRESERVATION, AND MAINTENANCE

 

Section 6.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
6.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Law; Permits and Licenses.

 

(1)         To Borrower’s knowledge, all improvements to the Land and the use of
the Mortgaged Property comply with all applicable laws, ordinances, statutes,
rules, and regulations, including all applicable statutes, rules, and
regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, and rent control, and Borrower has no
knowledge of any action or proceeding (or threatened action or proceeding)
regarding noncompliance or nonconformity with any of the foregoing.

 

(2)         To Borrower’s knowledge, there is no evidence of any illegal
activities on the Mortgaged Property.

 

(3)         To Borrower’s knowledge, no permits or approvals from any
Governmental Authority, other than those previously obtained and furnished to
Lender, are necessary for the commencement and completion of the Repairs or
Replacements, as applicable, other than those permits or approvals which will be
timely obtained in the ordinary course of business.

 

(4)         All required permits, licenses, and certificates to comply with all
zoning and land use statutes, laws, ordinances, rules, and regulations, and all
applicable health, fire, safety, and building codes, and for the lawful use and
operation of the Mortgaged Property, including certificates of occupancy,
apartment licenses, or the equivalent, have been obtained and are in full force
and effect.

 

(5)         No portion of the Mortgaged Property has been purchased with the
proceeds of any illegal activity.

 

(b)          Property Characteristics.

 

(1)         The Mortgaged Property contains at least:

 

(A)         the Property Square Footage;

 

(B)         the Total Parking Spaces; and

 

(C)         the Total Residential Units.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 23
Article 5 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         No part of the Land is included or assessed under or as part of
another tax lot or parcel, and no part of any other property is included or
assessed under or as part of the tax lot or parcels for the Land.

 

(c)          Property Ownership.

 

Borrower is sole owner or ground lessee of the Mortgaged Property.

 

(d)          Condition of the Mortgaged Property.

 

(1)         Borrower has not made any claims, and to Borrower’s knowledge, no
claims have been made, against any contractor, engineer, architect, or other
party with respect to the construction or condition of the Mortgaged Property or
the existence of any structural or other material defect therein; and

 

(2)         neither the Land nor the Improvements has sustained any damage other
than damage which has been fully repaired, or is fully insured and is being
repaired in the ordinary course of business.

 

(e)          Personal Property.

 

Borrower owns (or, to the extent disclosed on the Exceptions to Representations
and Warranties Schedule, leases) all of the Personal Property that is material
to and is used in connection with the management, ownership, and operation of
the Mortgaged Property.

 

Section 6.02         Covenants

 

(a)          Use of Property.

 

From and after the Effective Date, Borrower shall not, unless required by
applicable law or Governmental Authority:

 

(1)         change the use of all or any part of the Mortgaged Property;

 

(2)         convert any individual dwelling units or common areas to commercial
use, or convert any common area or commercial use to individual dwelling units
without Lender’s prior written consent;

 

(3)         initiate or acquiesce in a change in the zoning classification of
the Land;

 

(4)         establish any condominium or cooperative regime with respect to the
Mortgaged Property;

 

(5)         subdivide the Land; or

 

(6)         suffer, permit, or initiate the joint assessment of any Mortgaged
Property with any other real property constituting a tax lot separate from such
Mortgaged Property which could cause the part of the Land to be included or
assessed under or as part of another tax lot or parcel, or any part of any other
property to be included or assessed under or as part of the tax lot or parcels
for the Land.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 24
Article 6 01-16 2016 Fannie Mae

 

 

 

 

(b)          Property Maintenance.

 

Borrower shall:

 

(1)         pay the expenses of operating, managing, maintaining, and repairing
the Mortgaged Property (including insurance premiums, utilities, Repairs, and
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added;

 

(2)         keep the Mortgaged Property in good repair and marketable condition
(ordinary wear and tear excepted) (including the replacement of Personalty and
Fixtures with items of equal or better function and quality) and subject to
Section 9.03(b)(3) and Section 10.03(d) restore or repair promptly, in a good
and workmanlike manner, any damaged part of the Mortgaged Property to the
equivalent of its original condition or condition immediately prior to the
damage (if improved after the Effective Date), whether or not any insurance
proceeds or amounts received in connection with a Condemnation Action are
available to cover any costs of such restoration or repair;

 

(3)         commence all Required Repairs, Additional Lender Repairs, and
Additional Lender Replacements as follows:

 

(A)         with respect to any Required Repairs, promptly following the
Effective Date (subject to Force Majeure, if applicable), in accordance with the
timelines set forth on the Required Repair Schedule, or if no timelines are
provided, as soon as practical following the Effective Date;

 

(B)         with respect to Additional Lender Repairs, in the event that Lender
determines that Additional Lender Repairs are necessary from time to time or
pursuant to Section 6.03(c), promptly following Lender’s written notice of such
Additional Lender Repairs (subject to Force Majeure, if applicable), commence
any such Additional Lender Repairs in accordance with Lender’s timelines, or if
no timelines are provided, as soon as practical;

 

(C)         with respect to Additional Lender Replacements, in the event that
Lender determines that Additional Lender Replacements are necessary from time to
time or pursuant to Section 6.03(c), promptly following Lender’s written notice
of such Additional Lender Replacements (subject to Force Majeure, if
applicable), commence any such Additional Lender Replacements in accordance with
Lender’s timelines, or if no timelines are provided, as soon as practical;

 

(4)         make, construct, install, diligently perform, and complete all
Replacements and Repairs:

 

(A)         in a good and workmanlike manner as soon as practicable following
the commencement thereof, free and clear of any Liens, including mechanics’ or
materialmen’s liens and encumbrances (except Permitted Encumbrances and
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials);

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 25
Article 6 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         in accordance with all applicable laws, ordinances, rules, and
regulations of any Governmental Authority, including applicable building codes,
special use permits, and environmental regulations;

 

(C)         in accordance with all applicable insurance and bonding
requirements; and

 

(D)         within all timeframes required by Lender, and Borrower acknowledges
that it shall be an Event of Default if Borrower abandons or ceases work on any
Repair at any time prior to the completion of the Repairs for a period of longer
than twenty (20) days (except when Force Majeure exists and Borrower is
diligently pursuing the reinstitution of such work, provided, however, any such
abandonment or cessation shall not in any event allow the Repair to be completed
after the Completion Period, subject to Force Majeure); and

 

(5)         subject to the terms of Section 6.03(a) provide for professional
management of the Mortgaged Property by a residential rental property manager
satisfactory to Lender under a contract approved by Lender in writing;

 

(6)         give written notice to Lender of, and, unless otherwise directed in
writing by Lender, appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security for the Mortgage Loan, or
Lender’s rights under this Loan Agreement; and

 

(7)         upon Lender’s written request, submit to Lender any contracts or
work orders described in Section 13.02(b).

 

(c)          Property Preservation.

 

Borrower shall:

 

(1)         not commit waste or abandon or (ordinary wear and tear excepted)
permit impairment or deterioration of the Mortgaged Property;

 

(2)         except as otherwise permitted herein in connection with Repairs and
Replacements, not remove, demolish, or alter the Mortgaged Property or any part
of the Mortgaged Property (or permit any tenant or any other person to do the
same) except in connection with the replacement of tangible Personalty or
Fixtures (provided such Personalty and Fixtures are replaced with items of equal
or better function and quality);

 

(3)         not engage in or knowingly permit, and shall take appropriate
measures to prevent and abate or cease and desist, any illegal activities at the
Mortgaged Property that could endanger tenants or visitors, result in damage to
the Mortgaged Property, result in forfeiture of the Land or otherwise materially
impair the lien created by the Security Instrument or Lender’s interest in the
Mortgaged Property;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 26
Article 6 01-16 © 2016 Fannie Mae

 

 

 

 

(4)         not permit any condition to exist on the Mortgaged Property that
would invalidate any part of any insurance coverage required by this Loan
Agreement; or

 

(5)         not subject the Mortgaged Property to any voluntary, elective, or
non-compulsory tax lien or assessment (or opt in to any voluntary, elective, or
non-compulsory special tax district or similar regime).

 

(d)          Property Inspections.

 

Borrower shall:

 

(1)         permit Lender, its agents, representatives, and designees to enter
upon and inspect the Mortgaged Property (including in connection with any
Replacement or Repair, or to conduct any Environmental Inspection pursuant to
the Environmental Indemnity Agreement), and shall cooperate and provide access
to all areas of the Mortgaged Property (subject to the rights of tenants under
the Leases):

 

(A)         during normal business hours;

 

(B)         at such other reasonable time upon reasonable notice of not less
than one (1) Business Day;

 

(C)         at any time when exigent circumstances exist; or

 

(D)         at any time after an Event of Default has occurred and is
continuing; and

 

(2)         pay for reasonable costs or expenses incurred by Lender or its
agents in connection with any such inspections.

 

(e)          Compliance with Laws.

 

Borrower shall:

 

(1)         comply with all laws, ordinances, statutes, rules, and regulations
of any Governmental Authority and all recorded lawful covenants and agreements
relating to or affecting the Mortgaged Property, including all laws, ordinances,
statutes, rules and regulations, and covenants pertaining to construction of
improvements on the Land, fair housing, and requirements for equal opportunity,
anti-discrimination, and Leases;

 

(2)         procure and maintain all required permits, licenses, charters,
registrations, and certificates necessary to comply with all zoning and land use
statutes, laws, ordinances, rules and regulations, and all applicable health,
fire, safety, and building codes and for the lawful use and operation of the
Mortgaged Property, including certificates of occupancy, apartment licenses, or
the equivalent;

 

(3)         comply with all applicable laws that pertain to the maintenance and
disposition of tenant security deposits;

 

(4)         at all times maintain records sufficient to demonstrate compliance
with the provisions of this Section 6.02(e); and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 27
Article 6 01-16 © 2016 Fannie Mae

 

 

 

 

(5)         promptly after receipt or notification thereof, provide Lender
copies of any building code or zoning violation from any Governmental Authority
with respect to the Mortgaged Property.

 

Section 6.03         Mortgage Loan Administration Matters Regarding the
Property.

 

(a)          Property Management.

 

From and after the Effective Date, each property manager and each property
management agreement must be approved by Lender. If, in connection with the
making of the Mortgage Loan, or at any later date, Lender waives in writing the
requirement that Borrower enter into a written contract for management of the
Mortgaged Property, and Borrower later elects to enter into a written contract
or change the management of the Mortgaged Property, such new property manager or
the property management agreement must be approved by Lender. As a condition to
any approval by Lender, Lender may require that Borrower and such new property
manager enter into a collateral assignment of the property management agreement
on a form approved by Lender.

 

(b)          Subordination of Fees to Affiliated Property Managers.

 

Any property manager that is a Borrower Affiliate to whom fees are payable for
the management of the Mortgaged Property must enter into an assignment of
management agreement or other agreement with Lender, in a form approved by
Lender, providing for subordination of those fees and such other provisions as
Lender may require.

 

(c)          Property Condition Assessment.

 

If, in connection with any inspection of the Mortgaged Property, Lender
determines that the condition of the Mortgaged Property has deteriorated
(ordinary wear and tear excepted) since the Effective Date, Lender may obtain,
at Borrower’s expense, a property condition assessment of the Mortgaged
Property. Lender’s right to obtain a property condition assessment pursuant to
this Section 6.03(c) shall be in addition to any other rights available to
Lender under this Loan Agreement in connection with any such deterioration. Any
such inspection or property condition assessment may result in Lender requiring
Additional Lender Repairs or Additional Lender Replacements as further described
in Section 13.02(a)(9)(B).

 

ARTICLE 7 - LEASES AND RENTS

 

Section 7.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
7.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Assignment of Rents.

 

Borrower has not executed any:

 

(1)         prior assignment of Rents (other than an assignment of Rents
securing prior indebtedness that has been paid off and discharged or will be
paid off and discharged with the proceeds of the Mortgage Loan); or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 28
Article 6 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         instrument which would prevent Lender from exercising its rights
under this Loan Agreement or the Security Instrument.

 

(b)          Prepaid Rents.

 

Borrower has not accepted, and does not expect to receive prepayment of, any
Rents for more than two (2) months prior to the due dates of such Rents.

 

Section 7.02         Covenants.

 

(a)          Leases.

 

Borrower shall:

 

(1)         comply with and observe Borrower’s obligations under all Leases,
including Borrower’s obligations pertaining to the maintenance and disposition
of tenant security deposits;

 

(2)         surrender possession of the Mortgaged Property, including all Leases
and all security deposits and prepaid Rents, immediately upon appointment of a
receiver or Lender’s entry upon and taking of possession and control of the
Mortgaged Property, as applicable;

 

(3)         require that all Residential Leases have initial lease terms of not
less than six (6) months and not more than twenty-four (24) months
(notwithstanding the foregoing, Residential Leases with initial terms of less
than six (6) months but not less than one (1) month shall be permitted for up to
ten percent (10%) of the units of the Mortgaged Property without Lender’s
consent; however, if customary in the applicable market for properties
comparable to the Mortgaged Property, more than ten percent (10%) of the
Residential Leases with terms of less than six (6) months (but in no case less
than one (1) month) may be permitted with Lender’s prior written consent); and

 

(4)         promptly provide Lender a copy of any non-Residential Lease at the
time such Lease is executed (subject to Lender’s consent rights for Material
Commercial Leases in Section 7.02(b)) and, upon Lender’s written request,
promptly provide Lender a copy of any Residential Lease then in effect.

 

(b)          Commercial Leases.

 

(1)         With respect to Material Commercial Leases, Borrower shall not:

 

(A)         enter into any Material Commercial Lease except with the prior
written consent of Lender; or

 

(B)         modify the terms of, extend, or terminate any Material Commercial
Lease (including any Material Commercial Lease in existence on the Effective
Date) without the prior written consent of Lender.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 29
Article 7 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         With respect to any non-Material Commercial Lease, Borrower shall
not:

 

(A)         enter into any non-Material Commercial Lease that materially alters
the use and type of operation of the premises subject to the Lease in effect as
of the Effective Date or reduces the number or size of residential units at the
Mortgaged Property; or

 

(B)         modify the terms of any non-Material Commercial Lease (including any
non-Material Commercial Lease in existence on the Effective Date) in any way
that materially alters the use and type of operation of the premises subject to
such non-Material Commercial Lease in effect as of the Effective Date, reduces
the number or size of residential units at the Mortgaged Property, or results in
such non-Material Commercial Lease being deemed a Material Commercial Lease.

 

(3)         With respect to any Material Commercial Lease or non-Material
Commercial Lease, Borrower shall cause the applicable tenant to provide within
ten (10) days after a request by Borrower, a certificate of estoppel, or if not
provided by tenant within such ten (10) day period, Borrower shall provide such
certificate of estoppel, certifying:

 

(A)         that such Material Commercial Lease or non-Material Commercial Lease
is unmodified and in full force and effect (or if there have been modifications,
that such Material Commercial Lease or non-Material Commercial Lease is in full
force and effect as modified and stating the modifications);

 

(B)         the term of the Lease including any extensions thereto;

 

(C)         the dates to which the Rent and any other charges hereunder have
been paid by tenant;

 

(D)         the amount of any security deposit delivered to Borrower as
landlord;

 

(E)         whether or not Borrower is in default (or whether any event or
condition exists which, with the passage of time, would constitute an event of
default) under such Lease;

 

(F)         the address to which notices to tenant should be sent; and

 

(G)         any other information as may be reasonably required by Lender.

 

(c)          Payment of Rents.

 

Borrower shall:

 

(1)         pay to Lender upon demand all Rents after an Event of Default has
occurred and is continuing;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 30
Article 7 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         cooperate with Lender’s efforts in connection with the assignment of
Rents set forth in the Security Instrument; and

 

(3)         not accept Rent under any Lease (whether a Residential Lease or a
non-Residential Lease) for more than two (2) months in advance.

 

(d)          Assignment of Rents.

 

Borrower shall not:

 

(1)         perform any acts nor execute any instrument that would prevent
Lender from exercising its rights under the assignment of Rents granted in the
Security Instrument or in any other Loan Document; nor

 

(2)         interfere with Lender’s collection of such Rents.

 

(e)          Further Assignments of Leases and Rents.

 

Borrower shall execute and deliver any further assignments of Leases and Rents
as Lender may reasonably require.

 

(0       Options to Purchase by Tenants.

 

No Lease (whether a Residential Lease or a non-Residential Lease) shall contain
an option to purchase, right of first refusal to purchase or right of first
offer to purchase, except as required by applicable law.

 

Section 7.03         Mortgage Loan Administration Regarding Leases and Rents.

 

(a)          Material Commercial Lease Requirements.

 

Each Material Commercial Lease, including any renewal or extension of any
Material Commercial Lease in existence as of the Effective Date, shall provide,
directly or pursuant to a subordination, non-disturbance and attornment
agreement approved by Lender, that:

 

(1)         the tenant shall, upon written notice from Lender after the
occurrence of an Event of Default, pay all Rents payable under such Lease to
Lender;

 

(2)         such Lease and all rights of the tenant thereunder are expressly
subordinate to the lien of the Security Instrument;

 

(3)         the tenant shall attorn to Lender and any purchaser at a Foreclosure
Event (such attornment to be self-executing and effective upon acquisition of
title to the Mortgaged Property by any purchaser at a Foreclosure Event or by
Lender in any manner);

 

(4)         the tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a Foreclosure Event may from time to time request;
and

 

(5)         such Lease shall not terminate as a result of a Foreclosure Event
unless Lender or any other purchaser at such Foreclosure Event affirmatively
elects to terminate such Lease pursuant to the terms of the subordination,
non-disturbance and attornment agreement.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 31
Article 7 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Residential Lease Form.

 

All Residential Leases entered into from and after the Effective Date shall be
on forms approved by Lender.

 

ARTICLE 8 - BOOKS AND RECORDS; FINANCIAL REPORTING

 

Section 8.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
8.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Financial Information.

 

All financial statements and data, including statements of cash flow and income
and operating expenses, that have been delivered to Lender in respect of the
Mortgaged Property:

 

(1)         are true, complete, and correct in all material respects; and

 

(2)         accurately represent the financial condition of the Mortgaged
Property as of such date.

 

(b)          No Change in Facts or Circumstances.

 

All information in the Loan Application and in all financial statements, rent
rolls, reports, certificates, and other documents submitted in connection with
the Loan Application are complete and accurate in all material respects. There
has been no material adverse change in any fact or circumstance that would make
any such information incomplete or inaccurate.

 

Section 8.02         Covenants.

 

(a)          Obligation to Maintain Accurate Books and Records.

 

Borrower shall keep and maintain at all times at the Mortgaged Property or the
property management agent’s offices or Borrower’s General Business Address and,
upon Lender’s written request, shall make available at the Land:

 

(1)         complete and accurate books of account and records (including copies
of supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property; and

 

(2)         copies of all written contracts, Leases, and other instruments that
affect Borrower or the Mortgaged Property.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 32
Article 7 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Items to Furnish to Lender.

 

Borrower shall furnish to Lender the following, certified as true, complete, and
accurate in all material respects, by an individual having authority to bind
Borrower (or Guarantor, as applicable), in such form and with such detail as
Lender reasonably requires:

 

(1)         within forty-five (45) days after the end of each first, second, and
third calendar quarter, a statement of income and expenses for Borrower on a
year-to-date basis as of the end of each calendar quarter;

 

(2)         within one hundred twenty (120) days after the end of each calendar
year (or one hundred eighty (180) days for any items to be provided by the
Guarantor):

 

(A)         for any Borrower and any Guarantor that is an entity, a statement of
income and expenses and a statement of cash flows for such calendar year;

 

(B)         for any Borrower and any Guarantor that is an individual, or a trust
established for estate-planning purposes, a personal financial statement for
such calendar year;

 

(C)         when requested in writing by Lender, balance sheet(s) showing all
assets and liabilities of Borrower and Guarantor and a statement of all
contingent liabilities as of the end of such calendar year;

 

(D)         if an energy consumption metric for the Mortgaged Property is
required to be reported to any Governmental Authority, the Fannie Mae Energy
Performance Metrics report, as generated by ENERGY STAR® Portfolio Manager, for
the Mortgaged Property for such calendar year, which report must include the
ENERGY STAR score, the Source Energy Use Intensity (EUI), the month and year
ending period for such ENERGY STAR score and such Source Energy Use Intensity,
and the ENERGY STAR Portfolio Manager Property Identification Number; provided
that, if the Governmental Authority does not require the use of ENERGY STAR
Portfolio Manager for the reporting of the energy consumption metric and
Borrower does not use ENERGY STAR Portfolio Manager, then Borrower shall furnish
to Lender the Source Energy Use Intensity for the Mortgaged Property for such
calendar year;

 

(E)         a written certification ratifying and affirming that:

 

(i)          Borrower has taken no action in violation of Section 4.02(d)
regarding its single asset status;

 

(ii)         Borrower has received no notice of any building code violation, or
if Borrower has received such notice, evidence of remediation;

 

(iii)        Borrower has made no application for rezoning nor received any
notice that the Mortgaged Property has been or is being rezoned; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 33
Article 8 01-16 © 2016 Fannie Mae

 

 

 

 

(iv)        Borrower has taken no action and has no knowledge of any action that
would violate the provisions of Section 11.02(b)(l)(F) regarding liens
encumbering the Mortgaged Property;

 

(F)         an accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts; and

 

(G)         written confirmation of:

 

(i)          any changes occurring since the Effective Date (or that no such
changes have occurred since the Effective Date) in (1) the direct owners of
Borrower, (2) the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts), or (3) the indirect owners of Borrower that hold twenty-five percent
(25%) or more of the ownership interests in Borrower (excluding any
Publicly-Held Corporations or Publicly-Held Trusts), and their respective
interests;

 

(ii)         the names of all officers and directors of (1) any Borrower which
is a corporation, (2) any corporation which is a general partner of any Borrower
which is a partnership, or (3) any corporation which is the managing member or
non-member manager of any Borrower which is a limited liability company; and

 

(iii)        the names of all managers who are not members of (1) any Borrower
which is a limited liability company, (2) any limited liability company which is
a general partner of any Borrower which is a partnership, or (3) any limited
liability company which is the managing member or non-member manager of any
Borrower which is a limited liability company; and

 

(H)         if not already provided pursuant to Section 8.02(b)(2)(A) above, a
statement of income and expenses for Borrower’s operation of the Mortgaged
Property on a year-to-date basis as of the end of each calendar year;

 

(3)         within forty-five (45) days after the end of each first, second, and
third calendar quarter and within one hundred twenty (120) days after the end of
each calendar year, and at any other time upon Lender’s written request, a rent
schedule for the Mortgaged Property showing the name of each tenant and for each
tenant, the space occupied, the lease expiration date, the rent payable for the
current month, the date through which rent has been paid, and any related
information requested by Lender; and

 

(4)         upon Lender’s written request (but, absent an Event of Default, no
more frequently than once in any six (6) month period):

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 34
Article 8 01-16 © 2016 Fannie Mae

 

 

 

 

(A)         any item described in Section 8.02(b)(1) or Section 8.02(b)(2) for
Borrower, certified as true, complete, and accurate by an individual having
authority to bind Borrower;

 

(B)         a property management or leasing report for the Mortgaged Property,
showing the number of rental applications received from tenants or prospective
tenants and deposits received from tenants or prospective tenants, and any other
information requested by Lender;

 

(C)         a statement of income and expenses for Borrower’s operation of the
Mortgaged Property on a year-to-date basis as of the end of each month for such
period as requested by Lender, which statement shall be delivered within thirty
(30) days after the end of such month requested by Lender;

 

(D)         a statement of real estate owned directly or indirectly by Borrower
and Guarantor for such period as requested by Lender, which statement(s) shall
be delivered within thirty (30) days after the end of such month requested by
Lender; and

 

(E)         a statement that identifies:

 

(i)          the direct owners of Borrower and their respective interests;

 

(ii)         the indirect owners (and any non-member managers) of Borrower that
Control Borrower (excluding any Publicly-Held Corporations or Publicly-Held
Trusts) and their respective interests; and

 

(iii)        the indirect owners of Borrower that hold twenty-five percent (25%)
or more of the ownership interests in Borrower (excluding any Publicly-Held
Corporations or Publicly-Held Trusts) and their respective interests.

 

(c)          Audited Financials.

 

In the event Borrower or Guarantor receives or obtains any audited financial
statements and such financial statements are required to be delivered to Lender
under Section 8.02(b), Borrower shall deliver or cause to be delivered to Lender
the audited versions of such financial statements.

 

(d)          Delivery of Books and Records.

 

If an Event of Default has occurred and is continuing, Borrower shall deliver to
Lender, upon written demand, all books and records relating to the Mortgaged
Property or its operation.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 35
Article 8 01-16 CO 2016 Fannie Mae

 

 

 

 

Section 8.03         Mortgage Loan Administration Matters Regarding Books and
Records and Financial Reporting.

 

(a)          Lender’s Right to Obtain Audited Books and Records.

 

Lender may require that Borrower’s or Guarantor’s books and records be audited,
at Borrower’s expense, by an independent certified public accountant selected by
Lender in order to produce or audit any statements, schedules, and reports of
Borrower, Guarantor, or the Mortgaged Property required by Section 8.02, if:

 

(1)         Borrower or Guarantor fails to provide in a timely manner the
statements, schedules, and reports required by Section 8.02 and, thereafter,
Borrower or Guarantor fails to provide such statements, schedules, and reports
within the cure period provided in Section 14.01(c);

 

(2)         the statements, schedules, and reports submitted to Lender pursuant
to Section 8.02 are not full, complete, and accurate in all material respects as
determined by Lender and, thereafter, Borrower or Guarantor fails to provide
such statements, schedules, and reports within the cure period provided in
Section 14.01(c); or

 

(3)         an Event of Default has occurred and is continuing.

 

Notwithstanding the foregoing, the ability of Lender to require the delivery of
audited financial statements shall be limited to not more than once per
Borrower’s fiscal year so long as no Event of Default has occurred during such
fiscal year (or any event which, with the giving of written notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing). Borrower shall cooperate with Lender in order to satisfy the
provisions of this Section 8.03(a). All related costs and expenses of Lender
shall become immediately due and payable by Borrower within ten (10) Business
Days after demand therefor.

 

(b)          Credit Reports; Credit Score.

 

No more often than once in any twelve (12) month period, Lender is authorized to
obtain a credit report (if applicable) on Borrower or Guarantor, the cost of
which report shall be paid by Borrower. Lender is authorized to obtain a Credit
Score (if applicable) for Borrower or Guarantor at any time at Lender’s expense.

 

ARTICLE 9 - INSURANCE

 

Section 9.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
9.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Compliance with Insurance Requirements.

 

Borrower is in compliance with Lender’s insurance requirements (or has obtained
a written waiver from Lender for any non-compliant coverage) and has timely paid
all premiums on all required insurance policies.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 36
Article 8 01-16 © 2016 Fannie Mae

 

 

 

 

(b)         Property Condition.

 

(1)         The Mortgaged Property has not been damaged by fire, water, wind, or
other cause of loss; or

 

(2)         if previously damaged, any previous damage to the Mortgaged Property
has been repaired and the Mortgaged Property has been fully restored.

 

Section 9.02        Covenants.

 

(a)          Insurance Requirements.

 

(1)         As required by Lender and applicable law, and as may be modified
from

time to time, Borrower shall:

 

(A)         keep the Improvements insured at all times against any hazards,
which insurance shall include coverage against loss by fire and all other perils
insured by the “special causes of loss” coverage form, general boiler and
machinery coverage, business income coverage, and flood (if any of the
Improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor) as an area having special flood hazards and
to the extent flood insurance is available in that area), and may include
sinkhole insurance, mine subsidence insurance, earthquake insurance, terrorism
insurance, windstorm insurance and, if the Mortgaged Property does not conform
to applicable building, zoning, or land use laws, ordinance, and law coverage;

 

(B)         maintain at all times commercial general liability insurance,
workmen’s compensation insurance, and such other liability, errors and
omissions, and fidelity insurance coverage; and

 

(C)         maintain builder’s risk and public liability insurance, and other
insurance in connection with completing the Repairs or Replacements, as
applicable.

 

(b)         Delivery of Policies, Renewals, Notices, and Proceeds.

 

Borrower shall:

 

(1)         cause all insurance policies (including any policies not otherwise
required by Lender) which can be endorsed with standard non-contributing,
non-reporting mortgagee clauses making loss payable to Lender (or Lender’s
assigns) to be so endorsed;

 

(2)         promptly deliver to Lender a copy of all renewal and other notices
received by Borrower with respect to the policies and all receipts for paid
premiums;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 37
Article 9 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         deliver evidence, in form and content acceptable to Lender, that
each required insurance policy under this Article 9 has been renewed not less
than five (5) days prior to the applicable expiration date, and (if such
evidence is other than an original or duplicate original of a renewal policy)
deliver the original or duplicate original of each renewal policy (or such other
evidence of insurance as may be required by or acceptable to Lender) in form and
content acceptable to Lender within ninety (90) days after the applicable
expiration date of the original insurance policy;

 

(4)         provide immediate written notice to the insurance company and to
Lender of any event of loss;

 

(5)         execute such further evidence of assignment of any insurance
proceeds as Lender may require; and

 

(6)         provide immediate written notice to Lender of Borrower’s receipt of
any insurance proceeds under any insurance policy required by Section
9.02(a)(1)(A) above and, if requested by Lender, deliver to Lender all of such
proceeds received by Borrower to be applied by Lender in accordance with this
Article 9.

 

Section 9.03         Mortgage Loan Administration Matters Regarding Insurance

 

(a)          Lender’s Ongoing Insurance Requirements.

 

Borrower acknowledges that Lender’s insurance requirements may change from time
to time. All insurance policies and renewals of insurance policies required by
this Loan Agreement shall be:

 

(1)         in the four! and with the terms required by Lender;

 

(2)         in such amounts, with such maximum deductibles and for such periods
required by Lender; and

 

(3)         issued by insurance companies satisfactory to Lender.

 

BORROWER ACKNOWLEDGES THAT ANY FAILURE OF BORROWER TO COMPLY WITH THE
REQUIREMENTS SET FORTH IN SECTION 9.02(a) OR SECTION 9.02(b)(3) ABOVE SHALL
PERMIT LENDER TO PURCHASE THE APPLICABLE INSURANCE AT BORROWER’S COST. SUCH
INSURANCE MAY, BUT NEED NOT, PROTECT BORROWER’S INTERESTS. THE COVERAGE THAT
LENDER PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE MORTGAGED PROPERTY. IF LENDER
PURCHASES INSURANCE FOR THE MORTGAGED PROPERTY AS PERMITTED HEREUNDER, BORROWER
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AT THE
DEFAULT RATE AND ANY OTHER CHARGES LENDER MAY IMPOSE IN CONNECTION WITH THE
PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR THE
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL INDEBTEDNESS. THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN. BORROWER MAY LATER CANCEL
ANY INSURANCE PURCHASED BY LENDER, BUT ONLY AFTER PROVIDING EVIDENCE THAT
BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 38
Article 9 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Application of Proceeds on Event of Loss.

 

(1)         Upon an event of loss, Lender may, at Lender’s option:

 

(A)         hold such proceeds to be applied to reimburse Borrower for the cost
of Restoration (in accordance with Lender’s then-current policies relating to
the restoration of casualty damage on similar multifamily residential
properties); Or

 

(B)         apply such proceeds to the payment of the Indebtedness, whether or
not then due; provided, however, Lender shall not apply insurance proceeds to
the payment of the Indebtedness and shall permit Restoration pursuant to Section
9.03(b)(l)(A) if all of the following conditions are met:

 

(i)          no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(ii)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(iii)        Lender determines that the net operating income generated by the
Mortgaged Property after completion of the Restoration will be sufficient to
support a debt service coverage ratio not less than the debt service coverage
ratio immediately prior to the event of loss, but in no event less than 1.0x
(the debt service coverage ratio shall be calculated on a thirty (30) year
amortizing basis (if applicable, on a proforma basis approved by Lender) in all
events and shall include all operating costs and other expenses, Imposition
Deposits, deposits to Collateral Accounts, and Mortgage Loan repayment
obligations);

 

(iv)        Lender determines that the Restoration will be completed before the
earlier of (1) one year before the stated Maturity Date, or (2) one year after
the date of the loss or casualty; and

 

(v)         Borrower provides Lender, upon written request, evidence of the
availability during and after the Restoration of the insurance required to be
maintained by Borrower pursuant to this Loan Agreement.

 

After the completion of Restoration in accordance with the above requirements,
as determined by Lender, the balance, if any, of such proceeds shall be returned
to Borrower.

 

(2)         Notwithstanding the foregoing, if any loss is estimated to be in an
amount equal to or less than $100,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 39
Article 9 01-16 © 2016 Fannie Mae

 

 

 

 

(A)         Borrower shall immediately notify Lender of the casualty giving rise
to the claim;

 

(B)         no Event of Default has occurred and is continuing (or any event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing);

 

(C)         the Restoration will be completed before the earlier of (i) one year
before the stated Maturity Date, or (ii) one year after the date of the loss or
casualty;

 

(D)         Lender determines that the combination of insurance proceeds and
amounts provided by Borrower will be sufficient funds to complete the
Restoration;

 

(E)         all proceeds of property damage insurance shall be issued in the
form of joint checks to Borrower and Lender;

 

(F)         all proceeds of property damage insurance shall be applied to the
Restoration;

 

(G)         Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

 

(H)         Borrower shall have complied to Lender’s satisfaction with the
foregoing requirements on any prior claims subject to this provision, if any;
and

 

(I)         Lender shall have the right to inspect the Mortgaged Property
(subject to the rights of tenants under the Leases).

 

(3)         If Lender elects to apply insurance proceeds to the Indebtedness in
accordance with the terms of this Loan Agreement, Borrower shall not be
obligated to restore or repair the Mortgaged Property. Rather, Borrower shall
restrict access to the damaged portion of the Mortgaged Property and, at its
expense and regardless of whether such costs are covered by insurance, clean up
any debris resulting from the casualty event, and, if required or otherwise
permitted by Lender, demolish or raze any remaining part of the damaged
Mortgaged Property to the extent necessary to keep and maintain the Mortgaged
Property in a safe, habitable, and marketable condition. Nothing in this Section
9.03(b) shall affect any of Lender’s remedial rights against Borrower in
connection with a breach by Borrower of any of its obligations under this Loan
Agreement or under any Loan Document, including any failure to timely pay
Monthly Debt Service Payments or maintain the insurance coverage(s) required by
this Loan Agreement.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 40
Article 9 01-16 © 2016 Fannie Mae

 

 

 

 

(c)          Payment Obligations Unaffected.

 

The application of any insurance proceeds to the Indebtedness shall not extend
or postpone the Maturity Date, or the due date or the full payment of any
Monthly Debt Service Payment, Monthly Replacement Reserve Deposit, or any other
installments referred to in this Loan Agreement or in any other Loan Document.
Notwithstanding the foregoing, if Lender applies insurance proceeds to the
Indebtedness in connection with a casualty of less than the entire Mortgaged
Property, and after such application of proceeds the debt service coverage ratio
(as determined by Lender) is less than 1.25x based on the then-applicable
Monthly Debt Service Payment and the anticipated on-going net operating income
of the Mortgaged Property after such casualty event, then Lender may, at its
discretion, permit an adjustment to the Monthly Debt Service Payments that
become due and owing thereafter, based on Lender’s then-current underwriting
requirements. In no event shall the preceding sentence obligate Lender to make
any adjustment to the Monthly Debt Service Payments.

 

(d)          Foreclosure Sale.

 

If the Mortgaged Property is transferred pursuant to a Foreclosure Event or
Lender otherwise acquires title to the Mortgaged Property, Borrower acknowledges
that Lender shall automatically succeed to all rights of Borrower in and to any
insurance policies and unearned insurance premiums applicable to the Mortgaged
Property and in and to the proceeds resulting from any damage to the Mortgaged
Property prior to such Foreclosure Event or such acquisition.

 

(e)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

ARTICLE 10 - CONDEMNATION

 

Section 10.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
10.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Prior Condemnation Action.

 

No part of the Mortgaged Property has been taken in connection with a
Condemnation Action.

 

(b)          Pending Condemnation Actions.

 

No Condemnation Action is pending nor, to Borrower’s knowledge, is threatened
for the partial or total condemnation or taking of the Mortgaged Property.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 41
Article 9 01-16 © 2016 Fannie Mae

 

 

 

 

Section 10.02         Covenants.

 

(a)          Notice of Condemnation.

 

Borrower shall:

 

(1)         promptly notify Lender of any Condemnation Action of which Borrower
has knowledge;

 

(2)         appear in and prosecute or defend, at its own cost and expense, any
action or proceeding relating to any Condemnation Action, including any defense
of Lender’s interest in the Mortgaged Property tendered to Borrower by Lender,
unless otherwise directed by Lender in writing; and

 

(3)         execute such further evidence of assignment of any condemnation
award in connection with a Condemnation Action as Lender may require.

 

(b)          Condemnation Proceeds.

 

Borrower shall pay to Lender all awards or proceeds of a Condemnation Action
promptly upon receipt.

 

Section 10.03         Mortgage Loan Administration Matters Regarding
Condemnation.

 

(a)          Application of Condemnation Awards.

 

Lender may apply any awards or proceeds of a Condemnation Action, after the
deduction of Lender’s expenses incurred in the collection of such amounts, to:

 

(1)         the restoration or repair of the Mortgaged Property, if applicable;

 

(2)         the payment of the Indebtedness, with the balance, if any, paid to
Borrower; or

 

(3)         Borrower.

 

(b)          Payment Obligations Unaffected.

 

The application of any awards or proceeds of a Condemnation Action to the
Indebtedness shall not extend or postpone the Maturity Date, or the due date or
the full payment of any Monthly Debt Service Payment, Monthly Replacement
Reserve Deposit, or any other installments referred to in this Loan Agreement or
in any other Loan Document.

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 42
Article 10 01-16 © 2016 Fannie Mae

 

 

 

 

(d)          Preservation of Mortgaged Property.

 

If a Condemnation Action results in or from damage to the Mortgaged Property and
Lender elects to apply the proceeds or awards from such Condemnation Action to
the Indebtedness in accordance with the terms of this Loan Agreement, Borrower
shall not be obligated to restore or repair the Mortgaged Property. Rather,
Borrower shall restrict access to any portion of the Mortgaged Property which
has been damaged or destroyed in connection with such Condemnation Action and,
at Borrower’s expense and regardless of whether such costs are covered by
insurance, clean up any debris resulting in or from the Condemnation Action,
and, if required by any Governmental Authority or otherwise permitted by Lender,
demolish or raze any remaining part of the damaged Mortgaged Property to the
extent necessary to keep and maintain the Mortgaged Property in a safe,
habitable, and marketable condition. Nothing in this Section 10.03(d) shall
affect any of Lender’s remedial rights against Borrower in connection with a
breach by Borrower of any of its obligations under this Loan Agreement or under
any Loan Document, including any failure to timely pay Monthly Debt Service
Payments or maintain the insurance coverage(s) required by this Loan Agreement.

 

ARTICLE 11 - LIENS, TRANSFERS, AND ASSUMPTIONS

 

Section 11.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
11.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          No Labor or Materialmen’s Claims.

 

All parties furnishing labor and materials on behalf of Borrower have been paid
in full. There are no mechanics’ or materialmen’s liens (whether filed or
unified) outstanding for work, labor, or materials (and no claims or work
outstanding that under applicable law could give rise to any such mechanics’ or
materialmen’s liens) affecting the Mortgaged Property, whether prior to, equal
with, or subordinate to the lien of the Security Instrument.

 

(b)          No Other Interests.

 

No Person:

 

(1)         other than Borrower has any possessory ownership or interest in the
Mortgaged Property or right to occupy the same except under and pursuant to the
provisions of existing Leases, the material terms of all such Leases having been
previously disclosed in writing to Lender; nor

 

(2)         has an option, right of first refusal, or right of first offer
(except as required by applicable law) to purchase the Mortgaged Property, or
any interest in the Mortgaged Property.

 

Section 11.02         Covenants.

 

(a)          Liens; Encumbrances.

 

Borrower shall not permit the grant, creation, or existence of any Lien, whether
voluntary, involuntary, or by operation of law, on all or any portion of the
Mortgaged Property (including any voluntary, elective, or non-compulsory tax
lien or assessment pursuant to a voluntary, elective, or non-compulsory special
tax district or similar regime) other than:

 

(1)         Permitted Encumbrances;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 43
Article 10 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         the creation of:

 

(A)         any tax lien, municipal lien, utility lien, mechanics’ lien,
materialmen’s lien, or judgment lien against the Mortgaged Property if bonded
off, released of record, or otherwise remedied to Lender’s satisfaction within
sixty (60) days after the earlier of the date Borrower has actual notice or
constructive notice of the existence of such lien; or

 

(B)         any mechanics’ or materialmen’s liens which attach automatically
under the laws of any Governmental Authority upon the commencement of any work
upon, or delivery of any materials to, the Mortgaged Property and for which
Borrower is not delinquent in the payment for any such work or materials; and

 

(3)         the lien created by the Loan Documents.

 

(b)          Transfers.

 

(1)         Mortgaged Property.

 

Borrower shall not Transfer, or cause or permit a Transfer of, all or any part
of the Mortgaged Property (including any interest in the Mortgaged Property)
other than:

 

(A)         a Transfer to which Lender has consented in writing;

 

(B)         Leases permitted pursuant to the Loan Documents;

 

(C)         [reserved];

 

(D)         a Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality
which are free of Liens (other than those created by the Loan Documents);

 

(E)         the grant of an easement, servitude, or restrictive covenant to
which Lender has consented, and Borrower has paid to Lender, upon demand, all
costs and expenses incurred by Lender in connection with reviewing Borrower’s
request. Notwithstanding the foregoing, Borrower shall be permitted to grant an
easement over the Mortgaged Property to a publicly operated or private franchise
utility where (a) such easement is between Borrower and the utility, (b) the
granting of such easement does not affect Borrower’s access to the Mortgaged
Property or the use of any easements or amenities which benefit the Mortgaged
Property, (c) the granting of such easement does not result in the loss of the
use of any units, (d) the granting of such easement does not result in an effect
on the Mortgaged Property’s value or marketability, or on the health or safety
of the tenants under any Residential Leases, that is adverse in any meaningful
way, and (e) the consideration paid to Borrower (which consideration may be
retained by Borrower as provided in the following sentence), after deducting
Borrower’s costs and expenses incurred in connection with the granting of such
easement, is less than $250 per individual dwelling unit. Prior to the granting
of an easement described in the immediately preceding sentence, Borrower shall
(x) provide Lender with copies of the utility easement, for Lender’s review and
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and, (y) deliver evidence reasonably satisfactory to Lender that
conditions in subsections (a) through (e) have been met. So long as no Event of
Default exists, any compensation received from the easement holder shall be
paid: first, to cover the expenses of recording the easement; second, to
reimburse or pay Lender’s out of pocket expenses incurred by Lender in
connection with its review of the easement in accordance with this Section
11.02(b)(1)(E); third, if applicable, to pay the cost to repair or restore any
portion of the Mortgaged Property damaged as a result of the exercise of the
rights granted by easement holder, to the extent not paid directly by such
easement holder, and fourth, to Borrower for its own account; provided, that in
the event any compensation to be retained by the Borrower in accordance with
this provision exceeds $250 per dwelling unit (after deducting Borrower’s costs
and expenses incurred in connection with the granting of such easement), such
amounts shall be deposited in the Replacement Reserve Account;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 44
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(F)         a lien permitted pursuant to Section 11.02(a) of this Loan
Agreement; or

 

(G)         the conveyance of the Mortgaged Property following a Foreclosure
Event.

 

(2)         Interests in Borrower, Key Principal, or Guarantor.

 

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

 

(A)         any direct or indirect ownership interest in Borrower, Key
Principal, or Guarantor (if applicable) if such Transfer would cause a change in
Control;

 

(B)         a direct or indirect Restricted Ownership Interest in Borrower, Key
Principal, or Guarantor (if applicable);

 

(C)         fifty percent (50%) or more of Key Principal’s or Guarantor’s direct
or indirect ownership interests in Borrower that existed on the Effective Date
(individually or on an aggregate basis);

 

(D)         the economic benefits or rights to cash flows attributable to any
ownership interests in Borrower, Key Principal, or Guarantor (if applicable)
separate from the Transfer of the underlying ownership interests if the Transfer
of the underlying ownership interest is prohibited by this Loan Agreement; or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 45
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(E)         a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity), which entity has an organizational
existence termination date that ends before the Maturity Date.

 

Notwithstanding the foregoing, if a Publicly-Held Corporation or a Publicly-Held
Trust Controls Borrower, Key Principal, or Guarantor, or owns a direct or
indirect Restricted Ownership Interest in Borrower, Key Principal, or Guarantor,
a Transfer of any ownership interests in such Publicly-Held Corporation or
Publicly-Held Trust shall not be prohibited under this Loan Agreement as long as
(i) such Transfer does not result in a conversion of such Publicly-Held
Corporation or Publicly-Held Trust to a privately held entity, and (ii) Borrower
provides written notice to Lender not later than thirty (30) days thereafter of
any such Transfer that results in any Person owning twenty percent (20%) or more
of the ownership interests in such Publicly-Held Corporation or Publicly-Held
Trust.

 

(3)         Name Change or Entity Conversion.

 

Lender shall consent to Borrower changing its name, changing its jurisdiction of
organization, or converting from one type of legal entity into another type of
legal entity for any lawful purpose, provided that:

 

(A)         Lender receives written notice at least thirty (30) days prior to
such change or conversion, which notice shall include organizational charts that
reflect the structure of Borrower both prior to and subsequent to such name
change or entity conversion;

 

(B)         such Transfer is not otherwise prohibited under the provisions of
Section 11.02(b)(2);

 

(C)         Borrower executes an amendment to this Loan Agreement and any other
Loan Documents required by Lender documenting the name change or entity
conversion;

 

(D)         Borrower agrees and acknowledges, at Borrower’s expense, that (i)
Borrower will execute and record in the land records any instrument required by
the Property Jurisdiction to be recorded to evidence such name change or entity
conversion (or provide Lender with written confirmation from the title company
(via electronic mail or letter) that no such instrument is required), (ii)
Borrower will execute any additional documents required by Lender, including the
amendment to this Loan Agreement, and allow such documents to be recorded or
filed in the land records of the Property Jurisdiction, (iii) Lender will obtain
a “date down” endorsement to the Lender’s Loan Policy (or obtain either (x) a
“Form T-38” endorsement pursuant to Procedural Rule P-9.b.(3) or the then
current promulgated form and rule, or (y) a new Loan Policy if a “date down”
endorsement is not available in the Property Jurisdiction), evidencing title to
the Mortgaged Property being in the name of the successor entity and the Lien of
the Security Instrument against the Mortgaged Property, and (iv) Lender will
file any required UCC-3 financing statement and make any other filing deemed
necessary to maintain the priority of its Liens on the Mortgaged Property; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 46
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(E)         no later than ten (10) days subsequent to such name change or entity
conversion, Borrower shall provide Lender (i) the documentation filed with the
appropriate office in Borrower’s state of formation evidencing such name change
or entity conversion, (ii) copies of the organizational documents of Borrower,
including any amendments, filed with the appropriate office in Borrower’s state
of formation reflecting the post-conversion Borrower name, form of organization,
and structure, and (iii) if available, new certificates of good standing or
valid formation for Borrower.

 

(4)         No Delaware Statutory Trust or Series LLC Conversion.

 

Notwithstanding any provisions herein to the contrary, no Borrower, Guarantor,
or Key Principal shall convert to a Delaware Statutory Trust or a series limited
liability company.

 

(c)          No Other Indebtedness.

 

Other than the Mortgage Loan, Borrower shall not incur or be obligated at any
time with respect to any loan or other indebtedness (except trade payables as
otherwise permitted in this Loan Agreement), including any indebtedness secured
by a Lien on, or the cash flows from, the Mortgaged Property.

 

(d)          No Mezzanine Financing or Preferred Equity.

 

Neither Borrower nor any direct or indirect owner of Borrower shall: (1) incur
any Mezzanine Debt other than Permitted Mezzanine Debt; (2) issue any Preferred
Equity other than Permitted Preferred Equity; or (3) incur any similar
indebtedness or issue any similar equity.

 

Section 11.03         Mortgage Loan Administration Matters Regarding Liens,
Transfers, and Assumptions

 

(a)          Assumption of Mortgage Loan.

 

Lender shall consent to a Transfer of the Mortgaged Property to and an
assumption of the Mortgage Loan by a new borrower if each of the following
conditions is satisfied prior to the Transfer:

 

(1)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(a);

 

(2)         no Event of Default has occurred and is continuing, and no event
which, with the giving of written notice or the passage of time, or both, would
constitute an Event of Default has occurred and is continuing;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 47
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         Lender determines that:

 

(A)         the proposed new borrower, new key principal, and any other new
guarantor fully satisfy all of Lender’s then-applicable borrower, key principal,
or guarantor eligibility, credit, management, and other loan underwriting
standards, which shall include an analysis of (i) the previous relationships
between Lender and the proposed new borrower, new key principal, new guarantor,
and any Person in Control of them, and the organization of the new borrower, new
key principal, and new guarantor (if applicable), and (ii) the operating and
financial performance of the Mortgaged Property, including physical condition
and occupancy;

 

(B)         none of the proposed new borrower, new key principal, and any new
guarantor, or any owners of the proposed new borrower, new key principal, and
any new guarantor, are a Prohibited Person; and

 

(C)         none of the proposed new borrower, new key principal, and any new
guarantor (if any of such are entities) shall have an organizational existence
termination date that ends before the Maturity Date;

 

(4)         [reserved];

 

(5)         the proposed new borrower has:

 

(A)         executed an assumption agreement acceptable to Lender that, among
other things, requires the proposed new borrower to assume and perform all
obligations of Borrower (or any other transferor), and that may require that the
new borrower comply with any provisions of any Loan Document that previously may
have been waived by Lender for Borrower, subject to the terms of Section
11.03(g);

 

(B)         if required by Lender, delivered to the Title Company for filing
and/or recording in all applicable jurisdictions, all applicable Loan Documents
including the assumption agreement to correctly evidence the assumption and the
confirmation, continuation, perfection, and priority of the Liens created
hereunder and under the other Loan Documents; and

 

(C)         delivered to Lender a “date-down” endorsement to the Title Policy
acceptable to Lender (or either (x) a “Form T-38” endorsement pursuant to
Procedural Rule P-9.b.(3) or the then current promulgated form and ruling, or
(y) a new title insurance policy if a “date-down” endorsement is not available);

 

(6)         one or more individuals or entities acceptable to Lender as new
guarantors have executed and delivered to Lender:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 48
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(A)         an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(B)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender;

 

(7)         Lender has reviewed and approved the Transfer documents; and

 

(8)         Lender has received the fees described in Section 11.03(g).

 

(b)          Transfers to Key Principal-Owned Affiliates or Guarantor-Owned
Affiliates.

 

(1)         Except as otherwise covered in Section 11.03(b)(2) below, Transfers
of direct or indirect ownership interests in Borrower to Key Principal or
Guarantor, or to a transferee through which Key Principal or Guarantor (as
applicable) Controls Borrower with the same rights and abilities as Key
Principal or Guarantor (as applicable) Controls Borrower immediately prior to
the date of such Transfer, shall be consented to by Lender if:

 

(A)         such Transfer satisfies the applicable requirements of Section
11.03(a), other than Section 11.03(a)(5); and

 

(B)         after giving effect to any such Transfer, each Key Principal or
Guarantor (as applicable) continues to own not less than fifty percent (50%) of
such Key Principal’s or Guarantor’s (as applicable) direct or indirect ownership
interests in Borrower that existed on the Effective Date.

 

(2)         Transfers of direct or indirect interests in Borrower held by a Key
Principal or Guarantor to other Key Principals or Guarantors, as applicable,
shall be consented to by Lender if such Transfer satisfies the following
conditions:

 

(A)         the Transfer does not cause a change in the Control of Borrower; and

 

(B)         the transferor Key Principal or Guarantor maintains the same right
and ability to Control Borrower as existed prior to the Transfer.

 

If the conditions set forth in this Section 11.03(b) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g).

 

(c)          Estate Planning.

 

Notwithstanding the provisions of Section 11.02(b)(2), so long as (1) the
Transfer does not cause a change in the Control of Borrower, and (2) Key
Principal and Guarantor, as applicable, maintain the same right and ability to
Control Borrower as existed prior to the Transfer, Lender shall consent to
Transfers of direct or indirect ownership interests in Borrower and Transfers of
direct or indirect ownership interests in an entity Key Principal or entity
Guarantor to:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 49
Article 11 01-16 2016 Fannie Mae

 

 

 

 

(A)         Immediate Family Members of such transferor, each of whom must have
obtained the legal age of majority;

 

(B)         United States domiciled trusts established for the benefit of the
transferor or Immediate Family Members of the transferor; or

 

(C)         partnerships or limited liability companies of which the partners or
members, respectively, are comprised entirely of (i) such transferor and
Immediate Family Members (each of whom must have obtained the legal age of
majority) of such transferor, (ii) Immediate Family Members (each of whom must
have obtained the legal age of majority) of such transferor, or (iii) United
States domiciled trusts established for the benefit of the transferor or
Immediate Family Members of the transferor.

 

If the conditions set forth in this Section 11.03(c) are satisfied, the Transfer
Fee shall be waived provided Borrower shall pay the Review Fee and out-of-pocket
costs set forth in Section 11.03(g). In addition, Lender shall consent to a
Permitted Transfer by Sherwood (not including any Sherwood replacement
guarantors pursuant to Section 11.03(e)) in Borrower (or if Borrower is
comprised of Co-Tenants, any Sherwood Affiliate) or in any other entity which
owns, directly or indirectly through one or more intermediate entities, an
ownership interest in such Borrower or Co-Tenant, to (i) Immediate Family
Members, or (ii) trusts or other entities established for the benefit of
Sherwood and/or Immediate Family Members of Sherwood; provided, that, following
such Permitted Transfer, Sherwood (but not any Sherwood replacement guarantor
pursuant to Section 11.03(e)) maintains the same right and ability to Control
Borrower as existed prior to the Transfer.

 

(d)          Termination or Revocation of Trust.

 

If any of Borrower, Guarantor, or Key Principal is a trust, or if Control of
Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest in Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust is an unpermitted Transfer; provided that the termination or
revocation of the trust due to the death of an individual trustor shall not be
considered an unpermitted Transfer so long as:

 

(1)         Lender is notified within thirty (30) days of the death; and

 

(2)         such Borrower, Guarantor, Key Principal, or other Person, as
applicable, is replaced with an individual or entity acceptable to Lender, in
accordance with the provisions of Section 11.03(a) within ninety (90) days of
the date of the death causing the termination or revocation.

 

If the conditions set forth in this Section 11.03(d) are satisfied, the Transfer
Fee shall be waived; provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 50
Article I I 01-16 © 2016 Fannie Mae

 

 

 

 

(e)         Death of Key Principal or Guarantor; Transfer Due to Death.

 

(1)         If a Key Principal or Guarantor that is a natural person dies, or if
Control of Borrower, Guarantor, or Key Principal is Transferred, or if a
Restricted Ownership Interest in Borrower, Guarantor, or Key Principal would be
Transferred as a result of the death of a Person (except in the case of trusts
which is addressed in Section 11.03(d)), Borrower must notify Lender in writing
within ninety (90) days in the event of such death. Unless waived in writing by
Lender, the deceased shall be replaced by an individual or entity within one
hundred eighty (180) days, subject to Borrower’s satisfaction of the following
conditions:

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(e);

 

(B)         Lender determines that, if applicable:

 

(i)          any proposed new key principal and any other new guarantor (or
Person Controlling such new key principal or new guarantor) fully satisfies all
of Lender’s then-applicable key principal or guarantor eligibility, credit,
management, and other loan underwriting standards (including any standards with
respect to previous relationships between Lender and the proposed new key
principal and new guarantor (or Person Controlling such new key principal or new
guarantor) and the organization of the new key principal and new guarantor);

 

(ii)         none of any proposed new key principal or any new guarantor, or any
owners of the proposed new key principal or any new guarantor, is a Prohibited
Person; and

 

(iii)        none of any proposed new key principal or any new guarantor (if any
of such are entities) shall have an organizational existence termination date
that ends before the Maturity Date; and

 

(C)         if applicable, one or more individuals or entities acceptable to
Lender as new guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Key Principal, Guarantor, or other Person
is required by Lender due to the death described in this Section 11.03(e), and
such replacement has not occurred within such period, the period for replacement
may be extended by Lender to a date not more than one year from the date of such
death; however, Lender may require as a condition to any such extension that:

 

(A)         the then-current property manager be replaced with a property
manager reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 51
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         a lockbox agreement or similar cash management arrangement (with the
property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(e) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(1)         Bankruptcy of Guarantor.

 

(1)         Upon the occurrence of any Guarantor Bankruptcy Event, unless waived
in writing by Lender, the applicable Guarantor shall be replaced by an
individual or entity within ninety (90) days of such Guarantor Bankruptcy Event,
subject to Borrower’s satisfaction of the following conditions:

 

(A)          Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section 11.03(f);

 

(B)          Lender determines that:

 

(i)          the proposed new guarantor fully satisfies all of Lender’s
then-applicable guarantor eligibility, credit, management, and other loan
underwriting standards (including any standards with respect to previous
relationships between Lender and the proposed new guarantor and the organization
of the new guarantor (if applicable));

 

(ii)         no new guarantor is a Prohibited Person; and

 

(iii)        no new guarantor (if any of such are entities) shall have an
organizational existence termination date that ends before the Maturity Date;
and

 

(C)          one or more individuals or entities acceptable to Lender as new

guarantors have executed and delivered to Lender:

 

(i)          an assumption agreement acceptable to Lender that requires the new
guarantor to assume and perform all obligations of Guarantor under any Guaranty
given in connection with the Mortgage Loan; or

 

(ii)         a substitute Non-Recourse Guaranty and other substitute guaranty in
a form acceptable to Lender.

 

(2)         In the event a replacement Guarantor is required by Lender due to
the Guarantor Bankruptcy Event described in this Section 11.03(f), and such
replacement has not occurred within such period, the period for replacement may
be extended by Lender in its discretion; however, Lender may require as a
condition to any such extension that:

 

(A)         the then-current property manager be replaced with a property
manager reasonably acceptable to Lender (or if a property manager has not been
previously engaged, a property manager reasonably acceptable to Lender be
engaged); or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 52
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(B)         a lockbox agreement or similar cash management arrangement (with the
property manager) reasonably acceptable to Lender during such extended
replacement period be instituted.

 

If the conditions set forth in this Section 11.03(f) are satisfied, the Transfer
Fee shall be waived, provided Borrower shall pay the Review Fee and
out-of-pocket costs set forth in Section 11.03(g).

 

(g)          Further Conditions to Transfers and Assumption.

 

(1)         In connection with any Transfer of the Mortgaged Property, or an
ownership interest in Borrower, Key Principal, or Guarantor for which Lender’s
approval is required under this Loan Agreement (including Section 11.03(a)),
Lender may, as a condition to any such approval, require:

 

(A)         additional collateral, guaranties, or other credit support to
mitigate any risks concerning the proposed transferee or the performance or
condition of the Mortgaged Property;

 

(B)         amendment of the Loan Documents to delete or modify any specially
negotiated terms or provisions previously granted for the exclusive benefit of
original Borrower, Key Principal, or Guarantor and to restore the original
provisions of the standard Fannie Mae form multifamily loan documents, to the
extent such provisions were previously modified; or

 

(C)         a modification to the amounts required to be deposited into the
Reserve/Escrow Account pursuant to the terms of Section 13.02(a)(3)(B).

 

(2)         In connection with any request by Borrower for consent to a
Transfer, Borrower shall pay to Lender upon demand:

 

(A)         the Transfer Fee (to the extent charged by Lender);

 

(B)         the Review Fee (regardless of whether Lender approves or denies such
request); and

 

(C)         all of Lender’s out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request, regardless of whether Lender
approves or denies such request.

 

(h)          Additional Conditionally Permitted Transfers.

 

Notwithstanding anything in Section 11.02(b) of the Loan Agreement to the
contrary and in addition to, and without limiting, any Transfer that would
otherwise be permitted under Section 11.02(b) of the Loan Agreement, the
occurrence of the following shall not constitute an Event of Default under the
Loan Agreement and shall be permitted without payment of the Transfer Fee:

 

(1)         a Transfer of any direct or indirect interest in Borrower held by an
entity owned or Controlled by any Guarantor or Key Principal to one or more of
such Guarantor’s or Key Principal’s Affiliates (“Affiliate Transfer”) provided
that:

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 53
Article 11 01-16 © 2016 Fannie Mae

 

 

 

 

(A)         Borrower has submitted to Lender all information required by Lender
to make the determination required by this Section;

 

(B)         No Event of Default has occurred, and no event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing;

 

(C)         Lender determines, in lender’s discretion, that the Affiliate meets
Lender’s eligibility, credit, management and other standards;

 

(D)         Following the Affiliate Transfer, Control and management of the
day-to-day operations of Borrower continue to be held by the Person exercising
such Control and management immediately prior to the Affiliate Transfer;

 

(E)         Borrower delivers to Lender for each transferee with an interest of
25% or more a certification that (a) he/she has not been convicted of fraud or a
crime involving moral turpitude (or if an entity, then no principal of such
entity has been convicted of fraud or a crime involving moral turpitude), and
(b) he/she/it has not been involved in a bankruptcy or reorganization within the
ten years preceding the Notice to Lender;

 

(F)         No transferee is a Prohibited Person;

 

(G)         Lender has reviewed and approved the Affiliate Transfer documents
and received organizational charts reflecting the structure of Borrower prior to
and after the Affiliate Transfer and copies of the then-current organizational
documents of Borrower, including any amendments;

 

(H)         Borrower provides Lender with at least 30 days prior written notice
of the proposed Affiliate Transfer and pays the Review Fee in conjunction with
the delivery of such prior written notice;

 

(I)          Borrower pays or reimburses Lender, upon demand, for all of
Lender’s out-of-pocket costs (including reasonable attorneys’ fees) incurred in
reviewing the Affiliate Transfer request; and

 

Lender receives confirmation acceptable to Lender that Section 4.02(d) continues
to be satisfied;

 

(2)         As used in Section 11.03(h)(1) only “Affiliate” means, as to each
Guarantor or Key Principal respectively:

 

(A)         any entity that directly or indirectly owns, Controls or holds with
power to vote, twenty percent (20%) or more of the outstanding voting securities
of the Guarantor or Key Principal;

 

(B)         any entity in which the Guarantor or Key Principal directly or
indirectly owns, Controls or holds with the power to vote, twenty percent (20%)
or more of the outstanding voting securities of the entity; or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 54
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(C)         any entity Controlled by or under common Control with, or which
Controls the Guarantor or Key Principal (the term “Control” for these purposes
means the ability, whether by the ownership of shares or other equity interests,
by contract or otherwise, to elect a majority of the directors of a corporation,
to make management decisions on behalf of, or independently to select the
managing partner of, a partnership, or otherwise to have the power independently
to remove and then select a majority of those individuals exercising managerial
authority over an entity, and Control shall be conclusively presumed in the case
of the ownership of fifty percent (50%) or more of the equity interests).

 

(3)         a Transfer (a “BR to CWS Transfer”) of the membership interests in
BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability company (“Venture”),
the sole member of Borrower, by BR CWS Portfolio Member, LLC, a Delaware limited
liability company (“BR Member”), to CWS 2017 Portfolio, LLC, a Delaware limited
liability company (“CWS Member”). The following provisions shall apply in
connection with any BR to CWS Transfer:

 

(A)         Following the BR to CWS Transfer, (i) Control of Borrower will be
held, directly or indirectly, by CWS SAF X LLC, a Delaware limited liability
company, the manager of the CWS Member, (ii) Control of CWS Member continues to
be held, directly or indirectly, by Steven J. Sherwood and The Steven Sherwood
Trust, Established September 8, 1994, a California trust (the “CWS Guarantor”)
and (iii) the CWS Guarantor continues to have a direct or indirect ownership
interest in CWS Member. Borrower and Guarantor shall provide Lender with written
certification of the same within fifteen (15) days prior to such Transfer;

 

(B)         no Event of Default has occurred, and no event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default has occurred and is continuing, and Borrower shall provide Lender with
written certification of the same within fifteen (15) days prior to such
Transfer; provided, however, if the existence of an Event of Default has arisen
out of the acts or omissions of the BR Member that are personal defaults of such
member (e.g., a Transfer by such member or its affiliates that is not permitted
under the Loan Documents or the occurrence of a Bankruptcy Event with respect to
such member or its affiliates), and the CWS Member has elected to exercise its
buy out rights in order to cure such Event of Default, then the CWS Member may
proceed under this Section 11.03(h)(3) to acquire the interests of the BR Member
as long as such acquisition and cure are effectuated within sixty (60) days;

 

(C)         Lender has received and approved the Transfer documents and received
organizational charts reflecting the structure of Borrower prior to and after
the Transfer, and copies of the then-current organizational documents of
Borrower, including any amendments;

 

(D)         Borrower provides Lender with at least fifteen (15) days’ prior
written notice of the proposed Transfer and pays the Review Fee in conjunction
with the delivery of such prior written notice;

 

(E)         Borrower pays or reimburses Lender, upon demand, for all of Lender’s
out-of-pocket costs (including reasonable attorneys’ fees) incurred in reviewing
the Transfer request;

 

(F)         the CWS Guarantor shall reaffirm its status as a Guarantor.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 55
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(4)         a Transfer (a “CWS to BR Transfer”) of the membership interests in
Venture by the CWS Member to the BR Member. The following provisions shall apply
in connection with any CWS to BR Transfer:

 

(A)         following the CWS to BR Transfer, Control of Borrower continues to
be held, directly or indirectly, by Bluerock Residential Growth REIT, Inc. (the
“BR Key Principal”), the BR Key Principal continues to have a direct or indirect
ownership interest in BR Member and Borrower shall provide Lender with written
certification of the same within fifteen (15) days prior to such Transfer;

 

(B)         no Event of Default has occurred, and no event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default has occurred and is continuing, and Borrower shall provide Lender with
written certification of the same within fifteen (15) days prior to such
Transfer; provided, however, if the existence of an Event of Default has arisen
out of the acts or omissions of the CWS Member that are personal defaults of
such member (e.g., a Transfer by such member or its affiliates that is not
permitted under the Loan Documents or the occurrence of a Bankruptcy Event with
respect to such member or its affiliates), and the BR Member has elected to
exercise its buy out rights in order to cure such Event of Default, then the BR
Member may proceed under this Section 11.03(h)(4) to acquire the interests of
the CWS Member as long as such acquisition and cure are effectuated within sixty
(60) days;

 

(C)         Lender has received and approved the Transfer documents and received
organizational charts reflecting the structure of Borrower prior to and after
the Transfer, and copies of the then-current organizational documents of
Borrower, including any amendments;

 

(D)         Borrower provides Lender with at least fifteen (15) days’ prior
written notice of the proposed Transfer and pays the Review Fee in conjunction
with the delivery of such prior written notice;

 

(E)         Borrower pays or reimburses Lender, upon demand, for all of Lender’s
out-of-pocket costs (including reasonable attorneys’ fees) incurred in reviewing
the Transfer request;

 

(F)         the BR Key Principal (Lender having pre-approved the BR Key
Principal as having met all applicable Guarantor applicability, credit,
management and other loan underwriting standards) or another affiliate of BR
Member acceptable to Lender shall execute a substitute Non-Recourse Guaranty,
and Lender will release CWS Guarantor from all of its obligations under the
Guaranty; provided, howevet, that:

 

(i)          CWS Guarantor is not released from any liability pursuant to the
Guaranty relating to the Environmental Indemnity Agreement for any liability
that reldtes to the period prior to the date of the Transfer, regardless of when
such environmental hazard is discovered;

 

(ii)         With respect to a Non-Recourse Guaranty executed by an affiliate of
BR Member other than BR Key Principal, Lender determines that the affiliate of
the BR Member satisfies all of Lender’s then-applicable guarantor applicability,
credit management and other loan underwriting standards; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 56
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(iii)        With respect to a Non-Recourse Guaranty executed by BR Key
Principal, BR Key Principal provides Lender with a certification of no material
adverse change satisfactory to Lender.

 

For the avoidance of doubt, if any Transfers prohibited under this Section
11.03(h) conflict with any provisions of Section 11.02 of this Loan Agreement,
the provisions of this Section 11.03(h) shall be deemed to Control.

 

Section 11.04         Permitted Transfers and Permitted Property Transfers to
Sherwood Affiliates

 

Notwithstanding anything to the contrary set forth in this Loan Agreement,
subsequent to or concurrently with a BR to CWS Transfer, the occurrence of any
of the Permitted Transfers or Permitted Property Transfers set forth in this
Section 11.04 shall not constitute an Event of Default and shall not require the
payment of any Transfer Fee so long as all of the conditions for such Permitted
Transfer or Permitted Property Transfer, as applicable, set forth below have
been satisfied.

 

(a)          Requirements for Permitted Transfers and Permitted Property
Transfers

 

The following conditions shall be required to be satisfied as specifically set
forth in subsections (b), or (c) of this Section 11.04:

 

(1)         Borrower shall give at least thirty (30) days prior written notice
of the Permitted Transfer or Permitted Property Transfer to Lender, which notice
shall be accompanied by a non-refundable Review Fee;

 

(2)         No Event of Default shall have occurred and no event or condition
shall have occurred and be continuing that, with the giving of notice or the
passage of time, or both, would become an Event of Default. Notwithstanding
anything to the contrary of the foregoing, if (A) a curable default or an Event
of Default shall have occurred and be continuing, (B) a Sherwood Affiliate is
the transferee of the Permitted Transfer or Permitted Property Transfer, and (C)
completion of such Permitted Transfer or Permitted Property Transfer is required
to cure such curable default or Event of Default, then Borrower shall have a
period of sixty (60) days to cure such default or Event of Default following
such Permitted Transfer or Permitted Property Transfer, time being of the
essence;

 

(3)         Borrower shall satisfy all conditions set forth in Section
11.03(a)(1), (3) and (7) and shall provide all necessary information and
documents, including organizational charts, financial statements, any new or
amended Tenancy in Common Agreement (if applicable) and other underwriting
documentation, as required by Lender;

 

(4)         Borrower shall reimburse Lender, upon demand, for all costs and
expenses in connection with such Permitted Transfer or Pennitted Property
Transfer, including the costs of all title searches, title insurance and
recording costs, pursuant to the terms of Section 11.03(g)(2);

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 57
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(5)         In the case of a Permitted Property Transfer, any new Borrower or
Co-Tenant shall execute an assumption agreement which requires such new Borrower
or Co-Tenant to perform all obligations of the Borrower set forth in the Note,
this Loan Agreement and in any other Loan Document, and Borrower shall provide
Lender with (A) a title policy or an endorsement reflecting the change in
ownership of the Mortgaged Property (or obtain a “Form T-38” endorsement,
pursuant to Procedural Rule P-9.b.(3), or the then current promulgated form and
rule), (B) a recorded copy of the assumption agreement, (C) a recorded copy of
the transfer deed, and (D) if Borrower is comprised of 2 or more Co-Tenants, a
certification from Borrower, including any new Co-Tenant, reaffirming each of
the representations and warranties set forth in Exhibit A; and

 

(6)         The Mortgaged Property continues to be managed by (i) the same
property manager managing the Mortgaged Property prior to the Permitted Transfer
or Permitted Property Transfer, or (ii) a successor property manager shall be
hired as approved by Lender and in accordance with the terms and conditions set
forth in Section 6.03.

 

(b)          Permitted Transfer to a Sherwood Affiliate

 

Lender shall consent to a Permitted Transfer to a Sherwood Affiliate provided
that the following conditions have been satisfied:

 

(1)         Borrower shall satisfy all conditions set forth in Section
11.04(a)(1)-(6) above;

 

(2)         If Borrower is comprised of two (2) or more Co-Tenants, Sherwood
shall maintain Control of (A) each of the Sherwood Co-Tenants, and (B) the
general partner, managing member, manager or Controlling shareholder, as
applicable, of each of the Sherwood Co-Tenants. If the Borrower is not comprised
of Co-Tenants, Sherwood shall maintain Control of (A) Borrower, and (B) the
general partner, managing member, manager or Controlling shareholder, as
applicable, of Borrower; and

 

(3)         Sherwood shall maintain the Required Sherwood Ownership Percentages.

 

(c)          Permitted Property Transfer to Sherwood Affiliates

 

Lender shall consent to a Permitted Property Transfer to a Sherwood Affiliate
provided that the following conditions have been satisfied:

 

(1)         Borrower shall satisfy all conditions set forth in Section
11.04(a)(1)-(6) above, and each Guarantor has reaffirmed in writing its
obligations under the Guaranty;

 

(2)         Sherwood shall maintain Control of (A) the Sherwood Affiliate that
is the transferee of the Permitted Property Transfer, and (B) the general
partner, managing member, manager or Controlling shareholder, as applicable, of
such Sherwood Affiliate;

 

(3)         Sherwood shall maintain the Required Sherwood Ownership Percentages;
and

 

(4)         If Borrower is comprised of 2 or more Co-Tenants, the total number
of Co-Tenants comprising Borrower shall not exceed six (6).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 58
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

ARTICLE 12 - IMPOSITIONS

 

Section 12.01         Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
12.01 are made as of the Effective Date and are true and correct except as
disclosed on the Exceptions to Representations and Warranties Schedule.

 

(a)          Payment of Taxes, Assessments, and Other Charges.

 

Borrower has:

 

(1)         paid (or with the approval of Lender, established an escrow fund
sufficient to pay when due and payable) all amounts and charges relating to the
Mortgaged Property that have become due and payable before any fine, penalty
interest, lien, or costs may be added thereto, including Impositions, leasehold
payments, and ground rents;

 

(2)         paid all Taxes for the Mortgaged Property that have become due
before any fine, penalty interest, lien, or costs may be added thereto pursuant
to any notice of assessment received by Borrower and any and all taxes that have
become due against Borrower before any fine, penalty interest, lien, or costs
may be added thereto;

 

(3)         no knowledge of any basis for any additional assessments;

 

(4)         no knowledge of any presently pending special assessments against
all or any part of the Mortgaged Property, or any presently pending special
assessments against Borrower; and

 

(5)         not received any written notice of any contemplated special
assessment against the Mortgaged Property, or any contemplated special
assessment against Borrower.

 

Section 12.02         Covenants.

 

(a)          Imposition Deposits, Taxes, and Other Charges.

 

Borrower shall:

 

(1)         deposit the Imposition Deposits with Lender on each Payment Date (or
on another day designated in writing by Lender) in amount sufficient, in
Lender’s discretion, to enable Lender to pay each Imposition before the last
date upon which such payment may be made without any penalty or interest charge
being added, plus an amount equal to no more than one-sixth (1/6) (or the amount
permitted by applicable law) of the Impositions for the trailing twelve (12)
months (calculated based on the aggregate annual Imposition costs divided by
twelve (12) and multiplied by two (2));

 

(2)         deposit with Lender, within ten (10) days after written notice from
Lender (subject to applicable law), such additional amounts estimated by Lender
to be reasonably necessary to cure any deficiency in the amount of the
Imposition Deposits held for payment of a specific Imposition;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 59
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         except as set forth in Section 12.03(c) below, pay all Impositions,
leasehold payments, ground rents, and Taxes when due and before any fine,
penalty, interest, lien, or costs may be added thereto;

 

(4)         promptly deliver to Lender a copy of all notices of, and invoices
for, Impositions, and, if Borrower pays any Imposition directly, Borrower shall
promptly furnish to Lender receipts evidencing such payments; and

 

(5)         promptly deliver to Lender a copy of all notices of any special
assessments and contemplated special assessments against the Mortgaged Property
or Borrower.

 

Section 12.03         Mortgage Loan Administration Matters Regarding
Impositions.

 

(a)          Maintenance of Records by Lender.

 

Lender shall maintain records of the monthly and aggregate Imposition Deposits
held by Lender for the purpose of paying Taxes, insurance premiums, and each
other obligation of Borrower for which Imposition Deposits are required.

 

(b)          Imposition Accounts.

 

All Imposition Deposits shall be held in an institution (which may be Lender, if
Lender is such an institution) whose deposits or accounts are insured or
guaranteed by a federal agency and which accounts meet the standards for
custodial accounts as required by Lender from time to time. Lender shall not be
obligated to open additional accounts, or deposit Imposition Deposits in
additional institutions, when the amount of the Imposition Deposits exceeds the
maximum amount of the federal deposit insurance or guaranty. No interest,
earnings, or profits on the Imposition Deposits shall be paid to Borrower unless
applicable law so requires. Imposition Deposits shall not be trust funds, nor
shall they operate to reduce the Indebtedness, unless applied by Lender for that
purpose in accordance with this Loan Agreement. For the purposes of 9-104(a)(3)
of the UCC, Lender is the owner of the Imposition Deposits and shall be deemed a
“customer” with sole control of the account holding the Imposition Deposits.

 

(c)          Payment of Impositions; Sufficiency of Imposition Deposits.

 

Lender may pay an Imposition according to any bill, statement, or estimate from
the appropriate public office or insurance company without inquiring into the
accuracy of the bill, statement, or estimate or into the validity of the
Imposition. Imposition Deposits shall be required to be used by Lender to pay
Taxes, insurance premiums and any other individual Imposition only if:

 

(1)         no Event of Default exists;

 

(2)         Borrower has timely delivered to Lender all applicable bills or
premium notices that it has received; and

 

(3)         sufficient Imposition Deposits are held by Lender for each
Imposition at the time such Imposition becomes due and payable.

 

Lender shall have no liability to Borrower or any other Person for failing to
pay any Imposition if any of the conditions are not satisfied. If at any time
the amount of the Imposition Deposits held for payment of a specific Imposition
exceeds the amount reasonably deemed necessary by Lender to be held in
connection with such Imposition, the excess may be credited against future
installments of Imposition Deposits for such Imposition.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 60
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(d)          Imposition Deposits Upon Event of Default.

 

If an Event of Default has occurred and is continuing, Lender may apply any
Imposition Deposits, in such amount and in such order as Lender determines, to
pay any Impositions or as a credit against the Indebtedness.

 

(e)          Contesting Impositions.

 

Other than insurance premiums, Borrower may contest, at its expense, by
appropriate legal proceedings, the amount or validity of any Imposition if:

 

(1)         Borrower notifies Lender of the commencement or expected
commencement of such proceedings;

 

(2)         Lender determines that the Mortgaged Property is not in danger of
being sold or forfeited;

 

(3)         Borrower deposits with Lender (or the applicable Governmental
Authority if required by applicable law) reserves sufficient to pay the
contested Imposition, if required by Lender (or the applicable Governmental
Authority);

 

(4)         Borrower furnishes whatever additional security is required in the
proceedings or is reasonably requested in writing by Lender; and

 

(5)         Borrower commences, and at all times thereafter diligently
prosecutes, such contest in good faith until a final determination is made by
the applicable Governmental Authority.

 

(I)         Release to Borrower.

 

Upon payment in full of all sums secured by the Security Instrument and this
Loan Agreement and release by Lender of the lien of the Security Instrument,
Lender shall disburse to Borrower the balance of any Imposition Deposits then on
deposit with Lender.

 

ARTICLE 13 - REPLACEMENT RESERVE AND REPAIRS

 

Section 13.01         Covenants.

 

(a)          Initial Deposits to Replacement Reserve Account and Repairs Escrow
Account.

 

On the Effective Date, Borrower shall pay to Lender:

 

(1)         the Initial Replacement Reserve Deposit for deposit into the
Replacement Reserve Account; and

 

(2)         the Repairs Escrow Deposit for deposit into the Repairs Escrow
Account.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 61
Article 12 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Monthly Replacement Reserve Deposits.

 

Borrower shall deposit the applicable Monthly Replacement Reserve Deposit into
the Replacement Reserve Account on each Payment Date.

 

(c)          Payment for Replacements and Repairs.

 

Borrower shall:

 

(1)         pay all invoices for the Replacements and Repairs, regardless of
whether funds on deposit in the Replacement Reserve Account or the Repairs
Escrow Account, as applicable, are sufficient, prior to any request for
disbursement from the Replacement Reserve Account or the Repairs Escrow Account,
as applicable (unless Lender has agreed to issue joint checks in connection with
a particular Replacement or Repair);

 

(2)         pay all applicable fees and charges of any Governmental Authority on
account of the Replacements and Repairs, as applicable; and

 

(3)         provide evidence satisfactory to Lender of completion of the
Replacements and any Required Repairs (within the Completion Period or within
such other period or by such other date set forth in the Required Repair
Schedule and any Borrower Requested Repairs and Additional Lender Repairs (by
the date specified by Lender for any such Borrower Requested Repairs or
Additional Lender Repairs)).

 

(d)          Assignment of Contracts for Replacements and Repairs.

 

Borrower shall collaterally assign to Lender as additional security any contract
or subcontract for Replacements or Repairs, upon Lender’s written request, on a
form of assignment approved by Lender.

 

(e)          Indemnification.

 

If Lender elects to exercise its rights under Section 14.02 due to Borrower’s
failure to timely commence or complete any Replacements or Repairs, Borrower
shall indemnify and hold Lender harmless for, from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations, and
costs or expenses, including litigation costs and reasonable attorneys’ fees,
arising from or in any way connected with the performance by Lender of the
Replacements or Repairs or investment of the Reserve/Escrow Account Funds;
provided that Borrower shall have no indemnity obligation for the actual cost of
completing such Replacements or Repairs, or if such actions, suits, claims,
demands, liabilities, losses, damages, obligations, and costs or expenses,
including litigation costs and reasonable attorneys’ fees, arise as a result of
the willful misconduct or gross negligence of Lender, Lender’s agents,
employees, or representatives as determined by a court of competent jurisdiction
pursuant to a final non-appealable court order.

 

(f)          Amendments to Loan Documents.

 

Subject to Section 5.02, Borrower shall execute and deliver to Lender, upon
written request, an amendment to this Loan Agreement, the Security Instrument,
and any other Loan Document deemed necessary or desirable to perfect Lender’s
lien upon any portion of the Mortgaged Property for which Reserve/Escrow Account
Funds were expended.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 62
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(g)          Administrative Fees and Expenses.

 

Borrower shall pay to Lender:

 

(1)         by the date specified in the applicable invoice, the Repairs Escrow
Account Administrative Fee and the Replacement Reserve Account Administration
Fee for Lender’s services in administering the Repairs Escrow Account and
Replacement Reserve Account and investing the funds on deposit in the Repairs
Escrow Account and the Replacement Reserve Account, respectively;

 

(2)         upon demand, a reasonable inspection fee, not exceeding the Maximum
Inspection Fee, for each inspection of the Mortgaged Property by Lender in
connection with a Repair or Replacement, plus all other reasonable costs and
out-of-pocket expenses relating to such inspections; and

 

(3)         upon demand, all reasonable fees charged by any engineer, architect,
inspector or other person inspecting the Mortgaged Property on behalf of Lender
for each inspection of the Mortgaged Property in connection with a Repair or
Replacement, plus all other reasonable costs and out-of-pocket expenses relating
to such inspections.

 

Section 13.02         Mortgage Loan Administration Matters Regarding Reserves.

 

(a)          Accounts, Deposits, and Disbursements.

 

(1)         Custodial Accounts.

 

(A)         The Replacement Reserve Account shall be an interest-bearing account
that meets the standards for custodial accounts as required by Lender from time
to time. Lender shall not be responsible for any losses resulting from the
investment of the Replacement Reserve Deposits or for obtaining any specific
level or percentage of earnings on such investment. All interest, if any, earned
on the Replacement Reserve Deposits shall be added to and become part of the
Replacement Reserve Account; provided, however, if applicable law requires, and
so long as no Event of Default has occurred and is continuing under any of the
Loan Documents, Lender shall pay to Borrower the interest earned on the
Replacement Reserve Account not less frequently than the Replacement Reserve
Account Interest Disbursement Frequency. In no event shall Lender be obligated
to disburse funds from the Reserve/Escrow Account if an Event of Default has
occurred and is continuing.

 

(B)         Lender shall not be obligated to deposit the Repairs Escrow Deposits
into an interest-bearing account.

 

(2)         Disbursements by Lender Only.

 

Only Lender or a designated representative of Lender may make disbursements from
the Replacement Reserve Account and the Repairs Escrow Account. Except as
provided in Section 13.02(a)(8), disbursements shall only be made upon Borrower
request and after satisfaction of all conditions for disbursement.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 63
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         Adjustment to Deposits.

 

(A)         Mortgage Loan Terms Exceeding Ten (10) Years.

 

If the Loan Term exceeds ten (10) years (or five (5) years in the case of any
Mortgaged Property that is an “affordable housing property” as indicated on the
Summary of Loan Terms), a property condition assessment shall be ordered by
Lender for the Mortgaged Property at the expense of Borrower (which expense may
be paid out of the Replacement Reserve Account if excess funds are available).
The property condition assessment shall be performed no earlier than the sixth
(6th) month and no later than the ninth (9th) month of the tenth (10th) Loan
Year and every tenth (10th) Loan Year thereafter if the Loan Term exceeds twenty
(20) years (or the fifth (5th) Loan Year in the case of any Mortgaged Property
that is an “affordable housing property” as indicated on the Summary of Loan
Terms and every fifth (5th) Loan Year thereafter if the Loan Term exceeds ten
(10) years). After review of the property condition assessment, the amount of
the Monthly Replacement Reserve Deposit may be adjusted by Lender for the
remaining Loan Term by written notice to Borrower so that the Monthly
Replacement Reserve Deposits are sufficient to fund the Replacements as and when
required and/or the amount to be held in the Repairs Escrow Account may be
adjusted by Lender so that the Repairs Escrow Deposit is sufficient to fund the
Repairs as and when required

 

(B)         Transfers.

 

In connection with any Transfer of the Mortgaged Property, or any Transfer of an
ownership interest in Borrower, Guarantor, or Key Principal that requires
Lender’s consent, Lender may review the amounts on deposit, if any, in the
Replacement Reserve Account or the Repairs Escrow Account, the amount of the
Monthly Replacement Reserve Deposit and the likely repairs and replacements
required by the Mortgaged Property, and the related contingencies which may
arise during the remaining Loan Term. Based upon that review, Lender may require
an additional deposit to the Replacement Reserve Account or the Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve Deposit
as a condition to Lender’s consent to such Transfer.

 

(4)         Insufficient Funds.

 

Lender may, upon thirty (30) days’ prior written notice to Borrower, require an
additional deposit(s) to the Replacement Reserve Account or Repairs Escrow
Account, or an increase in the amount of the Monthly Replacement Reserve
Deposit, if Lender determines that the amounts on deposit in either the
Replacement Reserve Account or the Repairs Escrow Account are not sufficient to
cover the costs for Required Repairs or Required Replacements or, pursuant to
the terms of Section 13.02(a)(9), not sufficient to cover the costs for Borrower
Requested Repairs, Additional Lender Repairs, Borrower Requested Replacements,
or Additional Lender Replacements. Borrower’s agreement to complete the
Replacements or Repairs as required by this Loan Agreement shall not be affected
by the insufficiency of any balance in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 64
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(5)         Disbursements for Replacements and Repairs.

 

(A)         Disbursement requests may only be made after completion of the
applicable Replacements and only to reimburse Borrower for the actual approved
costs of the Replacements. Lender shall not disburse from the Replacement
Reserve Account the costs of routine maintenance to the Mortgaged Property or
for costs which are to be reimbursed from the Repairs Escrow Account or any
similar account. Disbursement from the Replacement Reserve Account shall not be
made more frequently than the Maximum Replacement Reserve Disbursement Interval.
Other than in connection with a final request for disbursement, disbursements
from the Replacement Reserve Account shall not be less than the Minimum
Replacement Reserve Disbursement Amount.

 

(B)         Disbursement requests may only be made after completion of the
applicable Repairs and only to reimburse Borrower for the actual cost of the
Repairs, up to the Maximum Repair Cost. Lender shall not disburse any amounts
which would cause the funds remaining in the Repairs Escrow Account after any
disbursement (other than with respect to the final disbursement) to be less than
the Maximum Repair Cost of the then-current estimated cost of completing all
remaining Repairs. Lender shall not disburse from the Repairs Escrow Account the
costs of routine maintenance to the Mortgaged Property or for costs which are to
be reimbursed from the Replacement Reserve Account or any similar account.
Disbursement from the Repairs Escrow Account shall not be made more frequently
than the Maximum Repair Disbursement Interval. Other than in connection with a
final request for disbursement, disbursements from the Repairs Escrow Account
shall not be less than the Minimum Repairs Disbursement Amount.

 

(6)         Disbursement Requests.

 

Each request by Borrower for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account must be in writing, must specify the Replacement
or Repair for which reimbursement is requested (provided that for any Borrower
Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, and Additional Lender Repairs, Lender shall have approved the use
of the Reserve/Escrow Account Funds for such replacements or repairs pursuant to
the temis of Section 13.02(a)(9)), and must:

 

(A)         if applicable, specify the quantity and price of the items or
materials purchased, grouped by type or category;

 

(B)         if applicable, specify the cost of all contracted labor or other
services involved in the Replacement or Repair for which such request for
disbursement is made;

 

(C)         if applicable, include copies of invoices for all items or materials
purchased and all contracted labor or services provided;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 65
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(D)         include evidence of payment of such Replacement or Repair
satisfactory to Lender (unless Lender has agreed to issue joint checks in
connection with a particular Repair or Replacement as provided in this Loan
Agreement); and

 

(E)         contain a certification by Borrower that the Repair or Replacement
has been completed lien free and in a good and workmanlike manner, in accordance
with any plans and specifications previously approved by Lender (if applicable)
and in compliance with all applicable laws, ordinances, rules, and regulations
of any Governmental Authority having jurisdiction over the Mortgaged Property,
and otherwise in accordance with the provisions of this Loan Agreement.

 

(7)         Conditions to Disbursement.

 

Lender may require any or all of the following at the expense of Borrower as a
condition to disbursement of funds from the Replacement Reserve Account or the
Repairs Escrow Account (provided that for any Borrower Requested Replacements,
Borrower Requested Repairs, Additional Lender Replacements, and Additional
Lender Repairs, Lender shall have approved the use of the Reserve/Escrow Account
Funds for such replacements or repairs pursuant to the terms of Section
13.02(a)(9)):

 

(A)         an inspection by Lender of the Mortgaged Property and the applicable
Replacement or Repair;

 

(B)         an inspection or certificate of completion by an appropriate
independent qualified professional (such as an architect, engineer or property
inspector, depending on the nature of the Repair or Replacement) selected by

Lender;

 

(C)         either:

 

(i)          a search of title to the Mortgaged Property effective to the date
of disbursement; or

 

(ii)         a “date-down” endorsement to Lender’s Title Policy (or a new
Lender’s Title Policy if a “date-down” is not available) extending the effective
date of such policy to the date of disbursement, and showing no Liens other than
(1) Permitted Encumbrances, (2) liens which Borrower is diligently contesting in
good faith that have been bonded off to the satisfaction of Lender, or (3)
mechanics’ or materialmen’s liens which attach automatically under the laws of
any Governmental Authority upon the commencement of any work upon, or delivery
of any materials to, the Mortgaged Property and for which Borrower is not
delinquent in the payment for any such work or materials; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 66
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(D)         an acknowledgement of payment, waiver of claims, and release of lien
for work performed and materials supplied from each contractor, subcontractor or
materialman in accordance with the requirements of applicable law and covering
all work performed and materials supplied (including equipment and fixtures) for
the Mortgaged Property by that contractor, subcontractor, or materialman through
the date covered by the disbursement request (or, in the event that payment to
such contractor, subcontractor, or materialman is to be made by a joint check,
the release of lien shall be effective through the date covered by the previous
disbursement).

 

(8)         Joint Checks for Periodic Disbursements.

 

Lender may, upon Borrower’s written request, issue joint checks, payable to
Borrower and the applicable supplier, materialman, mechanic, contractor,
subcontractor, or other similar party, if:

 

(A)         the cost of the Replacement or Repair exceeds the Replacement
Threshold or the Repair Threshold, as applicable, and the contractor performing
such Replacement or Repair requires periodic payments pursuant to the terms of
the applicable written contract;

 

(B)         the contract for such Repair or Replacement requires payment upon
completion of the applicable portion of the work;

 

(C)         Borrower makes the disbursement request after completion of the
applicable portion of the work required to be completed under such contract;

 

(D)         the materials for which the request for disbursement has been made
are on site at the Mortgaged Property and are properly secured or installed;

 

(E)         Lender determines that the remaining funds in the Replacement
Reserve Account designated for such Replacement, or in the Repairs Escrow
Account designated for such Repair, as applicable, are sufficient to pay such
costs and the then-current estimated cost of completing all remaining Required
Replacements or Required Repairs (at the Maximum Repair Cost), as applicable,
and any other Borrower Requested Replacements, Borrower Requested Repairs,
Additional Lender Replacements, or Additional Lender Repairs that have been
previously approved by Lender;

 

(F)         each supplier, materialman, mechanic, contractor, subcontractor, or
other similar party receiving payments shall have provided, if requested in
writing by Lender, a waiver of liens with respect to amounts which have been
previously paid to them; and

 

(G)         all other conditions for disbursement have been satisfied.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 67
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(9)         Replacements and Repairs Other than Required Replacements or
Required Repairs.

 

(A) Borrower Requested Replacements and Borrower Requested Repairs.

 

Borrower may submit a disbursement request from the Replacement Reserve Account
or the Repairs Escrow Account to reimburse Borrower for any Borrower Requested
Replacement or Borrower Requested Repair. The disbursement request must be in
writing and include an explanation for such request. Lender shall make
disbursements for Borrower Requested Replacements or Borrower Requested Repairs
if:

 

(i)          they are of the type intended to be covered by the Replacement
Reserve Account or the Repairs Escrow Account, as applicable;

 

(ii)         the costs are commercially reasonable;

 

(iii)        the amount of funds in the Replacement Reserve Account or Repairs
Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements or Additional Lender Repairs that have been previously approved by
Lender; and

 

(iv)        all conditions for disbursement from the Replacement Reserve Account
or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit in connection with any such Borrower
Requested Replacements, or an additional deposit to the Repairs Escrow Account
for any such Borrower Requested Repairs.

 

(B)         Additional Lender Replacements and Additional Lender Repairs.

 

Lender may require, as set forth in Section 6.02(b), Section 6.03(c), or
otherwise from time to time, upon written notice to Borrower, that Borrower make
Additional Lender Replacements or Additional Lender Repairs. Lender shall make
disbursements from the Replacement Reserve Account for Additional Lender
Replacements or from the Repairs Escrow Account for Additional Lender Repairs,
as applicable, if:

 

(i)          the costs are commercially reasonable;

 

(ii)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 68
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(iii)        all conditions for disbursement from the Replacement Reserve
Account or Repairs Escrow Account, as applicable, have been satisfied.

 

Nothing in this Loan Agreement shall limit Lender’s right to require an
additional deposit to the Replacement Reserve Account or an increase to the
Monthly Replacement Reserve Deposit for any such Additional Lender Replacements
or an additional deposit to the Repairs Escrow Account for any such Additional
Lender Repair.

 

(10)       Excess Costs.

 

In the event any Replacement or Repair exceeds the approved cost set forth on
the Required Replacement Schedule for Replacements, or the Maximum Repair Cost
for Repairs, Borrower may submit a disbursement request to reimburse Borrower
for such excess cost. The disbursement request must be in writing and include an
explanation for such request. Lender shall make disbursements from the
Replacement Reserve Account or the Repairs Escrow Account, as applicable, if:

 

(A)         the excess cost is commercially reasonable;

 

(B)         the amount of funds in the Replacement Reserve Account or the
Repairs Escrow Account, as applicable, is sufficient to pay such costs and the
then-current estimated cost of completing all remaining Required Replacements or
Required Repairs (at the Maximum Repair Cost), as applicable, and any other
Borrower Requested Replacements, Borrower Requested Repairs, Additional Lender
Replacements, or Additional Lender Repairs that have been previously approved by
Lender; and

 

(C)         all conditions for disbursement from the Replacement Reserve Account
or the Repairs Escrow Account have been satisfied.

 

(11)        Final Disbursements.

 

Upon completion of all Repairs in accordance with this Loan Agreement and so
long as no Event of Default has occurred and is continuing, Lender shall
disburse to Borrower any amounts then remaining in the Repairs Escrow Account.
Upon payment in full of the Indebtedness and release by Lender of the lien of
the Security Instrument, Lender shall disburse to Borrower any and all amounts
then remaining in the Replacement Reserve Account and the Repairs Escrow Account
(if not previously released).

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 69
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(b)          Approvals of Contracts; Assignment of Claims.

 

Lender retains the right to approve all contracts or work orders with
materialmen, mechanics, suppliers, subcontractors, contractors, or other parties
providing labor or materials in connection with the Replacements or Repairs.
Notwithstanding Borrower’s assignment (in the Security Instrument) of its rights
and claims against all Persons supplying labor or materials in connection with
the Replacement or Repairs, Lender will not pursue any such right or claim
unless an Event of Default has occurred and is continuing or as otherwise
provided in Section 14.03(c).

 

(c)          Delays and Workmanship.

 

If any work for any Replacement or Repair has not timely commenced, has not been
timely performed in a workmanlike manner, or has not been timely completed in a
workmanlike manner, Lender may, without notice to Borrower:

 

(1)         withhold disbursements from the Replacement Reserve Account or
Repairs Escrow Account for such unsatisfactory Replacement or Repair, as
applicable;

 

(2)         proceed under existing contracts or contract with third parties to
make or complete such Replacement or Repair;

 

(3)         apply the funds in the Replacement Reserve Account or Repairs Escrow
Account toward the labor and materials necessary to make or complete such
Replacement or Repair, as applicable; or

 

(4)         exercise any and all other remedies available to Lender under this
Loan Agreement or any other Loan Document, including any remedies otherwise
available upon an Event of Default pursuant to the terms of Section 14.02.

 

To facilitate Lender’s completion or making of such Replacements or Repairs,
Lender shall have the right to enter onto the Mortgaged Property and perform any
and all work and labor necessary to make or complete the Replacements or Repairs
and employ watchmen to protect the Mortgaged Property from damage. All funds so
expended by Lender shall be deemed to have been advanced to Borrower, shall be
part of the Indebtedness and shall be secured by the Security Instrument and
this Loan Agreement.

 

(d)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby authorizes and appoints Lender as attorney-in-fact pursuant to
Section 14.03(c).

 

(e)          No Lender Obligation.

 

Nothing in this Loan Agreement shall:

 

(1)         make Lender responsible for making or completing the Replacements or
Repairs;

 

(2)         require Lender to expend funds, whether from the Replacement Reserve
Account, the Repairs Escrow Account, or otherwise, to make or complete any
Replacement or Repair;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 70
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(3)         obligate Lender to proceed with the Replacements or Repairs; or

 

(4)         obligate Lender to demand from Borrower additional sums to make or
complete any Replacement or Repair.

 

(F)           No Lender Warranty.

 

Lender’s approval of any plans for any Replacement or Repair, release of funds
from the Replacement Reserve Account or Repairs Escrow Account, inspection of
the Mortgaged Property by Lender or its agents, representatives, or designees,
or other acknowledgment of completion of any Replacement or Repair in a manner
satisfactory to Lender shall not be deemed an acknowledgment or warranty to any
Person that the Replacement or Repair has been completed in accordance with
applicable building, zoning, or other codes, ordinances, statutes, laws,
regulations, or requirements of any Governmental Authority, such responsibility
being at all times exclusively that of Borrower.

 

ARTICLE 14 - DEFAULTS/REMEDIES

 

Section 14.01         Events of Default.

 

The occurrence of any one or more of the following in this Section 14.01 shall
constitute an Event of Default under this Loan Agreement.

 

(a)          Automatic Events of Default.

 

Any of the following shall constitute an automatic Event of Default:

 

(1)         any failure by Borrower to pay or deposit when due any amount
required by the Note, this Loan Agreement or any other Loan Document;

 

(2)         any failure by Borrower to maintain the insurance coverage required
by any Loan Document;

 

(3)         any failure by Borrower to comply with the provisions of Section
4.02(d) relating to its single asset status;

 

(4)         if any warranty, representation, certification, or statement of
Borrower, Guarantor, or Key Principal in this Loan Agreement or any of the other
Loan Documents is false, inaccurate, or misleading in any material respect when
made;

 

(5)         fraud, gross negligence, willful misconduct, or material
misrepresentation or material omission by or on behalf of Borrower, Guarantor,
or Key Principal or any of their officers, directors, trustees, partners,
members, or managers in connection with:

 

(A)         the application for, or creation of, the Indebtedness;

 

(B)         any financial statement, rent roll, or other report or information
provided to Lender during the term of the Mortgage Loan; or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 71
Article 13 01-16 © 2016 Fannie Mae

 

 

 

 

(C)         any request for Lender’s consent to any proposed action, including a
request for disbursement of Reserve/Escrow Account Funds or Collateral Account
Funds;

 

(6)         the occurrence of any Transfer not permitted by the Loan Documents;

 

(7)         the occurrence of a Bankruptcy Event;

 

(8)         the commencement of a forfeiture action or other similar proceeding,
whether civil or criminal, which, in Lender’s reasonable judgment, could result
in a forfeiture of the Mortgaged Property or otherwise materially impair the
lien created by this Loan Agreement or the Security Instrument or Lender’s
interest in the Mortgaged Property;

 

(9)         if Borrower, Guarantor, or Key Principal is a trust, or if Control
of Borrower, Guarantor, or Key Principal is Transferred or if a Restricted
Ownership Interest in Borrower, Guarantor, or Key Principal would be Transferred
due to the termination or revocation of a trust, the termination or revocation
of such trust, except as set forth in Section 11.03(d);

 

(10)        any failure by Borrower to complete any Repair related to fire,
life, or safety issues in accordance with the terms of this Loan Agreement
within the Completion Period (or such other date set forth on the Required
Repair Schedule or otherwise required by Lender in writing for such Repair); or

 

(11)        any exercise by the holder of any other debt instrument secured by a
mortgage, deed of trust, or deed to secure debt on the Mortgaged Property of a
right to declare all amounts due under that debt instrument immediately due and
payable.

 

(b)          Events of Default Subject to a Specified Cure Period.

 

Any of the following shall constitute an Event of Default subject to the cure
period set forth in the Loan Documents:

 

(1)         if Key Principal or Guarantor is a natural person, the death of such
individual, unless all requirements of Section 11.03(e) are met;

 

(2)         the occurrence of a Guarantor Bankruptcy Event, unless requirements
of Section 11.03(f) are met;

 

(3)         any failure by Borrower, Key Principal, or Guarantor to comply with
the provisions of Section 5.02(b) and Section 5.02(c); or

 

(4)         any failure by Borrower to perform any obligation under this Loan
Agreement or any Loan Document that is subject to a specified written notice and
cure period, which failure continues beyond such specified written notice and
cure period as set forth herein or in the applicable Loan Document.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 72
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

(c)          Events of Default Subject to Extended Cure Period.

 

The following shall constitute an Event of Default if the existence of such
condition or event, or such failure to perform or default in performance
continues for a period of thirty (30) days after written notice by Lender to
Borrower of the existence of such condition or event, or of such failure to
perform or default in performance, provided, however, such period may be
extended for up to an additional thirty (30) days if Borrower, in the discretion
of Lender, is diligently pursuing a cure of such; provided, further, however, no
such written notice, grace period, or extension shall apply if, in Lender’s
discretion, immediate exercise by Lender of a right or remedy under this Loan
Agreement or any Loan Document is required to avoid harm to Lender or impairment
of the Mortgage Loan (including the Loan Documents), the Mortgaged Property or
any other security given for the Mortgage Loan:

 

(1)         any failure by Borrower to perform any of its obligations under this
Loan Agreement or any Loan Document (other than those specified in Section
14.01(a) or Section 14.01(b) above) as and when required.

 

Section 14.02         Remedies.

 

(a)          Acceleration; Foreclosure.

 

If an Event of Default has occurred and is continuing, the entire unpaid
principal balance of the Mortgage Loan, any Accrued Interest, interest accruing
at the Default Rate, the Prepayment Premium (if applicable), and all other
Indebtedness, at the option of Lender, shall immediately become due and payable,
without any prior written notice to Borrower, unless applicable law requires
otherwise (and in such case, after any required written notice has been given).
Lender may exercise this option to accelerate regardless of any prior
forbearance. In addition, Lender shall have all rights and remedies afforded to
Lender hereunder and under the other Loan Documents, including, foreclosure on
and/or the power of sale of the Mortgaged Property, as provided in the Security
Instrument, and any rights and remedies available to Lender at law or in equity
(subject to Borrower’s statutory rights of reinstatement, if any). Any proceeds
of a Foreclosure Event may be held and applied by Lender as additional
collateral for the Indebtedness pursuant to this Loan Agreement. Notwithstanding
the foregoing, the occurrence of any Bankruptcy Event shall automatically
accelerate the Mortgage Loan and all obligations and Indebtedness shall be
immediately due and payable without written notice or further action by Lender.

 

(b)          Loss of Right to Disbursements from Collateral Accounts.

 

If an Event of Default has occurred and is continuing, Borrower shall
immediately lose all of its rights to receive disbursements from the
Reserve/Escrow Accounts and any Collateral Accounts. During the continuance of
any such Event of Default, Lender may use the Reserve/Escrow Account Funds and
any Collateral Account Funds (or any portion thereof) for any purpose,
including:

 

(1)         repayment of the Indebtedness, including principal prepayments and
the Prepayment Premium applicable to such full or partial prepayment, as
applicable (however, such application of funds shall not cure or be deemed to
cure any Event of Default);

 

(2)         reimbursement of Lender for all losses and expenses (including
reasonable legal fees) suffered or incurred by Lender as a result of such Event
of Default;

 

(3)         completion of the Replacement or Repair or for any other replacement
or repair to the Mortgaged Property; and

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 73
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

(4)         payment of any amount expended in exercising (and the exercise of)
all rights and remedies available to Lender at law or in equity or under this
Loan Agreement or under any of the other Loan Documents.

 

Nothing in this Loan Agreement shall obligate Lender to apply all or any portion
of the Reserve/Escrow Account Funds or Collateral Account Funds on account of
any Event of Default by Borrower or to repayment of the Indebtedness or in any
specific order of priority.

 

(c)          Remedies Cumulative.

 

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law, and each shall be cumulative and may be exercised
concurrently, independently, or successively, in any order. Lender shall not be
required to demonstrate any actual impairment of its security or any increased
risk of additional default by Borrower in order to exercise any of its remedies
with respect to an Event of Default.

 

Section 14.03         Additional Lender Rights; Forbearance.

 

(a)          No Effect Upon Obligations.

 

Lender may, but shall not be obligated to, agree with Borrower, from time to
time, and without giving notice to, or obtaining the consent of, or having any
effect upon the obligations of, Guarantor, Key Principal, or other third party
obligor, to take any of the following actions:

 

(1)         the time for payment of the principal of or interest on the
Indebtedness may be extended, or the Indebtedness may be renewed in whole or in
part;

 

(2)         the rate of interest on or period of amortization of the Mortgage
Loan or the amount of the Monthly Debt Service Payments payable under the Loan
Documents may be modified;

 

(3)         the time for Borrower’s performance of or compliance with any
covenant or agreement contained in any Loan Document, whether presently existing
or hereinafter entered into, may be extended or such performance or compliance
may be waived;

 

(4)         any or all payments due under this Loan Agreement or any other Loan
Document may be reduced;

 

(5)         any Loan Document may be modified or amended by Lender and Borrower
in any respect, including an increase in the principal amount of the Mortgage
Loan;

 

(6)         any amounts under this Loan Agreement or any other Loan Document may
be released;

 

(7)         any security for the Indebtedness may be modified, exchanged,
released, surrendered, or otherwise dealt with, or additional security may be
pledged or mortgaged for the Indebtedness;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 74
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

(8)         the payment of the Indebtedness or any security for the
Indebtedness, or both, may be subordinated to the right to payment or the
security, or both, of any other present or future creditor of Borrower; or

 

(9)         any other terms of the Loan Documents may be modified.

 

(b)          No Waiver of Rights or Remedies.

 

Any waiver of an Event of Default or forbearance by Lender in exercising any
right or remedy under this Loan Agreement or any other Loan Document or
otherwise afforded by applicable law, shall not be a waiver of any other Event
of Default or preclude the exercise or failure to exercise of any other right or
remedy. The acceptance by Lender of payment of all or any part of the
Indebtedness after the due date of such payment, or in an amount which is less
than the required payment, shall not be a waiver of Lender’s right to require
prompt payment when due of all other payments on account of the Indebtedness or
to exercise any remedies for any failure to make prompt payment. Enforcement by
Lender of any security for the Indebtedness shall not constitute an election by
Lender of remedies so as to preclude the exercise or failure to exercise of any
other right available to Lender. Lender’s receipt of any insurance proceeds or
amounts in connection with a Condemnation Action shall not operate to cure or
waive any Event of Default.

 

(c)          Appointment of Lender as Attorney-In-Fact.

 

Borrower hereby irrevocably makes, constitutes, and appoints Lender (and any
officer of Lender or any Person designated by Lender for that purpose) as
Borrower’s true and lawful proxy and attorney-in-fact (and agent-in-fact) in
Borrower’s name, place, and stead, with full power of substitution, to:

 

(1)         use any of the funds in the Replacement Reserve Account or Repairs
Escrow Account for the purpose of making or completing the Replacements or
Repairs;

 

(2)         make such additions, changes, and corrections to the Replacements or
Repairs as shall be necessary or desirable to complete the Replacements or
Repairs;

 

(3)         employ such contractors, subcontractors, agents, architects, and
inspectors as shall be required for such purposes;

 

(4)         pay, settle, or compromise all bills and claims for materials and
work performed in connection with the Replacements or Repairs, or as may be
necessary or desirable for the completion of the Replacements or Repairs, or for
clearance of title;

 

(5)         adjust and compromise any claims under any and all policies of
insurance required pursuant to this Loan Agreement and any other Loan Document,
subject only to Borrower’s rights under this Loan Agreement;

 

(6)         appear in and prosecute any action arising from any insurance
policies;

 

(7)         collect and receive the proceeds of insurance, and to deduct from
such proceeds Lender’s expenses incurred in the collection of such proceeds;

 

(8)         commence, appear in, and prosecute, in Lender’s or Borrower’s name,
any Condemnation Action;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 75
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

(9)         settle or compromise any claim in connection with any Condemnation
Action;

 

(10)        execute all applications and certificates in the name of Borrower
which may be required by any of the contract documents;

 

(11)        prosecute and defend all actions or proceedings in connection with
the Mortgaged Property or the rehabilitation and repair of the Mortgaged
Property;

 

(12)        take such actions as are permitted in this Loan Agreement and any
other Loan Documents;

 

(13)        execute such financing statements and other documents and to do such
other acts as Lender may require to perfect and preserve Lender’s security
interest in, and to enforce such interests in, the collateral; and

 

(14)        carry out any remedy provided for in this Loan Agreement and any
other Loan Documents, including endorsing Borrower’s name to checks, drafts,
instruments and other items of payment and proceeds of the collateral, executing
change of address forms with the postmaster of the United States Post Office
serving the address of Borrower, changing the address of Borrower to that of
Lender, opening all envelopes addressed to Borrower, and applying any payments
contained therein to the Indebtedness.

 

Borrower hereby acknowledges that the constitution and appointment of such proxy
and attorney-in-fact are coupled with an interest and are irrevocable and shall
not be affected by the disability or incompetence of Borrower. Borrower
specifically acknowledges and agrees that this power of attorney granted to
Lender may be assigned by Lender to Lender’s successors or assigns as holder of
the Note (and the other Loan Documents). The foregoing powers conferred on
Lender under this Section 14.03(c) shall not impose any duty upon Lender to
exercise any such powers and shall not require Lender to incur any expense or
take any action. Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Loan Agreement and any other Loan Documents.

 

Notwithstanding the foregoing provisions, Lender shall not exercise its rights
as set forth in this Section 14.03(c) unless: (A) an Event of Default has
occurred and is continuing, or (B) Lender determines, in its discretion, that
exigent circumstances exist or that such exercise is necessary or prudent in
order to protect and preserve the Mortgaged Property, or Lender’s lien priority
and security interest in the Mortgaged Property.

 

(d)          Borrower Waivers.

 

If more than one Person signs this Loan Agreement as Borrower, each Borrower,
with respect to any other Borrower, hereby agrees that Lender, in its
discretion, may:

 

(1)         bring suit against Borrower, or any one or more of Borrower, jointly
and severally, or against any one or more of them;

 

(2)         compromise or settle with any one or more of the persons
constituting Borrower, for such consideration as Lender may deem proper;

 

(3)         release one or more of the persons constituting Borrower, from
liability; or

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 76
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

(4)         otherwise deal with Borrower, or any one or more of them, in any
manner, and no such action shall impair the rights of Lender to collect from any
Borrower the full amount of the Indebtedness.

 

Section 14.04         Waiver of Marshaling.

 

Notwithstanding the existence of any other security interests in the Mortgaged
Property held by Lender or by any other party, Lender shall have the right to
determine the order in which any or all of the Mortgaged Property shall be
subjected to the remedies provided in this Loan Agreement, any other Loan
Document or applicable law. Lender shall have the right to determine the order
in which all or any part of the Indebtedness is satisfied from the proceeds
realized upon the exercise of such remedies. Borrower and any party who now or
in the future acquires a security interest in the Mortgaged Property and who has
actual or constructive notice of this Loan Agreement waives any and all right to
require the marshaling of assets or to require that any of the Mortgaged
Property be sold in the inverse order of alienation or that any of the Mortgaged
Property be sold in parcels or as an entirety in connection with the exercise of
any of the remedies permitted by applicable law or provided in this Loan
Agreement or any other Loan Documents.

 

Lender shall account for any moneys received by Lender in respect of any
foreclosure on or disposition of collateral hereunder and under the other Loan
Documents provided that Lender shall not have any duty as to any collateral, and
Lender shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers. NONE OF LENDER OR ITS AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO BORROWER (A) FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED PURSUANT TO A FINAL,
NON-APPEALABLE COURT ORDER BY A COURT OF COMPETENT JURISDICTION, NOR (B) FOR ANY
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE 15 - MISCELLANEOUS

 

Section 15.01         Governing Law; Consent to Jurisdiction and Venue.

 

(a)          Governing Law.

 

This Loan Agreement and any other Loan Document which does not itself expressly
identify the law that is to apply to it, shall be governed by the laws of the
Property Jurisdiction without regard to the application of choice of law
principles.

 

(b)          Venue.

 

Any controversy arising under or in relation to this Loan Agreement or any other
Loan Document shall be litigated exclusively in the Property Jurisdiction
without regard to conflicts of laws principles. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction shall have exclusive
jurisdiction over all controversies which shall arise under or in relation to
this Loan Agreement or any other Loan Document. Borrower irrevocably consents to
service, jurisdiction, and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence, or otherwise.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 77
Article 14 01-16 © 2016 Fannie Mae

 

 

 

 

Section 15.02         Notice.

 

(a)          Process of Serving Notice.

 

Except as otherwise set forth herein or in any other Loan Document, all notices
under this Loan Agreement and any other Loan Document shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at Borrower’s Notice Address and
Lender’s Notice Address, as applicable; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)          Change of Address.

 

Any party to this Loan Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other parties
identified on the Summary of Loan Terms in accordance with this Section 15.02.

 

(c)          Default Method of Notice.

 

Any required notice under this Loan Agreement or any other Loan Document which
does not specify how notices are to be given shall be given in accordance with
this Section 15.02.

 

(d)          Receipt of Notices.

 

Neither Borrower nor Lender shall refuse or reject delivery of any notice given
in accordance with this Loan Agreement. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 78
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

Section 15.03         Successors and Assigns Bound; Sale of Mortgage Loan.

 

(a)          Binding Agreement.

 

This Loan Agreement shall bind, and the rights granted by this Loan Agreement
shall inure to, the successors and assigns of Lender and the permitted
successors and assigns of Borrower. However, a Transfer not permitted by this
Loan Agreement shall be an Event of Default and shall be void ab initio.

 

(b)          Sale of Mortgage Loan; Change of Servicer.

 

Nothing in this Loan Agreement shall limit Lender’s (including its successors
and assigns) right to sell or transfer the Mortgage Loan or any interest in the
Mortgage Loan. The Mortgage Loan or a partial interest in the Mortgage Loan
(together with this Loan Agreement and the other Loan Documents) may be sold one
or more times without prior written notice to Borrower. A sale may result in a
change of the Loan Servicer.

 

Section 15.04         Counterparts.

 

This Loan Agreement may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

 

Section 15.05         Joint and Several (or Solidary) Liability.

 

If more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons shall be joint and several (solidary instead for purposes of
Louisiana law).

 

Section 15.06         Relationship of Parties; No Third Party Beneficiary.

 

(a)          Solely Creditor and Debtor.

 

The relationship between Lender and Borrower shall be solely that of creditor
and debtor, respectively, and nothing contained in this Loan Agreement shall
create any other relationship between Lender and Borrower. Nothing contained in
this Loan Agreement shall constitute Lender as a joint venturer, partner, or
agent of Borrower, or render Lender liable for any debts, obligations, acts,
omissions, representations, or contracts of Borrower.

 

(b)          No Third Party Beneficiaries.

 

No creditor of any party to this Loan Agreement and no other Person shall be a
third party beneficiary of this Loan Agreement or any other Loan Document or any
account created or contemplated under this Loan Agreement or any other Loan
Document. Nothing contained in this Loan Agreement shall be deemed or construed
to create an obligation on the part of Lender to any third party nor shall any
third party have a right to enforce against Lender any right that Borrower may
have under this Loan Agreement. Without limiting the foregoing:

 

(1)         any Servicing Arrangement between Lender and any Loan Servicer shall
constitute a contractual obligation of such Loan Servicer that is independent of
the obligation of Borrower for the payment of the Indebtedness;

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 79
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

(2)         Borrower shall not be a third party beneficiary of any Servicing
Arrangement; and

 

(3)         no payment by the Loan Servicer under any Servicing Arrangement will
reduce the amount of the Indebtedness.

 

Section 15.07         Severability; Entire Agreement; Amendments.

 

The invalidity or unenforceability of any provision of this Loan Agreement or
any other Loan Document shall not affect the validity or enforceability of any
other provision of this Loan Agreement or of any other Loan Document, all of
which shall remain in full force and effect, including the Guaranty. This Loan
Agreement contains the complete and entire agreement among the parties as to the
matters covered, rights granted, and the obligations assumed in this Loan
Agreement. This Loan Agreement may not be amended or modified except by written
agreement signed by the parties hereto.

 

Section 15.08         Construction.

 

(a)          The captions and headings of the sections of this Loan Agreement
and the Loan Documents are for convenience only and shall be disregarded in
construing this Loan Agreement and the Loan Documents.

 

(b)          Any reference in this Loan Agreement to an “Exhibit” or “Schedule”
or a “Section” or an “Article” shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an Exhibit or Schedule attached to this
Loan Agreement or to a Section or Article of this Loan Agreement.

 

(c)          Any reference in this Loan Agreement to a statute or regulation
shall be construed as referring to that statute or regulation as amended from
time to time.

 

(d)          Use of the singular in this Loan Agreement includes the plural and
use of the plural includes the singular.

 

(e)          As used in this Loan Agreement, the term “including” means
“including, but not limited to” or “including, without limitation,” and is for
example only and not a limitation.

 

(f)          Whenever Borrower’s knowledge is implicated in this Loan Agreement
or the phrase “to Borrower’s knowledge” or a similar phrase is used in this Loan
Agreement, Borrower’s knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower’s knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Loan Agreement, if Lender’s
approval, designation, deteimination, selection, estimate, action, or decision
is required, permitted, or contemplated hereunder, such approval, designation,
determination, selection, estimate, action, or decision shall be made in
Lender’s sole and absolute discretion.

 

(h)          All references in this Loan Agreement to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(i)          “Lender may” shall mean at Lender’s discretion, but shall not be an
obligation.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 80
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

(j)          If the Mortgage Loan proceeds are disbursed on a date that is later
than the Effective Date, as described in Section 2.02(a)(1), the representations
and warranties in the Loan Documents with respect to the ownership and operation
of the Mortgaged Property shall be deemed to be made as of the disbursement
date.

 

Section 15.09         Mortgage Loan Servicing.

 

All actions regarding the servicing of the Mortgage Loan, including the
collection of payments, the giving and receipt of notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives notice to the contrary. If Borrower receives conflicting notices
regarding the identity of the Loan Servicer or any other subject, any such
written notice from Lender shall govern. The Loan Servicer may change from time
to time (whether related or unrelated to a sale of the Mortgage Loan). If there
is a change of the Loan Servicer, Borrower will be given written notice of the
change.

 

Section 15.10         Disclosure of Information.

 

Lender may furnish information regarding Borrower, Key Principal, or Guarantor,
or the Mortgaged Property to third parties with an existing or prospective
interest in the servicing, enforcement, evaluation, performance, purchase, or
securitization of the Mortgage Loan, including trustees, master servicers,
special servicers, rating agencies, and organizations maintaining databases on
the underwriting and performance of multifamily mortgage loans. Borrower
irrevocably waives any and all rights it may have under applicable law to
prohibit such disclosure, including any right of privacy.

 

Section 15.11         Waiver; Conflict.

 

No specific waiver of any of the terms of this Loan Agreement shall be
considered as a general waiver. If any provision of this Loan Agreement is in
conflict with any provision of any other Loan Document, the provision contained
in this Loan Agreement shall control.

 

Section 15.12         No Reliance.

 

Borrower acknowledges, represents, and warrants that:

 

(a)          it understands the nature and structure of the transactions
contemplated by this Loan Agreement and the other Loan Documents;

 

(b)          it is familiar with the provisions of all of the documents and
instruments relating to such transactions;

 

(c)          it understands the risks inherent in such transactions, including
the risk of loss of all or any part of the Mortgaged Property;

 

(d)          it has had the opportunity to consult counsel; and

 

(e)          it has not relied on Lender for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Loan Agreement or any other Loan Document or otherwise relied on Lender
in any manner in connection with interpreting, entering into, or otherwise in
connection with this Loan Agreement, any other Loan Document, or any of the
matters contemplated hereby or thereby.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 81
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

Section 15.13         Subrogation.

 

If, and to the extent that, the proceeds of the Mortgage Loan are used to pay,
satisfy, or discharge any obligation of Borrower for the payment of money that
is secured by a pre-existing mortgage, deed of trust, or other lien encumbering
the Mortgaged Property, such Mortgage Loan proceeds shall be deemed to have been
advanced by Lender at Borrower’s request, and Lender shall automatically, and
without further action on its part, be subrogated to the rights, including lien
priority, of the owner or holder of the obligation secured by such prior lien,
whether or not such prior lien is released.

 

Section 15.14         Counting of Days.

 

Except where otherwise specifically provided, any reference in this Loan
Agreement to a period of “days” means calendar days, not Business Days. If the
date on which Borrower is required to perform an obligation under this Loan
Agreement is not a Business Day, Borrower shall be required to perform such
obligation by the Business Day immediately preceding such date; provided,
however, in respect of any Payment Date, or if the Maturity Date is other than a
Business Day, Borrower shall be obligated to make such payment by the Business
Day immediately following such date.

 

Section 15.15         Revival and Reinstatement of Indebtedness.

 

If the payment of all or any part of the Indebtedness by Borrower, Guarantor, or
any other Person, or the transfer to Lender of any collateral or other property
should for any reason subsequently be declared to be void or voidable under any
state or federal law relating to creditors’ rights, including provisions of the
Insolvency Laws relating to a Voidable Transfer, and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then the amount of such Voidable Transfer
or the amount of such Voidable Transfer that Lender is required or elects to
repay or restore, including all reasonable costs, expenses, and attorneys’ fees
incurred by Lender in connection therewith, and the Indebtedness shall be
automatically revived, reinstated, and restored by such amount and shall exist
as though such Voidable Transfer had never been made.

 

Section 15.16         Time is of the Essence.

 

Borrower agrees that, with respect to each and every obligation and covenant
contained in this Loan Agreement and the other Loan Documents, time is of the
essence.

 

Section 15.17         Final Agreement.

 

THIS LOAN AGREEMENT ALONG WITH ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. All
prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Loan Agreement and the other
Loan Documents. This Loan Agreement, the other Loan Documents, and any of their
provisions may not be waived, modified, amended, discharged, or terminated
except by an agreement in writing signed by the party against which the
enforcement of the waiver, modification, amendment, discharge, or termination is
sought, and then only to the extent set forth in that agreement.

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 82
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

Section 15.18 WAIVER OF TRIAL BY JURY.

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF BORROWER AND LENDER
(a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING OUT OF THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE
RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER, THAT IS TRIABLE OF
RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

IN WITNESS WHEREOF, Borrower and Lender have signed and delivered this Loan
Agreement under seal (where applicable) or have caused this Loan Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Lender intend
that this Loan Agreement shall be deemed to be signed and delivered as a sealed
instrument.

 

[Remainder of Page Intentionally Blank]

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page 83
Article 15 01-16 © 2016 Fannie Mae

 

 

 

 

  BORROWER:       BR CWS CASCADES I OWNER, LLC, a Delaware limited liability
company       By: BR CWS 2017 Portfolio JV, LLC, a Delaware limited liability
company, its sole member

 

  By: BR CWS Portfolio Member, LLC, a   Delaware limited liability company, its
  Manager

 

  By: /s/ Jordan B. Ruddy     Jordan B. Ruddy     Authorized Signatory

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page S-1
Signature Page 01-16 © 2016 Fannie Mae

 

 

 

 

  FANNIE MAE:

 

  By: Wells Fargo Bank, National Association, a national banking association,
its attorney-in-fact

 

  By: /s/ Christian Adrian     Christian Adrian     Managing Director

 

Multifamily Loan and Security Agreement     (Non-Recourse) Form 6001.NR Page S-2
Signature Page 01-16 © 2016 Fannie Mae

 

 

 

 

SCHEDULE 1

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Definitions Schedule

(Interest Rate Type — Structured ARM (1 and 3 Month LIBOR))

 

Capitalized terms used in the Loan Agreement have the meanings given to such
terms in this Definitions Schedule.

 

“Accrued Interest” means unpaid interest, if any, on the Mortgage Loan that has
not been added to the unpaid principal balance of the Mortgage Loan pursuant to
Section 2.02(b) (Capitalization of Accrued But Unpaid Interest) of the Loan
Agreement.

 

“Additional Lender Repairs” means repairs of the type listed on the Required
Repair Schedule but not otherwise identified thereon that are determined
advisable by Lender to keep the Mortgaged Property in good order and repair
(ordinary wear and tear excepted) and in good marketable condition or to prevent
deterioration of the Mortgaged Property.

 

“Additional Lender Replacements” means replacements of the type listed on the
Required Replacement Schedule but not otherwise identified thereon that are
determined advisable by Lender to keep the Mortgaged Property in good order and
repair (ordinary wear and tear excepted) and in good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Adjustable Rate” has the meaning set forth in the Summary of Loan Terms.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
is in Control of, is under the Control of, or is under Control with, such
Person.

 

“Affiliate Transfer” shall have the meaning set forth in Section 11.03(h)(1) of
the Loan Agreement.

 

“Amortization Period” has the meaning set forth in the Summary of Loan Tends.

 

“Amortization Type” has the meaning set forth in the Summary of Loan Terms.

 

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended (e.g., 31
U.S.C. Sections 5311-5330).

 

“Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Borrower;

 

(b)          the acknowledgment in writing by Borrower (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Borrower;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Borrower; or

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 1 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

(e)          the appointment of a receiver(other than a receiver appointed at
the direction or request of Lender under the terms of the Loan Documents),
liquidator, custodian, sequestrator, trustee or other similar officer who
exercises control over Borrower or any substantial part of the assets of
Borrower;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Bankruptcy Event until the ninetieth (90th) day after filing (if not
earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor, or
Key Principal, (2) any Person Controlling Borrower, Guarantor, or Key Principal,
or (3) any Person Controlled by or under common Control with Borrower,
Guarantor, or Key Principal (in which event such case or proceeding shall be a
Bankruptcy Event immediately).

 

“Borrower” means, individually (and jointly and severally (solidarily instead
for purposes of Louisiana law) if more than one), the entity (or entities)
identified as “Borrower” in the first paragraph of the Loan Agreement.

 

“Borrower Affiliate” means, as to Borrower, Guarantor or Key Principal:

 

(a)          any Person that owns any direct ownership interest in Borrower,
Guarantor or Key Principal; except that if Guarantor or Key Principal is a
Publicly-Held Corporation or a Publicly-Held Trust, then only the shareholders
or beneficial owners of such Publicly-Held Corporation or a Publicly-Held Trust
with the power to vote twenty percent (20%) or more of the ownership interests
in Guarantor or Key Principal;

 

(b)          any Person that indirectly owns, with the power to vote, twenty
percent (20%) or more of the ownership interests in Borrower, Guarantor or Key
Principal;

 

(c)          any Person Controlled by, under common Control with, or which
Controls, Borrower, Guarantor or Key Principal;

 

(d)          any entity in which Borrower, Guarantor or Key Principal directly
or indirectly owns, with the power to vote, twenty percent (20%) or more of the
ownership interests in such entity; or

 

(e)          any other individual that is related (to the third degree of
consanguinity) by blood or marriage to Borrower, Guarantor or Key Principal.

 

“Borrower Requested Repairs” means repairs not listed on the Required Repair
Schedule requested by Borrower to be reimbursed from the Repairs Escrow Account
and determined advisable by Lender to keep the Mortgaged Property in good order
and repair and in a good marketable condition or to prevent deterioration of the
Mortgaged Property.

 

“Borrower Requested Replacements” means replacements not listed on the Required
Replacement Schedule requested by Borrower to be reimbursed from the Replacement
Reserve Account and determined advisable by Lender to keep the Mortgaged
Property in good order and repair and in a good marketable condition or to
prevent deterioration of the Mortgaged Property.

 

“Borrower’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Borrower’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 2 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“BR Member” shall have the meaning set forth in Section 11.03(h)(3) of the Loan
Agreement.

 

“Business Day” means any day other than (a) a Saturday, (b) a Sunday, (c) a day
on which Lender is not open for business, or (d) a day on which the Federal
Reserve Bank of New York is not open for business.

 

“Collateral Account Funds” means, collectively, the funds on deposit in any or
all of the Collateral Accounts, including the Reserve/Escrow Account Funds.

 

“Collateral Accounts” means any account designated as such by Lender pursuant to
a Collateral Agreement or as established pursuant to this Loan Agreement,
including the Reserve/Escrow Account.

 

“Collateral Agreement” means any separate agreement between Borrower and Lender
for the establishment of any other fund, reserve or account.

 

“Completion Period” has the meaning set forth in the Summary of Loan Terms.

 

“Condemnation Action” has the meaning set forth in the Security Instrument.

 

“Control” (including with correlative meanings, such as “Controlling,”
“Controlled by” and “under common Control with”) means, as applied to any
entity, the ability, directly or indirectly, whether by ownership or shares or
other equity interests, by contract or otherwise, (a) to elect a majority of the
directors of a corporation, (b) to make management decisions on behalf of, or
independently to select the managing partner of a partnership or the managing
member or manager (if non-member managed) of a limited liability company, (c) to
remove, appoint or substitute the trustee of a trust, or (d) independently to
remove and then select a majority of those individuals exercising managerial
authority over an entity.

 

“Conversion” means the conversion of the Mortgage Loan from an adjustable rate
to a fixed rate and, if applicable, the extension of the Maturity Date of the
Mortgage Loan to the New Maturity Date.

 

“Conversion Amendment” means Lender’s then-current form of Amendment to
Multifamily Loan and Security Agreement to be executed by Borrower and Lender to
amend or restate all or any part of this Loan Agreement (including any
Schedules, Exhibits or other attachments) in connection with, and reflecting the
terms of, a Conversion of the Mortgage Loan.

 

“Conversion Closing Date” means, after Borrower exercises the Conversion Option,
the date designated by Lender for the closing of the Conversion which date (a)
is a Business Day, (b) is within the Conversion Period, and (c) is not more than
ten (10) days after the Conversion Exercise Date.

 

“Conversion Effective Date” means, if the Conversion Exercise Date occurs on a
Payment Date, the first (1st) day of the calendar month following the Conversion
Exercise Date, or, if the Conversion Exercise Date occurs on any other day other
than a Payment Date, the first (1st) day of the second (2nd) calendar month
following the Conversion Exercise Date, but in no event shall the Conversion
Effective Date be after the last day of the Conversion Period.

 

“Conversion Exercise Date” means the date that Borrower accepts the rate quote
provided by Lender in connection with Borrower’s Rate Lock Request.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 3 Fannie Mae 01-16 2016
Fannie Mae

 

 

 

 

“Conversion Option” means Borrower’s one-time option to effect the Conversion
pursuant to the terms of the Loan Agreement.

 

“Conversion Period” means the period commencing on the first (1st) day of the
second (2nd) Loan Year and ending on the first (1st) day of the third (3rd)
month prior to the Maturity Date of the Mortgage Loan.

 

“Conversion Review Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Credit Score” means a numerical value or a categorization derived from a
statistical tool or modeling system used to measure credit risk and predict the
likelihood of certain credit behaviors, including default.

 

“Current Index” has the meaning set forth in the Summary of Loan Terms.

 

“Debt Service Amounts” means the Monthly Debt Service Payments and all other
amounts payable under the Loan Agreement, the Note, the Security Instrument or
any other Loan Document.

 

“Debt Service Coverage Ratio” means the ratio of (a) the Net Operating Income of
the Mortgaged Property, to (b) the underwritten debt service for the Mortgage
Loan at the proposed Fixed Rate for the trailing twelve (12) month period from
the date of the most recently received quarterly financial statements prepared
by Borrower for the Mortgaged Property, provided that (1) the interest rate used
in determining such ratio shall be the greater of (A) the Fixed Rate, or (B) the
Underwriting Interest Rate (if any), and (2) an Amortization Period of three
hundred sixty (360) months shall be used in determining such ratio.

 

“Default Rate” means an interest rate equal to the lesser of:

 

(a)          the sum of the Interest Rate plus four (4) percentage points; or

 

(b)          the maximum interest rate which may be collected from Borrower
under applicable law.

 

“Definitions Schedule” means this Schedule 1 (Definitions Schedule) to the Loan
Agreement.

 

“Economic Sanctions” means any economic or financial sanction administered or
enforced by the United States Government (including, without limitation, those
administered by OFAC at http ://www. treasury. gov/about/organizational-
structure/offices/Pages/Office-o f-Foreign-Assets-Control.aspx), the U.S.
Department of Commerce, or the U.S. Department of State.

 

“Effective Date” has the meaning set forth in the Summary of Loan Terms.

 

“Employee Benefit Plan” means a plan described in Section 3(3) of ERISA,
regardless of whether the plan is subject to ERISA.

 

“Enforcement Costs” has the meaning set forth in the Security Instrument.

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the Effective Date made by Original Borrower to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 4 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Environmental Inspections” has the meaning set forth in the Environmental
Indemnity Agreement.

 

“Environmental Laws” has the meaning set forth in the Environmental Indemnity
Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” shall mean, with respect to Borrower, any entity that,
together with Borrower, would be treated as a single employer under Section
414(b) or (c) of the Internal Revenue Code, or Section 4001(a)(14) of ERISA, or
the regulations thereunder.

 

“ERISA Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (or related trust) that is subject to the requirements of
Title IV of ERISA, Sections 430 or 431 of the Internal Revenue Code, or Sections
302, 303, or 304 of ERISA, which is maintained or contributed to by Borrower or
its ERISA Affiliates.

 

“Event of Default” means the occurrence of any event listed in Section 14.01
(Events of Default) of the Loan Agreement.

 

“Exceptions to Representations and Warranties Schedule” means that certain
Schedule 7 (Exceptions to Representations and Warranties Schedule) to the Loan
Agreement.

 

“First Payment Date” has the meaning set forth in the Summary of Loan Terms.

 

“First Principal and Interest Payment Date” has the meaning set forth in the
Summary of Loan Terms, if applicable.

 

“Fixed Monthly Principal Component” has the meaning set forth in the Summary of
Loan Terms.

 

“Fixed Rate” means an interest rate per annum equal to the sum of the Investor
Yield, the Servicing Fee and the Guaranty Fee.

 

“Fixed Rate Amortization Factor” has the meaning set forth in the Summary of
Loan Terms.

 

“Fixed Rate Option” means, in connection with a Conversion, Borrower’s selection
of one (1) of the following fixed rate options for the Mortgage Loan, which
shall be effective from and after the Conversion Effective Date:

 

(a)          seven (7) year term with a five (5) year yield maintenance period;

 

(b)          seven (7) year term with a six and one-half (6.5) year yield
maintenance period;

 

(c)          ten (10) year term with a seven (7) year yield maintenance period;
or

 

(d)          ten (10) year term with a nine and one-half (9.5) year yield
maintenance period.

 

“Fixtures” has the meaning set forth in the Security Instrument.

 

“Force Majeure” shall mean acts of God. acts of war, civil disturbance,
governmental action (including the revocation or refusal to grant licenses or
permits, where such revocation or refusal is not due to the fault of Borrower),
strikes, lockouts, fire, unavoidable casualties or any other causes beyond the
reasonable control of Borrower (other than lack of financing), and of which
Borrower shall have notified Lender in writing within ten (10) days after its
occurrence.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 5 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Foreclosure Event” means:

 

(a)          foreclosure under the Security Instrument;

 

(b)          any other exercise by Lender of rights and remedies (whether under
the Security Instrument or under applicable law, including Insolvency Laws) as
holder of the Mortgage Loan and/or the Security Instrument, as a result of which
Lender (or its designee or nominee) or a third party purchaser becomes owner of
the Mortgaged Property;

 

(c)          delivery by Borrower to Lender (or its designee or nominee) of a
deed or other conveyance of Borrower’s interest in the Mortgaged Property in
lieu of any of the foregoing; or

 

(d)          in Louisiana, any dation en paiement.

 

“Good Faith Deposit” means a fee in an amount equal to two percent (2%) of the
unpaid principal balance of the Mortgage Loan immediately prior to the Initial
Fixed Rate Payment Date.

 

“Goods” has the meaning set forth in the Security Instrument.

 

“Governmental Authority” means any court, board, commission, department or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over Borrower or the Mortgaged
Property or the use, operation or improvement of the Mortgaged Property.

 

“Guarantor” means, individually and collectively, any guarantor of the
Indebtedness or any other obligation of Borrower under any Loan Document.

 

“Guarantor Bankruptcy Event” means any one or more of the following:

 

(a)          the commencement, filing or continuation of a voluntary case or
proceeding under one or more of the Insolvency Laws by Guarantor;

 

(b)          the acknowledgment in writing by Guarantor (other than to Lender in
connection with a workout) that it is unable to pay its debts generally as they
mature;

 

(c)          the making of a general assignment for the benefit of creditors by
Guarantor;

 

(d)          the commencement, filing or continuation of an involuntary case or
proceeding under one or more Insolvency Laws against Guarantor; or

 

(e)          the appointment of a receiver, liquidator, custodian, sequestrator,
trustee or other similar officer who exercises control over Guarantor or any
substantial part of the assets of Guarantor, as applicable;

 

provided, however, that any proceeding or case under (d) or (e) above shall not
be a Guarantor Bankruptcy Event until the ninetieth (90th) day after filing (if
not earlier dismissed) so long as such proceeding or case occurred without the
consent, encouragement or active participation of (1) Borrower, Guarantor or Key
Principal, (2) any Person Controlling Borrower, Guarantor or Key Principal, or
(3) any Person Controlled by or under common Control with Borrower, Guarantor or
Key Principal (in which event such case or proceeding shall be a Guarantor
Bankruptcy Event immediately).

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 6 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Guarantor’s General Business Address” has the meaning set forth in the Summary
of Loan Terms.

 

“Guarantor’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Guaranty” means, individually and collectively, any Payment Guaranty,
Non-Recourse Guaranty or other guaranty executed by Guarantor in connection with
the Mortgage Loan.

 

“Guaranty Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Immediate Family Members” means a child, stepchild, grandchild, spouse,
sibling, or parent, each of whom is not a Prohibited Person.

 

“Imposition Deposits” has the meaning set forth in the Security Instrument.

 

“Impositions” has the meaning set forth in the Security Instrument.

 

“Improvements” has the meaning set forth in the Security Instrument.

 

“Indebtedness” has the meaning set forth in the Security Instrument.

 

“Index” has the meaning set forth in the Summary of Loan Terms.

 

“Initial Adjustable Rate” has the meaning set forth in the Summary of Loan
Terms.

 

“Initial Fixed Rate Payment Date” means the first (1st) day of the calendar
month following the Conversion Effective Date.

 

“Initial Monthly Debt Service Payment” has the meaning set forth in the Summary
of Loan Terms.

 

“Initial Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Insolvency Laws” means the United States Bankruptcy Code, 11 U.S.C. Section
101, et seq., together with any other federal or state law affecting debtor and
creditor rights or relating to the bankruptcy, insolvency, reorganization,
arrangement, moratorium, readjustment of debt, dissolution, liquidation or
similar laws, proceedings, or equitable principles affecting the enforcement of
creditors’ rights, as amended from time to time.

 

“Insolvent” means:

 

(a)          that the sum total of all of a specified Person’s liabilities
(whether secured or unsecured, contingent or fixed, or liquidated or
unliquidated) is in excess of the value of such Person’s non-exempt assets,
i.e., all of the assets of such Person that are available to satisfy claims of
creditors; or

 

(b)          such Person’s inability to pay its debts as they become due.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 7 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Intended Prepayment Date” means the date upon which Borrower intends to make a
prepayment on the Mortgage Loan, as set forth in the Prepayment Notice.

 

“Interest Accrual Method” has the meaning set forth in the Summary of Loan
Terms.

 

“Interest Only Term” has the meaning set forth in the Summary of Loan Terms.

 

“Interest Rate” means the Initial Adjustable Rate or the Adjustable Rate, as
applicable.

 

“Interest Rate Type” has the meaning set forth in the Summary of Loan Terms.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investor” means any Person to whom Lender intends to (a) sell, transfer,
deliver or assign the Mortgage Loan in the secondary mortgage market, or (b)
sell an MBS backed by the Mortgage Loan.

 

“Investor Yield” means, in connection with a Conversion, the percentage equal to
(a) the required net yield offered for purchase by Fannie Mae or (b) the MBS
pass-through rate offered for purchase by regular buyers of mortgage backed
securities, as applicable, for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower).

 

“Key Principal” means, collectively:

 

(a)          the natural person(s) or entity that Controls Borrower that Lender
determines is critical to the successful operation and management of Borrower
and the Mortgaged Property, as identified as such in the Summary of Loan Terms;
or

 

(b)          any natural person or entity who becomes a Key Principal after the
date of the Loan Agreement and is identified as such in an assumption agreement,
or another amendment or supplement to the Loan Agreement.

 

“Key Principal’s General Business Address” has the meaning set forth in the
Summary of Loan Terms.

 

“Key Principal’s Notice Address” has the meaning set forth in the Summary of
Loan Tetras.

 

“Land” means the land described in Exhibit A to the Security Instrument.

 

“Last Interest Only Payment Date” has the meaning set forth in the Summary of
Loan Terms, if applicable.

 

“Late Charge” means an amount equal to the delinquent amount then due under the
Loan Documents multiplied by five percent (5%).

 

“Leases” has the meaning set forth in the Security Instrument.

 

“Lender” means the entity identified as “Lender” in the first paragraph of the
Loan Agreement and its transferees, successors and assigns, or any subsequent
holder of the Note.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 8 Fannie Mae 01-16 C 2016
Fannie Mae

 

 

 

 

“Lender’s General Business Address” has the meaning set forth in the Summary of
Loan Terms.

 

“Lender’s Notice Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lender’s Payment Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Lien” has the meaning set forth in the Security Instrument.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement dated as of
the date hereof executed by and between Borrower and Lender to which this
Definitions Schedule is attached, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Loan Amount” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Application” means the application for the Mortgage Loan submitted by
Original Borrower to Lender.

 

“Loan Documents” means the Note, the Loan Agreement, the Security Instrument,
the Environmental Indemnity Agreement, the Guaranty, all guaranties, all
indemnity agreements, all Collateral Agreements, all O&M Plans, and any other
documents now or in the future executed by Borrower, Guarantor, Key Principal,
any other guarantor or any other Person in connection with the Mortgage Loan, as
such documents may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive notices under the Note, the Loan
Agreement, the Security Instrument and any other Loan Document, and otherwise to
service the Mortgage Loan for the benefit of Lender. Unless Borrower receives
notice to the contrary, the Loan Servicer shall be the Lender originally named
on the Summary of Loan Terms.

 

“Loan Term” has the meaning set forth in the Summary of Loan Terms.

 

“Loan Year” has the meaning set forth in the Summary of Loan Terms.

 

“Margin” has the meaning set forth in the Summary of Loan Terms.

 

“Material Commercial Lease” means any Lease that is not a Residential Lease, and
which is:

 

(a)          a Lease comprising five percent (5%) or more of total gross income
of the Mortgaged Property on an annualized basis;

 

(b)          a master Lease (which term “master Lease” shall include any master
Lease to a single corporate tenant);

 

(c)          a cell tower Lease;

 

(d)          a solar (power) Lease;

 

(e)          a solar power purchase agreement; or

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 9 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

(f)          a Lease of oil, gas, or mineral rights.

 

“Maturity Date” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Fixed Rate” means the maximum Fixed Rate to which the Mortgage Loan may
be converted, as determined by Lender, so that the Debt Service Coverage Ratio
of the Mortgage Loan is not less than the Minimum Conversion Debt Service
Coverage Ratio.

 

“Maximum Inspection Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Maximum Repair Cost” shall be the amount(s) set forth in the Required Repair
Schedule, if any.

 

“Maximum Repair Disbursement Interval” has the meaning set forth in the Summary
of Loan Terms.

 

“Maximum Replacement Reserve Disbursement Interval” has the meaning set forth in
the Summary of Loan Terms.

 

“MBS” means an investment security that represents an undivided beneficial
interest in a pool of mortgage loans or participation interests in mortgage
loans held in trust pursuant to the temis of a governing trust document.

 

“Mezzanine Debt” means a loan to a direct or indirect owner of Borrower secured
by a pledge of such owner’s interest in an entity owning a direct or indirect
interest in Borrower.

 

“Minimum Conversion Debt Service Coverage Ratio” has the meaning set forth in
the Summary of Loan Terms.

 

“Minimum Repairs Disbursement Amount” has the meaning set forth in the Summary
of Loan Terms.

 

“Minimum Replacement Reserve Disbursement Amount” has the meaning set forth in
the Summary of Loan Terms.

 

“Monthly Debt Service Payment” has the meaning set forth in the Summary of Loan
Terms.

 

“Monthly Replacement Reserve Deposit” has the meaning set forth in the Summary
of Loan Terms.

 

“Mortgage Loan” means the mortgage loan made by Lender to Original Borrower in
the principal amount of the Note made pursuant to the Loan Agreement, evidenced
by the Note and secured by the Loan Documents that are expressly stated to be
security for the Mortgage Loan.

 

“Mortgaged Property” has the meaning set forth in the Security Instrument.

 

“Multifamily Project” has the meaning set forth in the Summary of Loan Terms.

 

“Multifamily Project Address” has the meaning set forth in the Summary of Loan
Terms.

 

“Net Operating Income” means the amount determined by Lender to be the net
operating income of the Mortgaged Property.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule     (Interest Rate Type - SARM) Form
6101.SARM Page 10 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

“New Maturity Date” means the Maturity Date of the Mortgage Loan following the
Conversion, as set forth on the Summary of Loan Terms attached as Schedule 2 to
the Conversion Amendment, which date may be the same as, or later than, the
Maturity Date prior to the exercise of the Conversion.

 

“NOI Determination Notice” means the notice given by Lender to Borrower pursuant
to the Conversion Option in which Lender establishes the Net Operating Income
and the Maximum Fixed Rate to which the Mortgage Loan may be converted.

 

“NOI Determination Request” means the notice given by Borrower to Lender to
exercise the Conversion Option in which Borrower requests that Lender determines
the Net Operating Income and the Maximum Fixed Rate to which the Mortgage Loan
may be converted.

 

“Non-Recourse Guaranty” means, if applicable, that certain Guaranty of
Non-Recourse Obligations of even date herewith executed by Guarantor to and for
the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Note” means that certain Multifamily Note dated as of the Effective Date in the
original principal amount of the stated Loan Amount made by Original Borrower in
favor of Prior Lender, and all schedules, riders, allonges and addenda attached
thereto, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“O&M Plan” has the meaning set forth in the Environmental Indemnity Agreement.

 

“OFAC” means the United States Treasury Department, Office of Foreign Assets
Control, and any successor thereto.

 

“Payment Change Date” has the meaning set forth in the Summary of Loan Terms.

 

“Payment Date” means the First Payment Date and the first (1st) day of each
month thereafter until the Mortgage Loan is fully paid.

 

“Payment Guaranty” means, if applicable, that certain Guaranty (Payment) of even
date herewith executed by Guarantor to and for the benefit of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Permitted Encumbrance” has the meaning set forth in the Security Instrument.

 

“Permitted Mezzanine Debt” means Mezzanine Debt incurred by a direct or indirect
owner or owners of Borrower where the exercise of any of the rights and remedies
by the holder or holders of the Mezzanine Debt would not in any circumstance
cause (a) a change in Control in Borrower, Key Principal, or Guarantor, or (b) a
Transfer of a direct or indirect Restricted Ownership Interest in Borrower, Key
Principal, or Guarantor (or, with respect to clauses (a) and (b), if such rights
are provided, the exercise of such rights do not violate the Loan Documents or
are otherwise exercised with the prior written consent of Lender in accordance
with Article 11 (Liens, Transfers and Assumptions) of the Loan Agreement and the
payment of all applicable fees and expenses as set forth in Section 11.03(g)
(Further Conditions to Transfers and Assumption)).

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 11 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Permitted Preferred Equity” means Preferred Equity that does not (a) require
mandatory dividends, distributions, payments or returns (including at maturity
or in connection with a redemption), or (b) provide the Preferred Equity owner
with rights or remedies on account of a failure to receive any preferred
dividends, distributions, payments or returns (or, with respect to clauses (a)
and (b), if such rights are provided, the exercise of such rights do not violate
the Loan Documents or are otherwise exercised with the prior written consent of
Lender in accordance with Article 11 (Liens, Transfers and Assumptions) of the
Loan Agreement and the payment of all applicable fees and expenses as set forth
in Section 11.03(g) (Further Conditions to Transfers and Assumption)).

 

“Permitted Prepayment Date” means the last Business Day of a calendar month.

 

“Permitted Property Transfer” shall mean, subject to the satisfaction of the
stated conditions in Section 11.04, any sale, transfer or other disposition of
all or any portion of the Mortgaged Property and the assumption of the Mortgage
Loan by the transferee.

 

“Permitted Transfer” shall mean, subject to the satisfaction of the stated
conditions in Section 11.03(h) or 11.04, as applicable, any sale, transfer or
other disposition (whether by devise or descent or by operation of law upon
death or incapacity) of any direct or indirect (i) equity interest in Borrower;
or (ii) non-member manager interest in Borrower.

 

“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).

 

“Personal Property” means the Goods, accounts, choses of action, chattel paper,
documents, general intangibles (including Software), payment intangibles,
instruments, investment property, letter of credit rights, supporting
obligations, computer information, source codes, object codes, records and data,
all telephone numbers or listings, claims (including claims for indemnity or
breach of warranty), deposit accounts and other property or assets of any kind
or nature related to the Land or the Improvements, including operating
agreements, surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements,
and all other intangible property and rights relating to the operation of, or
used in connection with, the Land or the Improvements, including all
governmental permits relating to any activities on the Land.

 

“Personalty” has the meaning set forth in the Security Instrument.

 

“Preferred Equity” means a direct or indirect equity ownership interest in,
economic interests in, or rights with respect to, Borrower that provide an
equity owner preferred dividend, distribution, payment, or return treatment
relative to other equity owners.

 

“Prepayment Lockout Period” has the meaning set forth in the Summary of Loan
Terms.

 

“Prepayment Notice” means the written notice that Borrower is required to
provide to Lender in accordance with Section 2.03 (Lockout/Prepayment) of the
Loan Agreement in order to make a prepayment on the Mortgage Loan, which shall
include, at a minimum, the Intended Prepayment Date.

 

“Prepayment Premium” means the amount payable by Borrower in connection with a
prepayment of the Mortgage Loan, as provided in Section 2.03
(Lockout/Prepayment) of the Loan Agreement and calculated in accordance with the
Prepayment Premium Schedule.

 

“Prepayment Premium Schedule” means that certain Schedule 4 (Prepayment Premium
Schedule) to the Loan Agreement.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 12 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Prepayment Premium Term” has the meaning set forth in the Summary of Loan
Terms.

 

“Prohibited Person” means:

 

(a)          any Person with whom Lender or Fannie Mae is prohibited from doing
business pursuant to any law, rule, regulation, judicial proceeding or
administrative directive; or

 

(b)          any Person identified on the United States Department of Housing
and Urban Development’s “Limited Denial of Participation, HUD Funding
Disqualifications and Voluntary Abstentions List,” or on the General Services
Administration’s “System for Award Management (SAM)” exclusion list, each of
which may be amended from time to time, and any successor or replacement
thereof; or

 

(c)          any Person that is determined by Fannie Mae to pose an unacceptable
credit risk due to the aggregate amount of debt of such Person owned or held by
Fannie Mae; or

 

(d)          any Person that has caused any unsatisfactory experience of a
material nature with Fannie Mae or Lender, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act.

 

“Property Jurisdiction” has the meaning set forth in the Security Instrument.

 

“Property Square Footage” has the meaning set forth in the Summary of Loan
Terms.

 

“Publicly-Held Corporation” means a corporation, the outstanding voting stock of
which is registered under Sections 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended.

 

“Publicly-Held Trust” means a real estate investment trust, the outstanding
voting shares or beneficial interests of which are registered under Sections
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended.

 

“Rate Change Date” has the meaning set forth in the Summary of Loan Terms.

 

“Rate Lock Request” means a request from Borrower to Lender for a rate quote for
the Fixed Rate (based on the Fixed Rate Option selected by Borrower) which shall
apply after the Conversion Effective Date.

 

“Rents” has the meaning set forth in the Security Instrument.

 

“Repair Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Repairs” means, individually and collectively, the Required Repairs, Borrower
Requested Repairs, and Additional Lender Repairs.

 

“Repairs Escrow Account” means the account established by Lender into which the
Repairs Escrow Deposit is deposited to fund the Repairs.

 

“Repairs Escrow Account Administrative Fee” has the meaning set forth in the
Summary of Loan Terms.

 

“Repairs Escrow Deposit” has the meaning set forth in the Summary of Loan Terms.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 13 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Replacement Reserve Account” means the account established by Lender into which
the Replacement Reserve Deposits are deposited to fund the Replacements.

 

“Replacement Reserve Account Administration Fee” has the meaning set forth in
the Summary of Loan Terms.

 

“Replacement Reserve Account Interest Disbursement Frequency” has the meaning
set forth in the Summary of Loan Terms.

 

“Replacement Reserve Deposits” means the Initial Replacement Reserve Deposit,
Monthly Replacement Reserve Deposits and any other deposits to the Replacement
Reserve Account required by the Loan Agreement.

 

“Replacement Threshold” has the meaning set forth in the Summary of Loan Terms.

 

“Replacements” means, individually and collectively, the Required Replacements,
Borrower Requested Replacements and Additional Lender Replacements.

 

“Required Repair Schedule” means that certain Schedule 6 (Required Repair
Schedule) to the Loan Agreement.

 

“Required Repairs” means those items listed on the Required Repair Schedule.

 

“Required Replacement Schedule” means that certain Schedule 5 (Required
Replacement Schedule) to the Loan Agreement.

 

“Required Replacements” means those items listed on the Required Replacement
Schedule.

 

“Required Sherwood Control Entity Percentage” shall mean the requirement that
Sherwood maintain, either directly or indirectly, at least fifteen percent (15%)
of the limited partnership, membership or shareholder interests in any entity
that Controls Borrower or if Borrower is comprised of 2 or more Co-Tenants any
such Co-Tenant that is a Sherwood Co-Tenant (subject to any Permitted Transfers
under Section 11.03(c))

 

“Required Sherwood Ownership Percentages” shall mean the Required Sherwood
Control Entity Percentage.

 

“Reserve/Escrow Account Funds” means, collectively, the funds on deposit in the
Reserve/Escrow Accounts.

 

“Reserve/Escrow Accounts” means, together, the Replacement Reserve Account and
the Repairs Escrow Account.

 

“Residential Lease” means a Lease of an individual dwelling unit and shall not
include any master Lease (which term “master Lease” includes any master Lease to
a single corporate tenant).

 

“Restoration” means restoring and repairing the Mortgaged Property to the
equivalent of its physical condition immediately prior to the casualty or to a
condition approved by Lender following a casualty.

 

“Restricted Ownership Interest” means, with respect to any entity, the
following:

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 14 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

(a)          if such entity is a general partnership or a joint venture, fifty
percent (50%) or more of all general partnership or joint venture interests in
such entity;

 

(b)          if such entity is a limited partnership:

 

(1)         the interest of any general partner; or

 

(2)         fifty percent (50%) or more of all limited partnership interests in
such entity;

 

(c)          if such entity is a limited liability company or a limited
liability partnership:

 

(1)         the interest of any managing member or the contractual rights of any
non-member manager; or

 

(2)         fifty percent (50%) or more of all membership or other ownership
interests in such entity;

 

(d)          if such entity is a corporation (other than a Publicly-Held
Corporation) with only one class of voting stock, fifty percent (50%) or more of
voting stock in such corporation;

 

(e)          if such entity is a corporation (other than a Publicly-Held
Corporation) with more than one class of voting stock, the amount of shares of
voting stock sufficient to have the power to elect the majority of directors of
such corporation; or

 

(f)          if such entity is a trust (other than a land trust or a
Publicly-Held Trust), the power to Control such trust vested in the trustee of
such trust or the ability to remove, appoint or substitute the trustee of such
trust (unless the trustee of such trust after such removal, appointment or
substitution is a trustee identified in the trust agreement approved by Lender).

 

“Review Fee” means the non-refundable fee of $3,000 payable to Lender.

 

“Sanctioned Country” means a country subject to a comprehensive country-wide
sanctions program administered and enforced by OFAC, which list is updated from
time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC, available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/defaultaspx, or
as otherwise published from time to time; (b) (1) an agency of the government of
a Sanctioned Country, (2) an organization controlled by a Sanctioned Country, or
(3) a Person resident in a Sanctioned Country, to the extent any Person
described in clauses (1), (2) or (3) is the subject of a sanctions program
administered by OFAC; and, (c) a Person whose property and interests in property
are blocked pursuant to an Executive Order or regulations administered by OFAC
consistent with the guidance issued by OFAC.

 

“Schedule of Interest Rate Type Provisions” means that certain Schedule 3
(Schedule of Interest Rate Type Provisions) to the Loan Agreement.

 

“Security Instrument” means that certain multifamily mortgage, deed to secure
debt or deed of trust executed and delivered by Original Borrower as security
for the Mortgage Loan and encumbering the Mortgaged Property, including all
riders or schedules attached thereto, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 15 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

“Servicing Arrangement” means any arrangement between Lender and the Loan
Servicer for loss sharing or interim advancement of funds.

 

“Servicing Fee” has the meaning set forth in the Summary of Loan Terms.

 

“Sherwood” means Steven J. Sherwood or in the event of the death of Sherwood,
the replacement guarantor(s) approved by Lender pursuant to Section 11.03(e).

 

“Sherwood Affiliate” means any partnership, limited partnership, corporation,
limited liability company or other type of entity that Sherwood Controls, and
whose general partner, managing member, manager or Controlling shareholder, as
applicable, Sherwood Controls.

 

“Sherwood Co-Tenants” means any Co-Tenant that Sherwood Controls and whose
general partner, managing member, manager or Controlling shareholder, as
applicable, Sherwood Controls.

 

“Summary of Loan Terms” means that certain Schedule 2 (Summary of Loan Terms) to
the Loan Agreement.

 

“Survey” means the plat of survey of the Mortgaged Property approved by Lender.
“Taxes” has the meaning set forth in the Security Instrument.

 

“Title Policy” means the mortgagee’s loan policy of title insurance issued in
connection with the Mortgage Loan and insuring the lien of the Security
Instrument as set forth therein, as approved by Lender.

 

“Tenancy-in-Common Agreement” means any future agreement, approved by Lender,
executed between owners of the Mortgaged Property as Tenants-in-Common.

 

“Total Parking Spaces” has the meaning set forth in the Summary of Loan Terms.
“Total Residential Units” has the meaning set forth in the Summary of Loan
Terms. “Transfer” means:

 

(a)          a sale, assignment, transfer or other disposition (whether
voluntary, involuntary, or by operation of law), other than Residential Leases,
Material Commercial Leases or non-Material Commercial Leases pennitted by this
Loan Agreement;

 

(b)          a granting, pledging, creating or attachment of a lien, encumbrance
or security interest (whether voluntary, involuntary, or by operation of law);

 

(c)          an issuance or other creation of a direct or indirect ownership
interest;

 

(d)          a withdrawal, retirement, removal or involuntary resignation of any
owner or manager of a legal entity; or

 

(e)          a merger, consolidation, dissolution or liquidation of a legal
entity.

 

“Transfer Fee” means a fee equal to one percent (1%) of the unpaid principal
balance of the Mortgage Loan payable to Lender.

 

Schedule 1 to Multifamily Loan and
Security Agreement - Definitions Schedule     (Interest Rate Type - SARM) Form
6101.SARM Page 16 Fannie Mae 01-16 © 2016 Fannie Mae

 

 

 

 

“UCC” has the meaning set forth in the Security Instrument.

 

“UCC Collateral” has the meaning set forth in the Security Instrument.

 

“Underwriting Interest Rate” means, in connection with the Conversion, the
then-current minimum underwriting interest rate (if applicable) used by Lender
for underwriting new loans with the same or substantially similar loan terms and
credit characteristics as the Mortgage Loan (taking into account the Fixed Rate
Option selected by Borrower).

 

“Voidable Transfer” means any fraudulent conveyance, preference or other
voidable or recoverable payment of money or transfer of property.

 

  JR     Borrower Initials  

 

Schedule 1 to Multifamily Loan and     Security Agreement - Definitions Schedule
    (Interest Rate Type - SARM) Form 6101.SARM Page 17 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 



 

SCHEDULE 2

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Summary of Loan Terms

(Interest Rate Type - Structured ARM (1 and 3 Month LIBOR))

 

I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION Borrower BR CWS CASCADES I
OWNER, LLC, a Delaware limited liability company Lender FANNIE MAE, a
corporation duly organized under the Federal National Mortgage Association
Charter Act, as amended, 12 U.S.C. § 1716 et seq., and duly organized and
existing under the laws of the United States Key Principal

Bluerock Residential Growth REIT, Inc.

 

Steven J. Sherwood

 

The Steven Sherwood Trust, Established September 8, 1994

Guarantor

Steven J. Sherwood

 

The Steven Sherwood Trust, Established September 8, 1994

Multifamily Project Marquis at Cascade I f/k/a The Mansions at The Cascades I
ADDRESSES Borrower’s General Business Address c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor
New York, New York 10019
Attn: Jordan Ruddy  

c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor
New York, New York 10019
Attn: Jordan Ruddy

Email: jruddy@bluerockre.com

Borrower’s Notice Address

with a copy to:

CWS Capital Partners LLC

14 Corporate Plaza, Suite 210

Newport Beach, CA 92660

Email: mbarlow@cwscapital.com

gcarmell@cwscapital.com

brose@cwscapital.com

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 1 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

Multifamily Project Address 4055 Hogan DriveTyler, Texas 75709 Multifamily
Project County Smith County Key Principal’s General Business Address

Bluerock Residential Growth REIT, Inc.

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan Ruddy

 

Steven J. Sherwood and The Steven Sherwood Trust,

Established September 8, 1994

9606 North Mopac Expressway, Suite 500

Austin, Texas 78759

Key Principal’s Notice Address

Bluerock Residential Growth REIT, Inc.

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Jordan Ruddy

Email: jruddy@bluerockre.com

 

Steven J. Sherwood and The Steven Sherwood Trust,

Established September 8, 1994

9606 North Mopac Expressway, Suite 500

Austin, Texas 78759

Email: mbarlow@cwscapital.com

gcarmell@cwscapital.com

brose@cwscapital.com

Guarantor’s General Business Address 9606 North Mopac Expressway, Suite 500
Austin, Texas 78759 Guarantor’s Notice Address

9606 North Mopac Expressway, Suite 500
Austin, Texas 78759

Email: mbarlow@cwscapital.com

gcarmell@cwscapital.com

brose@cwscapital.com

Lender’s General Business Address 2010 Corporate Ridge, Suite 1000 McLean,
Virginia 22102 Lender’s Notice Address

2010 Corporate Ridge, Suite 1000

McLean, Virginia 22102

Email: maureen.c.fitzgerald@wellsfargo.com

Lender’s Payment Address 2010 Corporate Ridge, Suite 1000
McLean, Virginia 22102

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 2 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

II.        MULTIFAMILY PROJECT INFORMATION Property Square Footage 1,030,429
Total Parking Spaces 870 Total Residential Units 328 Affordable Housing Property

¨ Yes

þ No

III.. MORTGAGE LOAN INFORMATION Adjustable Rate Until the first Rate Change
Date, the Initial Adjustable Rate, and from and after each Rate Change Date
following the first Rate Change Date until the next Rate Change Date, a per
annum interest rate that is the sum of (i) the Current Index, and (ii) the
Margin, which sum is then rounded to the nearest three (3) decimal places;
provided, however, that the Adjustable Rate shall never be less than the Margin.
Amortization Period 360 months. Amortization Type

¨      Amortizing

¨      Full Term Interest Only

þ      Partial Interest Only

Current Index The published Index that is effective on the Business Day
immediately preceding the applicable Rate Change Date. Effective Date As of May
27, 2014 First Payment Date July 1, 2014 First Principal and Interest Payment
Date July 1, 2018 Fixed Monthly Principal Component $51,290.10

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 3 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

Fixed Rate Amortization Factor 4.11% per annum. Index The ICE Benchmark
Administration Limited (or any successor administrator) fixing of the London
Inter-  Bank Offered Rate for 1-month U.S. Dollar-denominated deposits as
reported by Reuters through electronic transmission. If the Index is no longer
available, or is no longer posted through electronic transmission, Lender will
choose a new index that is based upon comparable information. Initial Adjustable
Rate 1.760% per annum. Initial Monthly Debt Service Payment $48,703.60 Interest
Accrual Method Actual/360 (computed on the basis of a three hundred sixty (360)
day year and the actual number of calendar days during the applicable month,
calculated by multiplying the unpaid principal balance of the
Mortgage Loan by the Interest Rate, dividing the product by three hundred sixty
(360), and multiplying the quotient obtained by the actual number of days
elapsed in the applicable month). Interest Only Term 48 months. Interest Rate
Type Structured ARM Last Interest Only Payment Date June 1, 2018 Loan Amount
$33,207,000.00 Loan Term 120 months Loan Year The period beginning on the
Effective Date and ending on the last day of May, 2015, and each successive
twelve (12) month period thereafter. Margin 1.610%

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 4 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

Maturity Date June 1, 2024, or any later date to which the Maturity Date may be
extended (if at all) in connection with an election by Borrower to convert the
Interest Rate on the Mortgage Loan to a fixed rate pursuant to the terms of the
Loan Agreement, or any earlier date on which the unpaid principal balance of the
Mortgage Loan
becomes due and payable by acceleration or otherwise. Monthly Debt Service
Payment

(i)        for the First Payment Date, the Initial Monthly Debt Service Payment;

 

(ii)       for each Payment Date thereafter through and including the Last
Interest Only Payment Date, the amount obtained by multiplying the unpaid
principal balance of the Mortgage Loan by the Adjustable Rate, dividing the
product by three hundred sixty (360), and multiplying the quotient by the actual
number of days elapsed in the applicable month;

 

(iii)      for the First Principal and Interest Payment Date and each Payment
Date thereafter until the Mortgage Loan is fully paid, an amount equal to the
sum of:

 

(1)       the Fixed Monthly Principal Component; plus

 

(2)       an interest payment equal to the amount obtained by multiplying the
unpaid principal balance of the Mortgage Loan by the Adjustable Rate, dividing
the product by three hundred sixty (360), and multiplying the quotient by the
actual number of days elapsed in the applicable month.

Payment Change Date The first (1st) day of the month following each Rate Change
Date until the Mortgage Loan is fully paid. Prepayment Lockout Period The first
(1st) Loan Year of the term of the Mortgage Loan. Rate Change Date The First
Payment Date and the first (1st) day of each month thereafter until the Mortgage
Loan is fully paid. IV.     YIELD MAINTENANCE/PREPAYMENT PREMIUM INFORMATION
Prepayment Premium Term The period beginning on the Effective Date and ending on
the last calendar day of the fourth (4th) month prior to the month in which the
Maturity Date occurs.

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 5 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

V.     RESERVE INFORMATION Completion Period Within sixty (60) days after June
9, 2017 or as otherwise shown on the Required Repair Schedule. Initial
Replacement Reserve Deposit $0.00 Maximum Inspection Fee Actual expenses
incurred Maximum Repair Disbursement Interval One time per calendar quarter
Maximum Replacement Reserve Disbursement Interval One time per calendar quarter
Minimum Repairs Disbursement Amount $5,000.00 Minimum Replacement Reserve
Disbursement Amount $5,000.00 Monthly Replacement Reserve Deposit $7,161.33
Repair Threshold $50,000.00 Repairs Escrow Account Administrative Fee None
Repairs Escrow Deposit $0.00 Replacement Reserve Account Administration Fee None
Replacement Reserve Account Interest Disbursement Frequency Quarterly
Replacement Threshold $50,000.00 VI. CONVERSION OPTION — SARM LOAN Conversion
Review Fee A non-refundable fee in the amount of $5,000.00.

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 6 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

Guaranty Fee The guaranty fee offered by Fannie Mae for a new Fannie Mae
mortgage loan with the same or substantially similar loan terms and credit
characteristics as the Mortgage Loan (taking into account the Fixed Rate Option
selected by Borrower) at the time of the Conversion Effective Date. Minimum
Conversion Debt Service Coverage Ratio 1.25 Servicing Fee The servicing fee
offered by Fannie Mae for a new Fannie Mae mortgage loan with the same or
substantially similar loan terms and credit characteristics as the Mortgage Loan
(taking into account the Fixed Rate Option selected by Borrower) at the time of
the Conversion Effective Date.

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 7 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Schedule 2 to Multifamily Loan and     Security Agreement - Summary of Loan    
Terms (Interest Rate Type - SARM) Form 6102.SARM Page 8 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

ADDENDA TO SCHEDULE 2 — SUMMARY OF LOAN TERMS
(Replacement Reserve Deposits — Deposits Partially or Fully Waived)

 

VII. REPLACEMENT RESERVE — DEPOSITS PARTIALLY OR FULLY WAIVED Reduced Monthly
Replacement Reserve Deposit $0.00

 

Modifications to Multifamily Loan and
Security Agreement - Schedule 2 Addenda
- Summary of Loan Terms (Replacement
Reserve - Deposits Partially or Fully   Page 1 Waived) Form 6102.04 © 2012
Fannie Mae Fannie Mae 04-12  

 

 

 

 

  JR     Borrower Initials  

 

Modifications to Multifamily Loan and
Security Agreement - Schedule 2 Addenda
- Summary of Loan Terms (Replacement
Reserve - Deposits Partially or Fully   Page 2 Waived) Form 6102.04 © 2012
Fannie Mae Fannie Mae 04-12  

 

 

 

 

SCHEDULE 3

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Schedule of Interest Rate Type Provisions

(Structured ARM (1 and 3 Month LIBOR)) and Fixed Rate Conversion Option

 

1.Defined Terms.

 

Capitalized terms not otherwise defined in this Schedule have the meanings given
to such terms in the Definitions Schedule to the Loan Agreement.

 

2.Interest Accrual.

 

Except as otherwise provided in the Loan Agreement, interest shall accrue at the
Adjustable Rate until the Mortgage Loan is fully paid.

 

3.Adjustable Rate; Adjustments.

 

The Initial Adjustable Rate shall be effective until the first Rate Change Date.
Thereafter, the Adjustable Rate shall change on each Rate Change Date based on
fluctuations in the Current Index.

 

4.Fixed Monthly Principal Component.

 

Each amortizing Monthly Debt Service Payment shall include a principal payment
equal to the Fixed Monthly Principal Component, which shall be determined using
the Fixed Rate Amortization Factor.

 

5.Notification of Interest Rate Change and Monthly Debt Service Payment.

 

Before each Payment Change Date, Lender shall notify Borrower of any change in
the Adjustable Rate and the amount of the next Monthly Debt Service Payment.

 

6.Correction to Monthly Debt Service Payments.

 

If Lender determines at any time that it has miscalculated the amount of a
Monthly Debt Service Payment (whether because of a miscalculation of the
Adjustable Rate or otherwise), then Lender shall give notice to Borrower of the
corrected amount of the Monthly Debt Service Payment (and the corrected
Adjustable Rate, if applicable) and a. if the corrected amount of the Monthly
Debt Service Payment represents an increase, then Borrower shall, within thirty
(30) calendar days thereafter, pay to Lender any sums that Borrower would have
otherwise been obligated to pay to Lender had the amount of the Monthly Debt
Service Payment not been miscalculated, or b. if the corrected amount of the
Monthly Debt Service Payment represents a decrease and Borrower is not otherwise
in default under any of the Loan Documents, then Borrower shall thereafter be
paid the sums that Borrower would not have otherwise been obligated to pay to
Lender had the amount of the Monthly Debt Service Payment not been
miscalculated.

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 1 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

7.Conversion to Fixed Rate.

 

(a)Conversion Option.

 

(1)          Subject to the following terms and conditions, Borrower may
exercise the Conversion Option pursuant to which the interest rate payable on
the Mortgage Loan may be converted, one (1) time only, on any Payment Date
during the Conversion Period from the Adjustable Rate to the Fixed Rate, after
which the interest rate on the Mortgage Loan shall remain at the Fixed Rate
until the New Maturity Date.

 

(2)          For Mortgage Loans that are full-term interest-only, the
Amortization Period from and after the Conversion Effective Date shall be three
hundred sixty (360) months. For all other Mortgage Loans, including Mortgage
Loans that are partial interest-only or amortizing, the Amortization Period from
and after the Conversion Effective Date shall be:

 

(A)       three hundred sixty (360) months, if (i) Borrower selects a Fixed Rate
Option having a term greater than or equal to the original term of the Mortgage
Loan from the Effective Date through the Maturity Date, and (ii) the most recent
inspection of the Mortgaged Property by Lender resulted in a rating of either
“1” or “2”; or

 

(B)       in all other cases, the number of months equal to (A) three hundred
sixty (360) months, minus (B) the number of Monthly Debt Service Payments that
have elapsed since the Effective Date.

 

(3)          The Monthly Debt Service Payment following a Conversion shall be in
an amount required to pay the unpaid principal balance of the Mortgage Loan
immediately prior to the Initial Fixed Rate Payment Date in equal monthly
installments, including accrued interest at the Fixed Rate, over the
Amortization Period utilizing the 30/360 Interest Accrual Method even if
Actual/360 is the Interest Accrual Method.

 

(4)          The Conversion Option shall lapse (A) at 5:00 p.m. (Eastern Time)
on the ninetieth (90th) day prior to the expiration of the Conversion Period if
Borrower has not previously delivered to Lender an NOI Determination Request in
accordance with the terms of this Schedule or (B) on the Conversion Effective
Date, if the Conversion Option is timely exercised but the Fixed Rate does not
become effective on such Conversion Effective Date.

 

(5)          It is anticipated that the Conversion will be effected by the
issuance by Lender of a fixed-rate MBS or by the cash purchase of the Mortgage
Loan by Lender into its portfolio (subject to the provisions of Section 7(b)(2)
of this Schedule). Borrower acknowledges, however, that the Conversion is
contingent on the capital markets generally, and that from time to time,
disruptions in the capital markets may make Conversion infeasible. In the event
Lender is not able to obtain any quotes for the Mortgage Loan at the Fixed Rate
(and does not make a cash bid for the Mortgage Loan), or if the quotes exceed
the Maximum Fixed Rate, the interest rate on the Mortgage Loan shall remain at
the Adjustable Rate.

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 2 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

(b)Procedures for Conversion.

 

(1)NOI Determination Request.

 

(A)       Subject to the terms of the Loan Agreement, if Borrower desires to
exercise the Conversion Option, Borrower shall submit an NOI Determination
Request to Lender, which shall include Borrower’s selection of a Fixed Rate
Option.

 

(B)       The NOI Determination Request shall be accompanied by the Conversion
Review Fee in the form of a check payable to Lender or by wire transfer to an
account designated by Lender.

 

(C)       In no event shall the NOI Determination Request be made prior to the
commencement of the Conversion Period or less than ninety (90) days prior to the
expiration of the Conversion Period. Borrower may not submit an NOI
Determination Request if an Event of Default has occurred and is continuing at
the time of the request or if an Event of Default has occurred at any time
within the twelve (12) month period immediately preceding the date of Borrower’s
request. In addition, Borrower may not submit an NOI Determination Request more
than twice in any Loan Year. Borrower shall submit to Lender, within five (5)
days after receipt of a request therefor, all information relating to the
operation of the Mortgaged Property required by Lender to determine the Net
Operating Income and Borrower’s compliance with Section 7 of this Schedule. If
Borrower fails to provide such information within such period, Borrower’s NOI
Determination Request shall be deemed canceled (however, such canceled NOI
Determination Request shall count as a request for the Loan Year in which the
request was made).

 

(2)Conversion Eligibility Determination.

 

(A)       Within fifteen (15) days after receipt of an NOI Determination Request
(or, if Lender requests additional information from Borrower pursuant to Section
7(b)(2)(B) of this Schedule, within fifteen (15) days after Lender’s receipt of
such additional information), Lender shall determine the Net Operating Income of
the Mortgaged Property and the Maximum Fixed Rate to which the Mortgage Loan may
be converted and shall provide Borrower with the NOI Determination Notice.

 

(B)       Lender shall deteriiiine the Net Operating Income for the trailing
twelve (12) month period on the basis of the most recently received quarterly
financial statements (as such statements may be adjusted by Lender as necessary
to accurately reflect items of income, operating expenses, ground lease
payments, if applicable, and replacement reserves to reflect suitable
underwriting) prepared by Borrower for the Mortgaged Property. In connection
with any request by Lender for additional information, Borrower shall have five
(5) days after Borrower’s receipt of such request to provide Lender with such
additional information.

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 3 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

(C) Borrower may not exercise the Conversion Option unless Lender determines
that, based upon the Net Operating Income set forth in the NOI Determination
Notice and the Fixed Rate quoted in connection with a Rate Lock Request, the
Debt Service Coverage Ratio for the Mortgaged Property is equal to or greater
than the Minimum Conversion Debt Service Coverage Ratio.

 

(3)Exercise of Conversion Option; Rate Lock Request.

 

(A)       If, after receipt of the NOI Determination Notice, Borrower desires to
exercise the Conversion Option, Borrower shall, within fifteen (15) days of
Borrower’s receipt of the NOI Determination Notice:

 

(i)         provide Lender with a title report for the Mortgaged Property
prepared by, or by an agent for, the issuer of the Title Policy, showing
marketable fee simple or leasehold title to the Mortgaged Property (as
applicable) to be vested in Borrower, free and clear of all Liens and other
matters affecting title other than the Permitted Encumbrances;

 

(ii)         pay to Lender the Good Faith Deposit; and

 

(iii)         make a Rate Lock Request.

 

(B)       If the Conversion closes, Lender shall refund the Good Faith Deposit
to Borrower within thirty (30) days after the Conversion Closing Date. If
Borrower pays the Good Faith Deposit but does not timely exercise the Conversion
Option and the Fixed Rate is not rate locked, Lender shall refund the Good Faith
Deposit to Borrower within forty-five (45) days after receipt of a written
request from Borrower (and the interest rate shall remain at the Adjustable
Rate). If Borrower timely exercises the Conversion Option, but the Conversion is
not consummated for any reason other than a default by Lender in performing its
obligations under the Loan Agreement, Borrower shall forfeit the Good Faith
Deposit and (i) if the MBS Investor is not Fannie Mae, shall be fully liable
for, and agrees to pay on demand, any and all loss, costs and/or damages
incurred by Lender in connection with Borrower’s failure to consummate the
Conversion as provided herein, including any loss, costs and/or damages incurred
by Lender in excess of the Good Faith Deposit, and (ii) if the MBS Investor is
Fannie Mae or if the converted Mortgage Loan is held by Fannie Mae and does not
back an MBS, the Good Faith Deposit shall serve as liquidated damages resulting
from failure to consummate the Conversion. Borrower expressly acknowledges that
by electing to convert the interest rate on the Mortgage Loan to the Fixed Rate,
and agreeing to the Fixed Rate as provided herein, Borrower is causing Lender to
take a position in the financial markets in reliance thereon, and the failure of
Borrower to convert the interest rate on the Mortgage Loan to the Fixed Rate as
provided herein may cause Lender to incur economic damages.

 

(C)       If Borrower desires to exercise the Conversion Option and has complied
with all other requirements of Section 7(d) of this Schedule, within fifteen
(15) days of Borrower’s receipt of the NOI Determination Notice, Borrower shall
contact Lender to initiate a Rate Lock Request. If the Fixed Rate quoted to
Borrower is greater than the Maximum Fixed Rate, Borrower shall not be permitted
to accept the quoted Fixed Rate (or exercise its Conversion Option). On or
before 5:00 p.m. (Eastern Time) of the day Borrower accepts the quoted Fixed
Rate, Borrower and Lender shall confirm to each other (by letter addressed from
Lender to Borrower, acknowledged and accepted in writing by Borrower and
transmitted, in each case, by facsimile or other electronic transmission
acceptable to Lender), (i) the Fixed Rate, (ii) the New Maturity Date (if
applicable), (iii) the Conversion Effective Date, (iv) the new Monthly Debt
Service Payment and (v) the Initial Fixed Rate Payment Date.

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 4 Fannie Mae 01-16 © 2016
Fannie Mae

 

 

 

 

(c)Amendment to Multifamily Loan and Security Agreement.

 

The Conversion shall be evidenced by the Conversion Amendment.

 

(d)Conditions Precedent to Closing of Conversion.

 

Borrower’s right to consummate the Conversion and Lender’s obligation to execute
and deliver the Conversion Amendment, shall be subject to satisfaction of the
conditions precedent below.

 

(a)          All representations and warranties of Borrower set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the Conversion Closing Date as though made on and as of the Conversion Closing
Date.

 

(b)          Borrower shall have performed or complied with all of its
obligations under the Loan Agreement to be performed or complied with on or
before the Conversion Closing Date.

 

(c)          On the Conversion Closing Date, no Event of Default shall have
occurred and be continuing (or any event which, with the giving of notice or the
passage of time, or both, would constitute an Event of Default has occurred and
is continuing).

 

(d)          On the Conversion Closing Date, Lender shall have received all of
the following, each of which, where applicable, shall be executed by individuals
authorized to do so, shall be dated as of the Closing Date, and shall be in form
and substance acceptable to Lender:

 

(A)       the Conversion Amendment;

 

(B)       an endorsement to the Title Policy or a new Title Policy as of the
Conversion Closing Date showing that the Security Instrument constitutes a valid
mortgage lien on the Mortgaged Property, with the same lien priority insured by
the Title Policy, subject only to the Permitted Encumbrances;

 

(C)       either (i) the Survey, redated to a date within fifteen (15) days
prior to the Conversion Closing Date showing that there are no Liens or other
matters that have arisen since the date of the Survey other than matters
approved in writing by Lender, or (ii) affirmative coverage in the title
insurance endorsement referred to in Section 7(d)(4)(B) that there are no
exceptions based upon the results of a visual inspection of the Mortgaged
Property, or the absence of any exception based upon any facts or conditions
which have arisen since the date of the Survey and which would be disclosed by a
current survey of the Mortgaged Property;

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 5 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

(D)       if necessary, as determined by Lender, an amendment to the Security
Instrument to be recorded in the land records and insured as a supplement to the
Security Instrument to reflect the New Maturity Date;

 

(E)       an opinion of counsel satisfactory to Lender as to such matters as
Lender may reasonably request; and

 

(F)       such other documents as Lender may reasonably request related to the
Loan Agreement, the Conversion Amendment or the transactions contemplated hereby
or thereby.

 

(e)          The Mortgaged Property shall not have been damaged, destroyed or
subject to any condemnation or other taking, in whole or any material part, and
Lender shall have received a certificate of Borrower, dated as of the Conversion
Closing Date, to such effect.

 

8.Property Condition Assessment.

 

Notwithstanding the provisions of Section 13.02(a)(3)(A), if the Conversion
Option is exercised for any Mortgaged Property other than an “affordable housing
property” (as indicated on the Summary of Loan Terms), and extends the Loan
Term, then a new property condition assessment shall be required in the earlier
of (a) the Loan Year that would have been the final Loan Year of the Mortgage
Loan had the Conversion Option not been exercised, or (b) the tenth (10th) Loan
Year.

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 6 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

  JR     Borrower Initials  

 

Schedule 3 to Multifamily Loan and     Security Agreement - Interest Rate and  
  Conversion Provisions (SARM) Form 6103.SARM Page 7 Fannie Mae 01-16 © 2016
Fannie Mae



 

 

 

SCHEDULE 4

TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Prepayment Premium Schedule

(1% Prepayment Premium — ARM, SARM)

 

1.Defined Terms.

 

All capitalized terms used but not defined in this Prepayment Premium Schedule
shall have the meanings assigned to them in the Loan Agreement.

 

2.Prepayment Premium.

 

(a)         Any Prepayment Premium payable under Section 2.03
(Lockout/Prepayment) of the Loan Agreement shall be equal to the following
percentage of the amount of principal being prepaid at the time of such
prepayment, acceleration or application:

 

Prepayment Lockout Period   5.00% Second Loan Year, and each   1.00% Loan Year
thereafter     

 

(b)         Notwithstanding the provisions of Section 2.03 (Lockout/Prepayment)
of the Loan Agreement or anything to the contrary in this Prepayment Premium
Schedule, no Prepayment Premium shall be payable with respect to any prepayment
made on or after the last calendar day of the fourth (4th) month prior to the
month in which the Maturity Date occurs.

 

Schedule 4 to Multifamily Loan and
Security Agreement (Prepayment Premium
Schedule —1% Prepayment Premium —
ARM, SARM)

Fannie Mae

Form 6104.11
01-11 Page 1
© 2011 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Schedule 4 to Multifamily Loan and
Security Agreement (Prepayment Premium
Schedule —1% Prepayment Premium —
ARM, SARM)

Fannie Mae

Form 6104.11
01-11 Page 2
© 2011 Fannie Mae

 

 

 

  

SCHEDULE 5 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Replacement Schedule

 

[v471650_ex10-29img01.jpg]

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 5 Form 6001.NR
01-16

Page 1

© 2016 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 5 Form 6001.NR
01-16

Page 2

© 2016 Fannie Mae

 

 

 

 

SCHEDULE 6 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Required Repair Schedule

 

Required Item  Estimated
Cost   Required
Escrow   Max. Time to Complete Minor staining in driveways of certain units 
$0   $0   60 Days Minor peeling and fading of paint on the property at fire lane
curbing  $0   $0   60 Days Totals  $0   $0    

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 6 Form 6001.NR
01-16

Page 1

© 2016 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 6 Form 6001.NR
01-16

Page 2

© 2016 Fannie Mae

 

 

 

 

SCHEDULE 7 TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Exceptions to Representations and Warranties Schedule

 

NONE

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 7 Form 6001.NR
01-16

Page 1

© 2016 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Multifamily Loan and Security Agreement
(Non-Recourse)
Schedule 7 Form 6001.NR
01-16

Page 2

© 2016 Fannie Mae

 

 

 

 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(Co-Tenants)

 

This Exhibit shall only be effective during such time that Borrower is comprised
of two (2) or more Co-Tenants.

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.            Capitalized terms used and not specifically defined herein have
the meanings given to such terms in the Loan Agreement.

 

2.            The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

“Co-Tenant” means, individually and collectively, all persons, trusts or
entities comprising Borrower.

 

“Co-Tenant Representative” means the Co-Tenant Representative identified on the
Summary of Loan Terms.

 

“Initial Bankruptcy Case(s)” means one or more bankruptcy cases resulting from
one or more Co-Tenants filing for relief under the Insolvency Laws.

 

“Initial Debtor” means the debtor of an Initial Bankruptcy Case.

 

“Subsequent Bankruptcy Case” means any bankruptcy case filed by one or more
Co-Tenants after an Initial Bankruptcy Case.

 

“Tenancy-in-Common Agreement” means that certain Tenancy-in-Common Agreement
identified on the Summary of Loan Terms.

 

3.            Section 3.02(a) (Personal Liability of Borrower — Personal
Liability Based on Lender’s Loss) of the Loan Agreement is hereby amended by
adding the following provisions to the end thereof:

 

(6)        the modification, termination or waiver of any provisions under the
Tenancy-in-Common Agreement, or the entering into a new agreement related to the
management of the Mortgaged Property, without the prior written consent of
Lender; or

 

(7)        the filing of any action, complaint, petition or other claim to
divide the Mortgaged Property, cause the appointment of a receiver for the
Mortgaged Property or compel the sale of the Mortgaged Property.

 

4.            Section 14.01(a) (Events of Default — Automatic Events of Default)
of the Loan Agreement is hereby amended by adding the following provisions to
the end thereof:

 

(12) the filing of any action, complaint, petition or other claim to divide the
Mortgaged Property, cause the appointment of a receiver for the Mortgaged
Property or compel the sale of the Mortgaged Property, without Lender’s prior
written consent.

 

Modifications to Multifamily Loan and     Security Agreement (Co-Tenants) Form
6232 Page 1 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

5.            Section 15.02(a) (Process of Serving Notice) of the Loan Agreement
is hereby amended by adding the following provision to the end thereof:

 

(4)        any notice to be provided to Borrower under this Loan Agreement shall
be provided in accordance with and in the manner set forth in this Section 15.02
and directed to Co-Tenant Representative. Borrower agrees that any notice so
sent shall constitute notice to Borrower.

 

6.            The following article is hereby added to the Loan Agreement as
Article 16 (Co-Tenants):

 

ARTICLE 16 - CO-TENANTS

 

Section 16.01 Representations and Warranties.

 

The representations and warranties made by Borrower to Lender in this Section
16.01 are made as of the Effective Date, and are true and correct.

 

(a)          No partition action has been filed, or is currently being
threatened, with respect to the Mortgaged Property.

 

(b)          Each Co-Tenant has executed and delivered the Tenancy-in-Common
Agreement and is currently a party thereto.

 

(c)          The Tenancy-in-Common Agreement is in full force and effect and
there are no defaults thereunder, nor has any event occurred that with the
passage of time, the giving of notice or both would result in such a default.

 

Section 16.02 Covenants.

 

(a)          No Partition, Sale or Ouster.

 

Neither Borrower nor any Co-Tenant shall file any action, complaint, petition or
claim to seek partition or to otherwise divide the Mortgaged Property, to compel
any sale of the Mortgaged Property or to seek ouster of any Co-Tenant. Borrower
and each Co-Tenant expressly waives any and all rights to partition the
Mortgaged Property or seek ouster of any Co-Tenant.

 

(b)          Notification of Default under Tenancy-in-Common Agreement.

 

Borrower hereby agrees that it will cause Co-Tenant Representative to notify
Lender in writing within ten (10) days of a default by one or more of the
parties under the Tenancy-in-Common Agreement.

 

Modifications to Multifamily Loan and     Security Agreement (Co-Tenants) Form
6232 Page 2 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

Section 16.03 Subordination of the Tenancy-in-Common Agreement.

 

It is specifically agreed by Borrower and each Co-Tenant that the
Tenancy-in-Common Agreement and all rights, remedies and indemnities benefiting
Borrower or each Co-Tenant thereunder, the Mortgaged Property or the ownership
or operation thereof are hereby expressly made fully junior, secondary, subject
and subordinate to the rights and remedies of Lender under the Loan Documents,
including any future advances made by Lender. Each Co-Tenant further
subordinates and hereby makes junior, secondary and subject any and all purchase
options, rights of first refusal and rights to purchase the Mortgaged Property
or any right or interest therein, whether now owned or hereafter acquired
(including, without limitation, any rights arising under the Insolvency Laws) to
the terms and provisions of the Loan Documents. To the extent that any one or
more Co-Tenant has or in the future obtains any lien or similar interest
whatsoever in or to the Mortgaged Property, or any right or interest therein,
whether now owned or hereafter acquired, such lien or other similar interest
shall be and hereby is waived in its entirety until the Indebtedness is paid in
full. Each Co-Tenant further agrees and covenants that prior to the full and
final payment of the Indebtedness and the written final release and discharge of
the Indebtedness by Lender, each Co-Tenant will not pursue any remedies against
one another to which it may be entitled pursuant to the Tenancy-in-Common
Agreement or to which it may be entitled at law or in equity without Lender’s
prior written consent, other than the right expressly set forth in the
Tenancy-in-Common Agreement to purchase the interest of another Co-Tenant, to
reduce the interest of another Co-Tenant, or (subject to the provisions in
Section 16.04 (Bankruptcy) below) the right to seek contribution from another
Co-Tenant.

 

Section 16.04 Bankruptcy.

 

(a)          After the occurrence of a Bankruptcy Event involving any one or
more Co-Tenant(s), each Co-Tenant:

 

(1)        agrees not to seek the sale of its tenancy-in-common interest
separate and apart from any sale of the undivided fee simple interest in the
Mortgaged Property. Each Co-Tenant acknowledges and agrees that the detriment to
the interest of each other Co-Tenant outweighs the benefit to such Co-Tenant.

 

(2)        assigns to Lender, as additional security for the Indebtedness, its
right to reject or ratify the Tenancy-in-Common Agreement under the Insolvency
Laws.

 

(b)          Neither Borrower nor any Co-Tenant shall have any right of, and
each hereby waives any claim for, subrogation or reimbursement against any
Co-Tenant or any general partner, member or manager of a Co-Tenant by reason of
any payment by Borrower or by any Co-Tenant of the Indebtedness, whether such
right or claim arises at law or in equity or under any contract or statute,
until the Indebtedness has been paid in full and there has expired the maximum
possible period thereafter during which any payment made by Borrower or such
Co-Tenant to Lender with respect to the Indebtedness could be deemed a
preference under the Insolvency Laws.

 

(c)          If any payment by a Co-Tenant is held to constitute a preference
under the Insolvency Laws, or if for any other reason Lender is required to
refund any sums to a Co-Tenant, such refund shall not constitute a release of
any liability of Borrower under the Note, the Security Instrument or any other
Loan Documents. It is the intention of Lender and Borrower that Borrower’s
obligations under the Note, the Security Instrument and any other Loan Documents
shall not be discharged except by Borrower’s performance of such obligations and
then only to the extent of such performance.

 

Modifications to Multifamily Loan and     Security Agreement (Co-Tenants) Form
6232 Page 3 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

(d)          If, as the result of one or more Initial Bankruptcy Cases, an
Initial Debtor achieves confirmation of a plan that impairs the liens granted
Lender under the Security Instrument, then each Co-Tenant shall agree as
follows:

 

(1)        each Co-Tenant would be a party-in-interest in the Initial Bankruptcy
Case(s);

 

(2)        each Co-Tenant will bound by the terms of the plan confirmed in the
Initial Bankruptcy Case(s);

 

(3)        each Co-Tenant will receive a benefit by reason of any impairment of
Lender’s lien that is authorized by the court in the Initial Bankruptcy Case;

 

(4)        the interest of each Co-Tenant in the Mortgaged Property and the
terms of the lien impairment will have been adequately represented by Initial
Debtor(s);

 

(5)        the impairment of the liens was a critical and necessary part of the
plan and order confirming the plan issued in the Initial Bankruptcy Case(s);

 

(6)        Lender and each Co-Tenant constitute all of the material necessary
parties to the Initial Bankruptcy Case(s) and any Subsequent Bankruptcy Case(s)
filed with respect to the Mortgaged Property;

 

(7)        the confirmation order issued by a United States bankruptcy (or
district) court will have been issued by a court of competent jurisdiction;

 

(8)        the confirmation order in the Initial Bankruptcy Case(s) constitutes
a final judgment on the merits;

 

(9)        any lien impairment request in the Subsequent Bankruptcy Case will be
identical in all material respects to the lien impairment claims made in the
Initial Bankruptcy Case(s); and

 

(10)     that in view of the foregoing agreements, EACH CO-TENANT SHALL CONFIRM
IT HAS WAIVED THE RIGHT TO REQUEST BANKRUPTCY RELIEF AFTER THE CONFIRMATION OF A
PLAN IN THE INITIAL BANKRUPTCY CASE(S), AND SHALL FURTHER AGREE IT WILL CONSENT
TO ENTRY OF AN ORDER DISMISSING ANY SUBSEQUENT BANKRUPTCY CASE CONCERNING THE
MORTGAGED PROPERTY, AND THAT THE FAILURE OF ONE OR MORE CO-TENANTS TO CONSENT TO
AN ORDER OF DISMISSAL AS REQUESTED BY LENDER IN THE SUBSEQUENT BANKRUPTCY CASE
SHALL EVIDENCE “BAD FAITH” ON THE PART OF THE CO-TENANTS, AND SUCH FAILURE TO
CONSENT SHALL CONSTITUTE ADEQUATE CAUSE FOR DISMISSAL OF THE SUBSEQUENT
BANKRUPTCY CASE.

 

Modifications to Multifamily Loan and     Security Agreement (Co-Tenants) Form
6232 Page 4 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Modifications to Multifamily Loan and     Security Agreement (Co-Tenants) Form
6232 Page 5 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

EXHIBIT B

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Replacement Reserve — Deposits Partially or Fully Waived)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.            Capitalized terms used and not specifically defined herein have
the meanings given to such terms in the Loan Agreement.

 

2.            The Definitions Schedule is hereby amended by adding the following
new definition in the appropriate alphabetical order:

 

“Reduced Monthly Replacement Reserve Deposit” has the meaning set forth in the
Summary of Loan Terms.

 

3.            Section 13.01(b) (Monthly Replacement Reserve Deposits) of the
Loan Agreement is hereby amended by adding the following provisions to the end
thereof:

 

(1)           Partial or Full Waiver of Monthly Replacement Reserve Deposit.

 

Notwithstanding the foregoing or anything in this Loan Agreement to the
contrary, on the Effective Date, Lender has agreed to partially reduce, defer or
fully waive Borrower’s obligation to make full Monthly Replacement Reserve
Deposits. Subject to the provisions of Section 13.01(b)(2) (Reinstatement of
Monthly Replacement Reserve Deposit), Borrower shall deposit the applicable
Reduced Monthly Replacement Reserve Deposit into the Replacement Reserve Account
on each Payment Date.

 

(2)           Reinstatement of Monthly Replacement Reserve Deposit.

 

In the event that (A) at any time during the Loan Term Lender provides written
notice to Borrower that the Mortgaged Property is not being maintained in
accordance with the requirements set forth in the Loan Documents, or (B) an
Event of Default has occurred and is continuing under any of the Loan Documents,
then upon the earlier of (i) the date specified by Lender in such written notice
to Borrower or (ii) the first day of the first calendar month after the
occurrence of such Event of Default, Borrower shall commence paying the full
Monthly Replacement Reserve Deposits throughout the remaining Loan Term.

 

Modifications to Multifamily Loan and     Security Agreement (Replacement
Reserve     —Deposits Partially or Fully Waived) Form 6220 Page 1 Fannie Mae
08-14 © 2014 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Modifications to Multifamily Loan and     Security Agreement (Replacement
Reserve     —Deposits Partially or Fully Waived) Form 6220 Page 2 Fannie Mae
08-14 © 2014 Fannie Mae

 

 

 

 

EXHIBIT C

 

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Waiver of Imposition Deposits)

 

The foregoing Loan Agreement is hereby modified as follows:

 

1.            Capitalized terms used and not specifically defined herein have
the meanings given to such terms in the Loan Agreement.

 

2.            The Definitions Schedule is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

 

“Insurance Impositions” means the premiums for maintaining all Required
Insurance Coverage.

 

“Required Insurance Coverage” means the insurance coverage required pursuant to
Article 9 (Insurance) of the Loan Agreement and under any other Loan Document.

 

3.            Section 12.02 (Imposition Deposits, Taxes, and Other Charges —
Covenants) of the Loan Agreement is hereby amended by adding the following
provisions to the end thereof:

 

(b)           Conditional Waiver of Collection of Imposition Deposits.

 

(1)          Notwithstanding anything contained in this Section 12.02
(Imposition Deposits, Taxes, and Other Charges — Covenants) to the contrary,
Lender hereby agrees to waive the collection of Imposition Deposits for
Insurance Impositions, provided, that:

 

(A)         Borrower shall pay such Insurance Impositions directly to the
carrier or agent ten (10) days prior to expiration or as necessary to prevent
the Required Insurance Coverage from lapsing due to non-payment of premiums;

 

(B)          Borrower shall provide Lender with proof of payment acceptable to
Lender of all Insurance Impositions within five (5) days after the date such
Insurance Impositions are paid; and

 

(C)          Borrower shall cause its insurance agent to provide Lender with
such certifications regarding the Required Insurance Coverage as Lender may
request from time to time evidencing that the Insurance Impositions have been
paid in a timely manner and that all of the Required Insurance Coverage is in
full force and effect.

 

(2)          Lender reserves the right to require Borrower to deposit the
Imposition Deposits with Lender on each Payment Date for Insurance Impositions
in accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges — Covenants) upon:

 

(A)          Borrower’s failure to pay Insurance Impositions or to provide
Lender with proof of payment of Insurance Impositions as required in this
Section 12.02(b) (Conditional Waiver of Collection of Imposition Deposits);

 

Modifications to Multifamily Loan and     Security Agreement (Waiver of
Imposition     Deposits) Form 6228 Page 1 Fannie Mae 04-12 © 2012 Fannie Mae

 

 

 

 

(B)          Borrower’s failure to maintain insurance coverage in accordance
with the requirements of Article 9 (Insurance);

 

(C)          the occurrence of any Transfer which is not permitted by the Loan
Documents, or any Transfer which requires Lender’s consent; or

 

(D)          the occurrence of a default under any of the other terms,
conditions and covenants set forth in this Loan Agreement or any of the other
Loan Documents.

 

(4)          Except as specifically provided in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits), the provisions of
Article 9 (Insurance) shall remain in full force and effect.

 

Modifications to Multifamily Loan and     Security Agreement (Waiver of
Imposition     Deposits) Form 6228 Page 2 Fannie Mae 04-12 © 2012 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

Modifications to Multifamily Loan and     Security Agreement (Waiver of
Imposition     Deposits) Form 6228 Page 3 Fannie Mae 04-12 © 2012 Fannie Mae

 

 

 

 

EXHIBIT B to

FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

[Modification to Environmental Indemnity Agreement]

 

1.Section 8(b) is modified to remove the following from the second sentence:

 

and subject to Section 8(g) below

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page B-1 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 

 

  JR     Borrower Initials  

 

First Amendment to Multifamily Loan and     Security Agreement (Multipurpose)
Form 6601 Page B-2 Fannie Mae 08-13 © 2013 Fannie Mae

 

 

 